Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 1 of 339 PageID #: 2196




                               EXHIBIT A
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 2 of 339 PageID #: 2197

                                                                                                                                                   US010136503B2

  (12) United States Patent                                                                                               (10) Patent No.: US 10 ,136 ,503 B2
         Chen                                                                                                             (45) Date of Patent:                                *Nov . 20 , 2018
  (54 ) MICROCONTROLLER -BASED
        MULTIFUNCTIONAL ELECTRONIC
                                                                                                                   (58 ) Field of Classification Search
                                                                                                                                  CPC ........... HO5B 37 /0227 ; HO5B 33 /0815 ; HO5B
        SWITCH AND LIGHTING APPARATUS                                                                                                                                                   33 /0854
         HAVING THE SAME                                                                                                                                   (Continued )
  (71 ) Applicant: Chia - Teh Chen , Taipei ( TW )
                                                                                                                   (56 )                              References Cited
  (72) Inventor: Chia - Teh Chen , Taipei ( TW )                                                                                               U .S . PATENT DOCUMENTS
  ( * ) Notice :    Subject to any disclaimer, the term of this                                                               6 ,016 ,038 A              1/ 2000 Mueller et al.
                    patent is extended or adjusted under 35                                                                   6 ,528 ,954 B1             3/ 2003 Lys et al.
                    U .S .C . 154 (b ) by 0 days.                                                                                                         (Continued )
                    This patent is subject to a terminal dis
                    claimer.                                                                                        Primary Examiner – Thuy Vinh Tran
                                                                                                                   (74 ) Attorney, Agent, or Firm — Li & Cai Intellectual
  (21) Appl. No.: 15 /702,837                                                                                      Property (USA ) Office
  (22 ) Filed : Sep . 13, 2017
                                                                                                                   (57)                                  ABSTRACT
  (65)                Prior Publication Data
                                                                                                                   A microcontroller-based multifunctional electronic switch
       US 2018 /0070425 A1 Mar . 8 , 2018                                                                          for lighting control uses a detection device to sense and
                                                                                                                  convert at least one external control signal into at least one
              Related U .S . Application Data                                                                     message carrying sensing signal interpretable to a micro
  (63) Continuation of application No . 15 /292 ,395 , filed on                                                   controller. Based on a signal format of the message carrying
       Oct. 13 , 2016 , now Pat. No . 9 ,795 , 008 , which is a                                                    sensing signal received , the microcontroller recognizes
                        (Continued )                                                                              working mode chosen by the external control signal and
                                                                                                                   thereby executes an appropriate lighting control process .
  (30 )         Foreign Application Priority Data                                                                  The system and method of the present invention may be
                                                                                                                   equally applicable to detection design , such as touch less and
    Oct. 15, 2012 ( TW ) ....................... 101137918 A                                                       direct touch interface implemented by infrared ray sensor,
                                                                                                                   push button or wireless control device in conjunction with
  (51) Int. Ci.                                                                                                    APP preloaded , for performing multiple working modes
         H05B 37 /02               (2006 . 01)                                                                     including on /off mode, dimming mode, color temperature
         HO3K 17 / 13              ( 2006 .01)                                                                     tuning mode, color temperature switching mode, color tem
                             (Continued )                                                                          perature dim to warm mode, commanding mode for con
                                                                                                                   trolling a lighting family comprising a plurality of member
  (52) CPC
       U.S. CI... . HO5B 37/0227 (2013.01); HO3K 17 / 133                                                          lamps remotely located or delay shut off mode.
                          (2013.01 ); HO3K 17/941 (2013.01);
                          ( Continued )                                                                                                       110 Claims, 19 Drawing Sheets


                          - - - - - - - - - - - - - - - - - - - - - - - - - - - -   - - - - - - - - - - - - - - - - - - - - - - - - - -

                         -



                         -



                         -
                                                           zero - crossing-point
                         -



                         -
                                                                     detector
                         -



                         -




                         -



                         -
                                                                                                          14a
                         -

                                                                                          ta
                         -




                                                                                                           bidirectional
                                 infrared                                                                   controllable                  -



                                                                                                                                                                 AC power
                         -



                         -



                         -     ray sensor                     microcontroller                              semiconductor
                                                                                                                                          -



                                                                                                                                          -




                                                                                                                                          -
                                                                                                                                                                  source
                                                                                                         switching element
                                                                                                                                          -
                         -



                                                                                                                                          -
                         -



                                                                                                                                          -
                         -



                                                                                                                                          -
                         -



                         -



                         -
                                                                                                                                          -



                                                                                                                                          -
                                                                                                                                                load a
                                                                                                  . 14b
                         -




                                                                                tD _ b
                                                                                                                                          -
                         -



                         -




                         -



                         -                                                                                                                -



                                                                                                                                          -
                         -




                                                                                                           bidirectional
                                                                                                                                          -
                         -


                                                                                                                                          -
                         -


                                                                                                                                          -




                                                                                                             controllable
                         -



                                                                                                                                          -
                         -



                                                                                                                                          -
                         -



                         -




                         -
                                                                                                            semiconductor                 -



                                                                                                                                          -




                         -


                         -

                                                                                                        switching element                 -



                                                                                                                                          -




                                                                                                                                                load b




                                                                                         Ex. A - 1 of 49
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 3 of 339 PageID #: 2198


                                                          US 10,Page
                                                                 136 ,2503 B2
                Related U . S . Application Data                         (58) Field of Classification Search
         continuation of application No. 15 /095 , 540 , filed on             USPC .................. 315 / 159 , 360 , 362 ; 340 / 541, 567
         Apr . 11, 2016 , now Pat. No. 9 ,497 ,834 , which is a                   See application file for complete search history .
        continuation of application No . 14 / 579, 248 , filed on
        Dec . 22, 2014 , now Pat. No . 9, 345, 112 , which is a
        continuation - in -part of application No. 13/ 792,002,          (56 )                        References Cited
        filed on Mar. 9 , 2013 , now Pat. No. 8 , 947 ,000 .                                     U .S . PATENT DOCUMENTS
  (51 ) Int. Cl.                                                                 6 , 788 ,011 B2        9 / 2004 Mueller et al.
         HO3K 17 / 94              ( 2006 .01)                                   7 ,038, 399 B2         5 / 2006 Lys et al.
         H05B 39/08                ( 2006 .01)                                   7 , 350 , 936 B2       4 / 2008 Ducharme et al.
         H05B 33 /08               (2006 .01 )                                   7, 961, 113 B2 * 6 / 2011 Rabiner ............. HO5B 33 /0842
         F21Y 115 / 10             ( 2016 .01)                                                                                      340 / 12 . 32
       F21V 3/00                     (2015 .01)                                  8 ,203 , 260    B2    6 / 2012   Li et al .
  (52) U .S . CI.                                                                8 ,710 ,754     B24 /2014        Baddela et al.
                                                                                 8 , 866 , 392   B2 10 /2014      Chen
       CPC . .... H05B 33 /0815 ( 2013 .01); H05B 33 /0854                       9 , 185 ,753    B2 * 11 /2015    Igaki ............... HO5B 33/0803
                  (2013 .01) ; H05B 33 / 0863 ( 2013 .01); H05B                  9 ,380 ,671     B1 6 /2016       Janos et al.
                   37/0272 (2013 .01) ; H05B 39 /08 ( 2013.01);                  9 ,510 ,419     B2 11/2016       Bell et al.
                           F21V 3 /00 (2013 .01) ; F21Y 2115 / 10                9 ,622 ,325 B2         4 /2017 Chen
                       ( 2016 . 08 ); YO2B 20 /44 ( 2013 .01); YIOT       2014 / 0239828 AL 8 /2014 Smith
                  307/ 25 ( 2015 . 04 ); Y10T 307 / 766 ( 2015 . 04 );    2016 /0295656 Al 10 /2016 Lenk
                                                                          2016 /0309561 Al 10 / 2016 Hamilton et al.
                         Y1OT 307 /773 ( 2015 .04); Y10T 3077826
                                                          (2015 .04 )    * cited by examiner




                                                             Ex. A - 2 of 49
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 4 of 339 PageID #: 2199


          atent                  Nov . 20 , 2018                           Sheet 1 of 19                              US 10 ,136 ,503 B2



                                                 power
                                                 AC           source
                                                                           a
                                                                           load                 2b                    b
                                                                                                                      load


                                                                                                                             -


                                                                                                                             -


                                                                                                                             -




                                             |bidrectional semicondutr bidrectonal semicondutr
                                                                                                                             -




                                                 econtrlabe swlitmchentg                   econtrlabe swlitmcheintg
                                                                                                                             -


                                                                                                                             -


                                                                                                                             -


                                                                                                                             -


                                                                                                                             -


                                                                                                                             -


                                                                                                                             -


                                                                                                                             -


                                                                                                                             -   1
                                                                                                                                 .
                                                                                                                                 FIG
                                  14a                                             14b
                                                                                                                             -


                                                                                                                             -


                                                                                                                             -


                                                                                                                             -


                                                                                                                             -


                                                                                                                             -


                                                                                                                             -




                                         a
                                         tD                                                                                  -




                                                    .Hmicro ntroler
                                                                                                                             -


                                                                                                                             -


                                                                                                                             -


                                                                                                                             -




                                                                                  tDb                                        -


                                                                                                                             -




                             detcor
              I
                                                                                                                             -




                  point
                  czeroros ing
                  -
              -                                                                                                              -


              -                                                                                                              -


                                                                                                                             -


                                                                                                                             -


                                                                                                                             -


                                                                                                                             -




                                        12                                                                                   -


                                                                                                                             -


                                                                                                                             -


                                                                                                                             -


                                                                                                                             -


                                                                                                                             -


                                                                                                                             -


                                                                                                                             -


                                                                                                                             -


                                                                                                                             -


                                                                                                                             -




                                                 infraed
                                                                                                                             -


                                                                                                                             -




                                        11                   raysensor
                                                                                                                             -


                                                                                                                             -


                                                                                                                             -


                                                                                                                             -


                                                                                                                             -


                                                                                                                             -


                                                                                                                             -



                                                                                                                             -




                                                               Ex. A - 3 of 49
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 5 of 339 PageID #: 2200


  U . S . Patent             Nov . 20, 2018                  Sheet 2 of 19                         US 10 , 136 ,503 B2


                                                        )
                                                        (
                                                        s
                                                        t
                                                        "
                                                                             VDD
                                                                             +
                                                                                   R6
                                                                                   *         ga
                                                         Ts                                      e

                                                                                   YDD
                                                                                   +

                     VDD
                     +
                                                                                       INRIO
                     +


                                                                                                 aan
                                                                                                 woonlike
                                                                                                 le
                                                                                             M




                      3
                      _
                      pin pin
                          _
                          2 pin
                              _
                              1




         12
               10
               _
               pin
                       MCU

                             VDD
                             +
                                            R4a
                                              M   a
                                                  _
                                                  tD




                                                       R4b   -
                                                             tD
                                                             _
                                                             b
                                                                           R1
                                                                                Toy    KPD        Lu
                                                                                                            .
                                                                                                            FIG
                                                                                                            2

           .
           I
         VDD
         +     3R1    01           C
                                   F
                                   DZ
                                                                                   - - - - -i
                                                                                      I
                                                                                            -

                                   ?
                                       DI                                       R12
           13                                                                                Mi
                                            Tla
                                                14a                   VDD
                                                                      +VDD
                                                                       +
                                                                                      IR
                                                                                      LED
                                                                                      _
                                                                                      V
                                                                                      B
                                                                                                 "
                                                                                                 R13
                                                                                                 $

                                                              -
                                                              14b
                                                  2a   ???                VDD
                                                                          +
                                                                              R14

                                                                    110
                                   VAC


                                                  Ex. A - 4 of 49
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 6 of 339 PageID #: 2201



  U.S.Paten
          atent       Nov . 20 , 2018             Sheet 3 of 19   US 10 ,136 ,503 B2


                                              t
                                              (
                                              s
                                              )




                                              Ts       3B
                                                       .
                                                       FIG




                       LED
                       IR
                                        A A   A


                                        II
                                        TO
                                                        3A
                                                        .
                                                        FIG
                                        11
                                        11




                                        Ex. A - 5 of 49
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 7 of 339 PageID #: 2202


          atent                                   Nov . 20 , 2018                                      Sheet 4 of 19                         US 10 ,136 , 503 B2




                                                                                                               ??
                                                                                                                       S8
                                                                             yes
                                                                             -
                                                                             S10
                                                                                                         yes
                                                                                                 no
                                                                                                 <
                                                                                                 Ts
                                                                                                 nTO
                                                                                                 >
                                                                                                          S9
                                                                                                               0
                                                                                                               =
                                                                                                               3
                                                                                                               _
                                                                                                               pin
                                                                                                               <
                                                                                                                            mopdulwateiorn

         S1
         -
                                                 no                                                no
                                                                                                               S5
                                                       S3
                                                       yes
                                                                                                                                                       .
                                                                                                                                                       FIG
                                                                                                                                                       4
              isoffsrayeilnwfcirtaocneihd        =
                                                 3
                                                 pin    yes   issrayeionlnwfcirtaocneihd           0
                                                                                                   =
                                                                                                   3
                                                                                                   _
                                                                                                   pin
                                                                                                   <        Tyes    Ts
                                                                                                                    >
                                                                                                                    ??
                                                                                                                    >    Dyes            nTO
                                                                                                                                         >
                                                                                                                                         Ts
                                                                                                                                         <
                                                                                                                                                Tyes
                                            S2
                                                  <
                                                                                             SA                     ?O S7



                                                                                                  ho

                                                                                           yes     1
                                                                                                   3
                                                                                                   =
                                                                                                   _
                                                                                                   pin
                                                                                                   <



                                                                                            S6



                                                                                           Ex. A - 6 of 49
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 8 of 339 PageID #: 2203


          atent        Nov . 20 , 2018         Sheet 5 of 19   US 10 ,136 ,503 B2




                                                                     time


          Pin _ 10 M

                                                                     time

           Pin _ 1 A

                                                                     time


               2a


                                                                     time
                                             FIG . 5



                                         Ex. A - 7 of 49
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 9 of 339 PageID #: 2204


          atent        Nov . 20 , 2018         Sheet 6 of 19   US 10 ,136 ,503 B2




          VE

                  -


                  -


                  -


                  -


                  -


                  -


                  -


                  -




                                                                      time
                  -


                  -


                  -


                  -


                  -


                  -


                  -


                  -


                  -


                  -


                  -


                  -


                  -


                  -


                  -


                  -


                  -


                  -


                  -




    Pin _ 10 ^
                  -


                  -


                  -


                  -


                  -


                  -


                  -


                  -


                  -


                  -


                  -


                  -


                  -


                  -


                  -


                  -


                  -




                  -


                  -


                  -




                                                                      time
                  -




                  -


                  -


                  -


                  -


                  -


                  -


                  -


                  -




                  -


                  -


                  -


                  -


                  -




     Pin _11
                  -


                  -


                  -


                  -


                  -




                                                                      time
             tD _ a
                  -


                  -


                  -


                  -


                  -


                  -


                  -


                  -


                  -


                  -


                  -


                  -


                  -


                  -


                  -




         2a ^
                  -


                  -


                  -


                  -


                  -


                  -


                  -


                  -


                  -


                  -


                  -


                  -


                  -




                                               ton _ a
                      ton a                                           time



                                         FIG . 6



                                         Ex. A - 8 of 49
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 10 of 339 PageID #: 2205


          atent         Nov . 20 , 2018         Sheet 7 of 19            US 10 ,136 ,503 B2




                3 A


                                                                                 time


         Pin _ 10 ^

                                                                                time


          Pin _ 1 ^                           TI
                                                                    ri
                                                                    TI


                      tD _ a

              2a A
                                                            ton a

                                 ton a                                          time




                                              FIG . 7



                                          Ex. A - 9 of 49
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 11 of 339 PageID #: 2206


          atent        Nov . 20 , 2018                                       Sheet 8 of 19                                           US 10 ,136 , 503 B2




                                         power
                                         DC           source
                       a
                       load                                                        b
                                                                                   load
                 ,
                 ??                                                          2
                                                                             '
                                                                             bo

                  L


                  -


                  -




                                                     semicondutr semicondutr
                              |uni-directionalcontr l ab e
                                                           s
                                                           e w
                                                             l i tmc h
                                                                     e n t
                                                                         g                uni-directionalcontrlabe s
                                                                                                                   e w
                                                                                                                     l i tmc h
                                                                                                                             e i
                                                                                                                               n t
                                                                                                                                 g
                  -


                  -




                  -




                  -




                  -




                  -




                  -




                  -




                  -




                                                                                                                                        8A
                                                                                                                                        .
                                                                                                                                        FIG
                  -




                  -




                  -




                  -




                  -




                  -
                      14
                      a                                                            14
                                                                                   '
                                                                                   b
                  -




                  -




                  -




                  -




                  -
                           PWM
                           _
                           ??
                                                                             b
                                                                             _
                                                                             PWM

                  -


                  -




                  -




                  -
                      12                     -micro ntroler
                  -




                  -




                       '
                       11

                                         infraed raysensor
                                                                Ex. A - 10 of 49
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 12 of 339 PageID #: 2207


          atent       Nov . 20 , 2018      Sheet 9 of 19            US 10 ,136 ,503 B2




                                   time                time


                      2a

                                                              8B
                                                              .
                                                              FIG




                      a
                      _
                      PWM
                      ^                   b
                                          _
                                          PWM
                                          ^




                                    Ex. A - 11 of 49
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 13 of 339 PageID #: 2208


          atent          Nov . 20 , 2018         Sheet 10 of 19         US 10 ,136 ,503 B2




                   92a
                    <




                              92a

                                                                  94a
                                                                          9A
                                                                          .
                                                                          FIG

                                                    93a



                                           91a




                                       Ex. A - 12 of 49
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 14 of 339 PageID #: 2209


          atent          Nov . 20 , 2018         Sheet 11 of 19   US 10 , 136 ,503 B2




                                           91b




                  Mit




                        92b




                                                                    94b
                                           FIG . 9B


                                       Ex. A - 13 of 49
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 15 of 339 PageID #: 2210


          atent       Nov . 20 , 2018     Sheet 12 of 19   US 10 ,136 ,503 B2




                                    10A(
                                    .
                                    FIG )
                                        ART
                                        PRIOR     al                10B
                                                                    .
                                                                    FIG




                                    Ex. A - 14 of 49
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 16 of 339 PageID #: 2211


          atent       Nov . 20 , 2018     Sheet 13 of 19   US 10 ,136 ,503 B2




                                                                 10C
                                                                 .
                                                                 FIG




                                    Ex. A - 15 of 49
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 17 of 339 PageID #: 2212


          atent       Nov . 20 , 2018                          Sheet 14 of 19   US 10 ,136 ,503 B2




                                    1!1 1
                                            liliilutIl l ? ?

                                                                    - 310




                              FIG . 10D
                                      Ex. A - 16 of 49
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 18 of 339 PageID #: 2213


          atent       Nov . 20 , 2018     Sheet 15 of 19     US 10 ,136 ,503 B2




                                                       310




                                 FIG . 10E
                                    Ex. A - 17 of 49
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 19 of 339 PageID #: 2214


          atent       Nov . 20 , 2018           Sheet 16 of 19              US 10 ,136 ,503 B2



                                                          i112
                                         !
                                         lili
                                         ili
                                                1lili t   u11
                                                              Hul

                          3104                                      - 310




                                        M


                                    FIG . 11A
                                    Ex. A - 18 of 49
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 20 of 339 PageID #: 2215


   U . S . Patent      Nov. 20, 2018               Sheet 17 of 19   US 10, 136 ,503 B2



                             wel Lin11h1
                                      i
                                      il ilili




                    3104                                310




                           FIG . 11B
                                             Ex. A - 19 of 49
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 21 of 339 PageID #: 2216


          atent       Nov . 20 , 2018     Sheet 18 of 19       US 10 ,136 ,503 B2




                         310                           - 310




                                  FIG . 110

                                    Ex. A - 20 of 49
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 22 of 339 PageID #: 2217


   U . S . Patent      Nov. 20, 2018      Sheet 19 of 19   US 10 ,136 ,503 B2




                     310                         - 310




                             FIG . 11D

                                   Ex. A - 21 of 49
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 23 of 339 PageID #: 2218


                                                      US 10 ,136 ,503 B2
              MICROCONTROLLER - BASED                                  switches are developed . For example, U .S . Pat. No. 5 ,637 ,
           MULTIFUNCTIONAL ELECTRONIC                                  863 disclosed a technique utilized infrared sensor to activate
          SWITCH AND LIGHTING APPARATUS                                electronic switch to operate on /off switch control, and even
                 HAVING THE SAME                                       dimming control presumably by modifying its circuit
                                                                     5 design.
             CROSS -REFERENCE TO RELATED                                  In retrospect, the above mentioned prior arts have how
                          APPLICATIONS                                   ever still some drawbacks . For instance , U . S . Pat. No .
                                                                         5 ,637 , 863 used a complicated infrared sensor construction
      This Application is a continuation application of prior and circuit design ; or U . S . Pat. No. 6 , 285, 140B1 did not
  application Ser. No. 15 /292 ,395 filed on Oct . 13, 2016 , now 10 resort to an efficient control of electric power transmission
  U .S . Pat. No. 9 ,795 ,008 . The application Ser. No. 15 /292 , from power source to various electric impedances which is
  395 is a continuation application of prior application Ser.
  No. 15 /095 , 540 filed on Apr. 11, 2016 , now U .S . Pat. No. required in lighting apparatus .
  9 ,497, 834 . The application Ser. No . 15 / 095 , 540 is a con                                 SUMMARY
  tinuation application of prior application Ser. No . 14 /579 , 15
  248 filed on Dec . 22 , 2014 , now U .S . Pat. No. 9 ,345 , 112 B2.        An exemplary embodiment of the present disclosure
  The U .S . Pat. No. 9 ,345, 112 B2 is a continuation -in -part of provides          a microcontroller based electronic switch for
  Non -provisional application Ser. No. 13 /792 ,002 filed on detecting               an external motion signal. The microcontroller
  Mar. 9 , 2013, now U .S . Pat. No . 8 , 947,000 B2.                 20 based electronic switch comprises a first controllable switch
                        BACKGROUND                                     ing element, a second controllable switching element, a
                                                                   detection device and a microcontroller. The first controllable
       1 . Technical Field                                         switching element is electrically connected between a power
       The present disclosure relates to a technology using a source and a first lighting load for emitting light with a first
  microcontroller with program codes designed to provide a 25 color temperature. The second controllable switching ele
  user friendly solution for performing on /off switch control, ment is electrically connected between the power source and
  diming control, and timer management for a lighting appa         a second lighting load for emitting light with a second color
  ratus or an electrical appliance .                               temperature . The detection device is for detecting an exter
       2 . Description of Related Art                              nal motion signal played by a user and converting said
       A mechanical-type electric switch is a manually operated 30 external motion signal into a message carrying sensing
   electromechanical device . Its function is based on attaching signal. The microcontroller with program codes is written
  or detaching two metal conductors to produce a short or and designed to read and interpret the message carryi
  open circuit , respectively. This mechanical-type switch is sensing signal generated by said detection device , wherein
  not suitable for installing in a space where has the concern said microcontroller is electrically connected between said
  of gas explosion , because an instantaneous surge current, 35
  produced by suddenly engaging or releasing the metallic device   first controllable switching element and said detection
  contact of the switch , may generate electric sparks to ignite          , said microcontroller is electrically connected
   fire .                                                          between  said second controllable switching element and said
       A controllable semiconductor switching element, such as detection device. Said microcontroller controls a conduction
  a triac . has nearly zero voltage between two output- elec - 40 state or cutoff state of said first controllable switching
  trodes in conduction mode and nearly zero current through            element and said second controllable switching element
  two output- electrodes in cut- off mode . Solid state electronic     according to said message carrying sensing signal generated
  switch utilizing the above unique features of triac for circuit      by said detection device. When the first controllable switch
  on /off switch control can avoid generating electric arc , since     ing element and the second controllable switching element
  the main current pathway of the solid -state switch is not 45 are in the conduction state , said microcontroller further
  formed by engaging the two metal conductors . It becomes a    controls electric power transmission levels from the power
  much better choice than mechanical-type electric switch       source to the first lighting load and the second lighting load
  from the stand point of safety consideration .                  according to specific format of said message carrying sens
     Solid -state electronic switches are constructed with vari - ing signal received from said detection device .
  ous methods to trigger controllable switching element, like 50 In one exemplary embodiment, the detection device is an
  triac or thyristor, into conduction or cutoff for desired       infrared ray sensor comprising a means for emitting infrared
  electric power transmission . For example , U .S . Pat. No. light to form a defined infrared ray detecting zone and a
  4 ,322,637 disclosed a technique using optical coupling means for detecting infrared light reflected from an object
  element to control bi -directional thyristor or triac in con           moving into said infrared ray detecting zone. A circuitry
  duction or off state ; or another U . S . Pat. No . 6 , 285 , 140B1 55 responsively generates a message carrying sensing signal
  disclosed a technique using microcontroller incorporated               having a first voltage with a time length corresponding to the
  with zero - crossing- point detector to generate AC - synchro - time interval the object entering and staying in said infrared
  nized time- delay pulse to control triac in on or cut- off state       ray detecting zone . When the object leaves the infrared ray
  so as to transmit variable electric power to a light - emitting    detecting zone, the infrared ray sensor delivers a second
  diode load .                                                    60 voltage signal.
    Mostly a mechanical toggle or spring button of similar               In one exemplary embodiment, the detection device is an
  setup is usually applied on the electronic switch to facilitate      electrostatic induction sensor comprising a copper sheet
  manual on / off switch operation . The operation of electronic       sensing unit with adequately designed shape and size to
  switch with mechanical toggle means an inevitable contact            form an electrostatic detecting zone. A circuitry responsively
  by hand which is not appropriate in working places such as 65 generates a message carrying sensing signal having a first
  kitchens or hospitals. To relieve concerns of contagion or           voltage with a time length corresponding to the time interval
  contamination resulted through hand contacts, touchless              an inductive object enters and stays in said electrostatic
                                                         Ex. A - 22 of 49
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 24 of 339 PageID #: 2219


                                                        US 10 ,136 ,503 B2
  detecting zone . When said object leaves said electrostatic          form an electrostatic detecting zone. A circuitry responsively
  detecting zone , said electrostatic sensor delivers a second         generates a message carrying sensing signal having a first
  voltage signal.                                                      voltage with a time length corresponding to the time interval
     In one exemplary embodiment, the detection device is a            an inductive object enters and stays in said electrostatic
  direct touch interface ( such as a push button or a touch 5 detecting zone . When said object leaves said electrostatic
  sensor ) connecting with a pin of the microcontroller. When          detecting zone , said electrostatic sensor delivers a second
  the user contacts the direct touch interface ( for example ,         voltage signal.
  presses the push button ) for a time interval, a first voltage          In one exemplary embodiment, the detection device is a
  signal is detected by the microcontroller which is a message         direct touch interface (such as a push button or a touch
  carrying sensing signal having the first voltage with a time 10 sensor ) connecting with a pin of the microcontroller. When
  length corresponding to the time interval the touch interface        the user contacts the direct touch interface (for example ,
  being contacted . When the user leaves the direct touch              presses the push button ) for a time interval, a first voltage
   interface ( for example , releases the button ), the direct touch   signal is detected by the microcontroller which is a message
  interface delivers a second voltage signal.                      carrying sensing signal having the first voltage with a time
     An exemplary embodiment of the present disclosure 15 length corresponding to the time interval the touch interface
  provides a lighting apparatus comprising a first lighting being contacted . When the user leaves the direct touch
  load , a second lighting load , a diffuser and a microcontroller interface ( for example, releases the button ), the direct touch
  based electronic switch . The first lighting load is for emitting interface delivers a second voltage signal.
  light with a first color temperature . The second lighting load      To sum up , the present disclosure is characteristic in , a
  is for emitting light with a second color temperature . The 20 contactless interface between the user and the multifunc
  diffuser covers the first lighting load and the second lighting tional electronic switch is created to implement at least two
  load . The microcontroller based electronic switch comprises      operation modes of the electronic switch by using software
  a first controllable switching element, a second controllable codes written in OTPROM (one-time programmable read
  switching element, a detection device and a microcontroller. only memory ) of microcontroller to analyze the message
   The first controllable switching element is electrically con - 25 carrying sensing signals.
  nected between the first lighting load and a power source .             In order to further understand the techniques , means and
  The second controllable switching element is electrically            effects of the present disclosure , the following detailed
  connected between the second lighting load and the power             descriptions and appended drawings are hereby referred ,
  source . The detection device is for detecting an external           such that, through which , the purposes , features and aspects
  motion signal played by a user and converting said external 30 of the present disclosure can be thoroughly and concretely
  motion signal into a message carrying sensing signal. The         appreciated ; however, the appended drawings are merely
  microcontroller with program codes is written and designed provided for reference and illustration, without any intention
   to read and interpret the message carrying sensing signal to be used for limiting the present disclosure.
   generated by said detection device , wherein said microcon
   troller is electrically connected between said first control- 35       BRIEF DESCRIPTION OF THE DRAWINGS
  lable switching element and said detection device, said
  microcontroller is electrically connected between said sec             The accompanying drawings are included to provide a
  ond controllable switching element and said detection                further understanding of the present disclosure , and are
  device . Said microcontroller controls a conduction state or         incorporated in and constitute a part of this specification .
  cutoff state of said first controllable switching element and 40 The drawings illustrate exemplary embodiments of the pres
  said second controllable switching element according to said         ent disclosure and , together with the description , serve to
  message carrying sensing signal generated by said detection          explain the principles of the present disclosure .
  device. When the first controllable switching element and               FIG . 1 is a block diagram of a microcontroller based
  second controllable switching element are in the conduction          electronic switch using an infrared ray sensor as a detection
  state , said microcontroller further controls electric power 45 device applied for two AC lighting loads with different color
  transmission levels from the power source to the first               temperatures powered by an AC power source according to
  lighting load and the second lighting load according to              an exemplary embodiment of the present disclosure.
  specific format of said message carrying sensing signal                FIG . 2 is a circuit diagram of a microcontroller based
  received from said detection device . With the microcon -            electronic switch using an infrared ray sensor applied for
  troller based electronic switch to control the lighting power 50 two AC lighting loads with different color temperatures
  levels , the color temperature of the diffused light (also called powered by an AC power source according to an exemplary
  the blended or mingled light) of the first lighting load and the  embodiment of the present disclosure .
  second lighting load can be controlled .                               FIG . 3A is a schematic diagram showing a practical
    In one exemplary embodiment, the detection device is an            operation of an infrared ray sensor associated with a micro
  infrared ray sensor comprising a means for emitting infrared 55 controller based electronic switch according to an exemplary
  light to form a defined infrared ray detecting zone and a        embodiment of the present disclosure .
  means for detecting infrared light reflected from an object        FIG . 3B is a waveform diagram showing a low voltage
  moving into said infrared ray detecting zone. A circuitry        sensing signal according to an exemplary embodimentof the
  responsively generates a message carrying sensing signal present disclosure .
  having a first voltage with a time length corresponding to the 60 FIG . 4 is a flow chart of a program executed in a
  time interval the object entering and staying in said infrared       microcontroller based electronic switch according to an
  ray detecting zone. When the object leaves the infrared ray          exemplary embodiment of the present disclosure .
  detecting zone, the infrared ray sensor delivers a second              FIG . 5 is a voltage waveform diagram of a microcon
  voltage signal.                                                      troller based electronic switch when the electronic switch
     In one exemplary embodiment, the detection device is an 65 operating in the on /off switch control mode is in cut-off state
  electrostatic induction sensor comprising a copper sheet according to an exemplary embodiment of the present
  sensing unit with adequately designed shape and size to disclosure.
                                                           Ex. A - 23 of 49
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 25 of 339 PageID #: 2220


                                                    US 10 , 136 , 503 B2
     FIG . 6 is a voltage waveform diagram of a microcon             power source according to an exemplary embodiment of the
  troller based electronic switch when the electronic switch         present disclosure . A microcontroller based electronic
  operating in the on / off switch controlmode is in conduction      switch 1 is connected in series to an AC power source 3, and
  state according to an exemplary embodiment of the present          is further connected to a first lighting load 2a (also indicated
  disclosure .                                            5 by “ load a ” shown in FIG . 1 ) and a second lighting load 25
     FIG . 7 is a voltage waveform diagram of a microcon - (also indicated by “ load b ” shown in FIG . 1 ), so as to control
  troller based electronic switch operating in the dimming           AC power delivered to the first lighting load 2a and the
  control mode according to an exemplary embodiment of the           second lighting load 2b . The microcontroller based elec
  present disclosure .                                               tronic switch 1 comprises at least an infrared ray sensor 11 ,
     FIG . SA is a block diagram of a microcontroller based 10 a microcontroller 12 , a zero -crossing - point detector 13, and
  electronic switch for a DC power source according to an            two bi- directional controllable semiconductor switching ele
  exemplary embodiment of the present disclosure .                   ments 14a, 14b . The bi-directional controllable semiconduc
    FIG . 8B is a voltage waveform diagram of the pulse width        tor switching element 14a is a first controllable switching
  modulation voltage signals associated with FIG . 8A accord -       element. The bi -directional controllable semiconductor
  ing to an exemplary embodiment of the present disclosure. 15 switching element 14b is a second controllable switching
    FIG . 9A is an application diagram of an exemplary               element. The infrared ray sensor 11 is connected to one pin
  embodiment of the present disclosure for a lighting appara         of microcontroller 12 to transmit a low voltage sensing
  tus.                                                               signal to the microcontroller 12, wherein the low voltage
     FIG . 9B is an application diagram of an exemplary              sensing signal represents a message carrying sensing signal
  embodiment of the present disclosure for a lighting appara - 20 of the infrared ray sensor 11 . The zero -crossing -point detec
  tus.                                                            tor 13 is connected to another pin ofmicrocontroller 12 and
     FIG . 10A is an application diagram of a traditional is also electrically coupled to the AC power source 3 to
  popular piece of under cabinet light with LED as light produce AC power synchronized signals which are fed to the
  source .                                                        microcontroller 12 . The microcontroller 12 through its one
     FIG . 10B is an application diagram of an exemplary 25 designated pin is electrically connected to the control elec
  embodiment of the present disclosure for a LED under            trode of the bi- directional controllable semiconductor
  cabinet light featured with a touch -less interface between the switching element 14a so as using appropriate conduction
  user and the under cabinet light.                                  phase ( characterized by tD _ a ) to control the electrical con
     FIG . 10C is an application diagram of an exemplary duction state of the bi- directional controllable semiconduc
  embodiment of the present disclosure for a wall switch 30 tor switching element 14a . Also , the microcontroller 12
  construction electrically connected to a ceiling light for the through its another one designated pin is electrically con
  performance of three working modes.                            nected to the control electrode of the bi- directional control
     FIG . 10D is another application diagram of an exemplary    lable semiconductor switching element 14b so as using
  embodiment of the present disclosure for a lighting appara     appropriate conduction phase ( characterized by tD _ b ) to
  tus with a diffuser of hollow body accommodating the 35 control the electrical conduction state of the bi- directional
  lighting loads and the microcontroller based electronic        controllable semiconductor switching element 14b .
  switch .                                                          The first lighting load 2a is for emitting light with low
     FIG . 10E is another application diagram of an exemplary color temperature ( first color temperature ), and the second
  embodiment of the present disclosure for a lighting appara - lighting load 2b is for emitting light with high color tem
  tus with a diffuser of hollow body accommodating the 40 perature ( second color temperature ). When the bi-directional
  lighting loads and the microcontroller based electronic        controllable semiconductor switching elements 14a , 14b are
   switch .                                                      in the conduction state , said microcontroller 12 further
      FIG . 11A is another application diagram of an exemplary controls electric power transmission levels from the AC
  embodiment of the present disclosure for the direction of power source 3 to the first lighting load 2a and the second
  motion path detected by an infrared ray sensor .            45 lighting load 2b according to the signal format of the
      FIG . 11B is another application diagram of an exemplary message carrying sensing signal received from the infrared
  embodiment of the present disclosure for the direction of          ray sensor 11. In this embodiment, the electric power
  motion path detected by an infrared ray sensor.                    transmission level for the first lighting load 2a can range
     FIG . 11C is another application diagram of an exemplary        from X -watt to Y -watt , and reversely the electric power
  embodiment of the present disclosure for the direction of 50 transmission level for the second lighting load 2b can range
  motion path detected by an infrared ray sensor.                    from Y -watt to X -watt, where X is a minimum electric power
     FIG . 11D is another application diagram of an exemplary        transmitted to the first lighting load or the second lighting
  embodiment of the present disclosure for the direction of          load , Y is a minimum electric power transmitted to the first
  motion path detected by an infrared ray sensor.                    lighting load or the lighting load , and X + Y is a constant
                                                                  55 value , but the present disclosure is not so restricted . An
           DESCRIPTION OF THE EXEMPLARY                              apparent color temperature generated by blending the lights
                       EMBODIMENTS                                   emitted from the two lighting loads 2a ,2b may be controlled
                                                                     by the power levels X and Y according to
    Reference will now be made in detail to the exemplary
  embodiments of the present disclosure , examples of which 60             ?Tapp = C720 X /(X + Y) + C726°Y/(X + Y ),
  are illustrated in the accompanying drawings. Wherever             where CT app is said apparent color temperature , CT2a and
  possible, the same reference numbers are used in the draw - CT2 are respectively the color temperatures of the first and
  ings and the description to refer to the same or like parts . the second lighting load 2a , 2b .
     Referring to FIG . 1 , FIG . 1 is a block diagram of a          For example , X -watt can be three watts and Y -watt can be
  microcontroller based electronic switch using an infrared ray 65 nine watts , such that the power of the first lighting load 2a
  sensor as a detection device applied for two AC lighting ranges from three watts to nine watts, and the power of the
  loads with different color temperatures powered by an AC second lighting load 2b ranges from nine watts to three
                                                       Ex. A - 24 of 49
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 26 of 339 PageID #: 2221


                                                      US 10 ,136 ,503 B2
  watts , wherein the total power of the first lighting load 2a       together with the zero -crossing -point detector 13 , the micro
  and the second lighting load 2b can be fixed to twelve watts.       controller 12 generates phase delay voltage pulses synchro
  When the color temperatures of the first lighting load 2a and      nized with the AC power source 3 in each AC -half cycle to
  the second lighting load 2b are respectively 3000K (CT2a )         trigger the bi-directional controllable semiconductor switch
  and 5700K (CT ), the apparent color temperature (CT ) 5 ing elements 14a , 14b to be in proper conduction states to
  of the blended or diffused light of the first lighting load 2a     respectively transmit X -watt and Y -watt electric power to the
  and the second lighting load 2b can range nearly from               first lighting load 2a and the second lighting load 2b , such
  3700K (nine watts of the first lighting load 2a and three           that a fixed amount of total electric power ( X + Y watts ) is
  watts of the second lighting load 2b ) to 5000K (three watts  sent to the two lighting loads 2a , 2b ; or the microcontroller
  of the first lighting load 2a and nine watts of the second 10 12 generates a zero voltage to set the bi- directional control
  lighting load 2b ) depending on the electric power transmis -       lable semiconductor switching elements 14a , 14b to be in
  sion levels fed to the first lighting load 2a and the second        cut- off state , and thereby ceases to transmit the fixed electric
  lighting load 2b controlled by the microcontroller 12 .            power to the two lighting loads 2a , 2b .
     In another example , X -watt can be zero watts and Y -watt        Another working mode is switching between low color
  can be twelve watts, such that the power of the first lighting 15 temperature and high color temperature . When the first
  load 2a ranges from zero watts to twelve watts , and the            switching element is in a full conduction state and the
  power of the second lighting load 2b ranges from twelve             second switching element is in a full cutoff state , the light
  watts to zero watts, wherein X + Y watt can be fixed to twelve      consequently demonstrates the low color temperature of
  watts . When the color temperatures of the first lighting load      illumination characteristic . When the first switching element
  2a and the second lighting load 2b are respectively 3000K 20 is in the full cutoff state and the second switching element
  and 5700K , the apparent color temperature of the diffused    is in the full conduction state , the lighting apparatus conse
  light of the first lighting load 2a and the second lighting load    quently demonstrates the high color temperature of illumi
  2b can range from 3000K ( twelve watts of the first lighting        nation characteristic .
  load 2a and no power of the second lighting load 2b ) to        Still another working mode is color temperature tuning
  5700K ( twelve watts of the second lighting load 2b and no 25 mode about controlling different levels of electric power
  power of the first lighting load 2a ) depending on the electric     transmission to the two lighting loads 2a , 2b by controlling
  power transmission levels fed to the first lighting load 2a and     the conduction rate of the bi- directional controllable semi
  the second lighting load 2b . Thus, a desired color tempera         conductor switching elements 14a and 14b . Using the syn
  ture may be generated by controlling the power levels of the        chronized signals produced by the zero - crossing -point
  first lighting load 2a and the second lighting load 2b to 30 detector 13 as a reference , the microcontroller 12 generates
  create proper color blending effect under a fixed total phase delay voltage pulses synchronized with the AC power
  lighting power level with this type ofmicrocontroller based         source 3 in each AC half-cycle to trigger the conduction of
  electronic switch .                                                 the bi -directional controllable semiconductor switching ele
     In still another embodiment, the electric power transmis - ments 14 to respectively transmit X -watt and Y -watt electric
  sion level for the first lighting load 2a can range from X -watt 35 power to the first lighting load 2a and the second lighting
  to Y -watt , and the electric power transmission level for the load 2b . Responding to the low voltage sensing signals of
  second lighting load 2b can range from Z -watt to W -watt, specific format from the infrared ray sensor 11 , the micro
  wherein X , Y , Z and W can be referred to different power          controller 12 execute the corresponding loop of subroutine
  levels . However, the present disclosure does not restrict the      for performing the color temperature tuning mode , such that
  variation ranges of the power levels of the two loads 2a , 2b . 40 the phase delays of the triggering pulses are continuously
      The infrared ray sensor 11 detects object motions coming        changed during each half cycle period of the AC power
  from the user and converts the detected result into message         source 3 , to render the conduction rate of the bi- directional
  carrying low voltage sensing signals readable to the micro -        controllable semiconductor switching elements 14a gradu
  controller 12 . The microcontroller 12 decodes the low              ally increasing and , at the same time, the conduction rate of
  voltage sensing signals (message carrying low voltage sens - 45 the bi -directional controllable semiconductor switching ele
  ing signals) according to the program designed and written         ments 14b gradually decreasing , or vice versa . Conse
  in its OTPROM (one-time programmable read only                  quently , the power level X of the lighting loads 2a is
  memory ) memory . The microcontroller 12 is with program        gradually increasing and the power level Y of the lighting
  codes written and designed to read and interpret themessage loads 2b is gradually decreasing, or vice versa . The color
  carrying sensing signal generated by the infrared ray sensor 50 temperature of the blended or diffused light of the two
   11 . The infrared ray sensor 11 is an exemplary embodiment lighting load 2a , 2b may thus be adjusted in the color
  for a detection device to detect the external motion signal         temperature tuningmode through controlling the conduction
  played by the user and convert the external motion signal           rate of the switching elements 14a , 14b to change the power
  into a message carrying sensing signal. The microcontroller         levels of the two lighting loads 2a , 2b . At the end of the color
  12 recognizes the working mode that the user has chosen and 55 temperature tuning mode, a desired apparent color tempera
  proceeds to execute the corresponding loop of subroutine for   ture diffused from the two lighting loads 2a , 2b can be set
  performing the selected working mode . In view of imple             and managed by the message carrying sensing signal from
  menting versatile controls of color temperature and illumi-         the infrared ray sensor 11 which is generated according to
  nation level of a lighting apparatus, at least two working the user 's intention .
  modes are provided and defined in the software codes with 60 For the color temperature tuning mode, additional sub
  corresponding loops of subroutine for execution .                  modes can be performed in detail. When the detection
    One working mode is on /off switch control mode . In this        device generates the first voltage sensing signal, said micro
  working mode, according to the low voltage sensing signal           controller manages to output the control signal to the first
  from the infrared ray sensor 11 , the microcontroller 12            controllable switching element and the second controllable
  operates the bi- directional controllable semiconductor 65 switching element to alternately perform one of pro
  switching element 14 in conduction state or cut-off state  grammed combinations of conduction states between the
  alternatively. More specifically, in this working mode, first controllable switching element and the second control
                                                         Ex. A - 25 of 49
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 27 of 339 PageID #: 2222


                                                       US 10 , 136 ,503 B2
                                                                                                       10
  lable switching element, wherein the combinations include            crossing point of AC power voltage in each AC half -cycle to
  at least three combination modes ; wherein the first combi           respectively display X -watt (or Y -watt ) lighting from the
  nation mode is where the first controllable switching ele            first lighting load 2a and Y -watt (or X -watt) power lighting
  ment is in a complete conduction state while the second              from the second lighting load 2b controlled by infrared ray
  controllable switching element is in a cutoff state with the 5 sensor 11 . Thus, the color temperature of the diffused light
  lighting apparatus performing the low color temperature ,            of the two lighting load 2a , 2b may be adjusted by properly
  wherein the second combination mode is where the first               selecting tD _ a and tD _ b , such that the summation of tD _ a
  controllable switching element is in a cutoff state while the        and tD _b is a constant, and the total lighting power of the
  second controllable switching element is in a complete               first lighting load 2a ( X ) and the second lighting load 2b ( Y ) ,
  conduction state with the lighting apparatus performing the 10 X + Y , is a fixed value .
  high color temperature, wherein the third combination mode             Still referring to FIG . 2 , the infrared ray sensor 11
  is where both the first controllable switching element and the       comprises a transmitting circuit and a receiving circuit. In
  second controllable switching element are in cutoff state            the transmitting circuit, an infrared light- emitting diode
  with the lighting apparatus being turned off.                         IR _ LED is connected to the drain of the transistor M1 in a
     Referring to FIG . 1 and FIG . 2 , FIG . 2 is a circuit diagram 15 serial fashion , and the gate of the transistor M1 is connected
  of a microcontroller based electronic switch applied for an           to an output of the timer 110 . In practice , the timer 110 can
  AC power source according to an exemplary embodiment of be a 555 timer IC . The 555 timer IC generates a square -wave
  the present disclosure .                                        with a frequency of about 3 kHz to modulate the drain
     As FIG . 2 shows, the microcontroller based electronic       current of the transistor M1, such that the infrared light
  switch 1 comprises an infrared ray sensor 11 , a microcon - 20 emitting diode IR _ LED provides an infrared light signal
  troller 12 , a zero - crossing -point detector 13 , and two bi- with a square wave form which is severed as the light source
  directional controllable semiconductor switching elements       of the infrared ray sensor.
   14a, 14b . The microcontroller based electronic switch 1 is     The receiving circuit is an infrared light detection circuit
  connected respectively through the bi- directional control    and comprises a photosensitive diode PD , two serially
  lable semiconductor switching elements 14a , 14b with the 25 connected amplifiers 112 , 114 , and a transistor M2. The
  first lighting load 2a and the second lighting load 2b , both drain of the transistor M2 is connected to a pin pin _ 3 of the
  have different color temperatures, and then connected to the microcontroller 12 . In practice , the amplifiers 112 and 114
  AC power source 3 in a serial fashion . A DC voltage VDD      can be LM324 operational amplifier. The combination of the
  for the circuit system is derived by conventional voltage            amplifier 114 and resistors R7 through R10 is a Schmitt
  reduction and rectification from the AC power 3 . The 30 trigger circuit having a threshold voltage , and the threshold
   infrared ray sensor 11 is composed of a transmitting circuit        voltage is produced by the voltage divider composed by
   110 and a receiving circuit 112 , wherein the message car -         resistors R8 and R9. The Schmitt trigger circuit makes
  rying sensing signal is sent out by a transistor stage M2. The       possible a high discrimination of a true detection to a false
  drain of the transistor M2 is connected to a pin pin _ 3 of the
                                                                one .
  microcontroller 12 to deliver the message carrying sensing 35 The photosensitive diode PD is used to receive the
  signals to the microcontroller 12 .                           infrared light signal from the transmitting circuit. If the
     The zero -crossing -point detector 13 is composed of a output voltage of the amplifier 112 exceeds the threshold
  transistor Q1 and a diode D3. The collector of the transistor voltage , the amplifier 114 produces a high voltage applied to
  Q1 is connected to a pin pin _ 10 of the microcontroller 12 , the gate of the transistor M2, such that the transistor M2 is
  the base of the transistor Q1 is connected to a conducting 40 turned on . Therefore , the drain of the transistorM2 provides
  wire of the AC power source 3 through the diode D3 and a             a low voltage sensing signal which is close to zero voltage ,
  resistor R3. In the positive half - cycle for AC power source        and the time length of the low voltage sensing signal is
  3 , the transistor Q1 is saturated conducting, and the voltage       related to the time period the infrared ray is detected .
  at the collector of the transistor Q1 is close to zero . In the         In addition , if the photosensitive diode PD does not
  negative half - cycle for AC power source 3 , the transistor Q1 45 receive the infrared light signal, the output voltage of the
  is cut -off, and the voltage at the collector of the transistor Q1   amplifier 112 is lower than the threshold voltage , and then
  is a high voltage of VDD . Corresponding to the sine wave            the amplifier 114 provides a low voltage to the gate of the
  of the AC power source 3 , the zero - crossing -point detector       transistor M2, such that the transistor M2 is turned off .
   13 generates therefore signals of square wave alternatively .       Therefore , the drain of the transistor M2 provides a high
  with a low voltage and a high voltage through the collector 50       voltage of VDD . In other words , the pin pin _ 3 of the
  of the transistor Q1 . The square wave is synchronized with          microcontroller 12 receives either a low voltage sensing
  the AC power source 3 and sent to a pin pin _ 10 of the              signal or a high voltage depending on whether the infrared
  microcontroller 12 for the purpose of controlling conduction         ray sensor 11 detects the infrared light or not, wherein the
  phase , and the details thereof are described later. In practice , time length of the low voltage sensing signal is about the
  the bi -directional controllable semiconductor switching ele - 55 time period within which the infrared light is detected .
  ment 14a can be a triac Tla , the pin pin _ 1 of the micro             In other words, the infrared ray sensor 11 generates a
  controller 12 is connected to the gate of the triac Tla to           sensing signal which is characterized by a low voltage
  control the conduction or cut -off state of the triac Tla , or to    within a time length . The sensing signalwith a specific time
  control the conduction rate of the triac Tla. Also , the length of low voltage can be considered as a sensing signal
  bi- directional controllable semiconductor switching element 60 format which carries message to make the microcontroller
  14b can be a triac T1b , the pin pin _ 2 of themicrocontroller 12 to operate in one of at least two working modes accord
  12 is connected to the gate of the triac Tlb to control the ingly, wherein one working mode is on /off switch control
  conduction or cut-off state of the triac T1b , or to control the mode and the another one is color temperature tuning mode
  conduction rate of the triac T1b . Thus, the first lighting load to control the conduction rate of the bi- directional control
  2a and the second lighting load 2b are respectively driven by 65 lable semiconductor switching elements 14a and 146 . Fur
  triac Tla and triac Tlb with phase delay pulses character - ther, still another mode is dimming controlmode. The color
  ized by time delays tD _ a and tD _ b with respect to the zero temperature tuning mode can give a color temperature
                                                           Ex. A - 26 of 49
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 28 of 339 PageID #: 2223


                                                       US 10 , 136 ,503 B2
  tuning cycle to change the color temperature of the blended        operates the microcontroller -based electronic switch 1 in a
  light, wherein the total power of the blended light is             convenientmanner simply by moving his hand into or out of
  unchanged (X + Y watts is unchanged during the cycle ). The        the infrared ray detecting zone of the infrared ray sensor 11 ,
  dimming control mode provides dimming cycles to set the            and staying his hand there for a timeperiod to select desired
  total power of the blended light ( X + Y watts is changed 5 performance function .
  during the cycle ), wherein the color temperature of the             Referring to FIG . 2, FIG . 3 and FIG . 4 , FIG . 4 is a flow
  blended light is unchanged during the dimming cycle .              chart of a program executed in a microcontroller of a
    Referring to FIG . 2 , FIG . 3A and FIG . 3B , FIG . 3A is a     microcontroller based electronic switch according to an
  schematic diagram showing a practical operation of an              exemplary embodiment of the present disclosure . The pro
  infrared ray sensor associated with a microcontroller based 10 gram written in the OTPROM memory of the microcon
  electronic switch according to an exemplary embodiment of          troller 12 includes several subroutine loops. These loops are
  the present disclosure, and FIG . 3B is a waveform diagram         started from the loop of steps S1 through S6 of the on /off
  showing a low voltage sensing signal according to an               switch controlmode , and may jump into the loop of steps S8
  exemplary embodiment of the present disclosure . In FIG .          through S10 of the color temperature tuning mode ( or the
  3A , the infrared light- emitting diode IR _ LED is parallel 15 dimming control mode ) according to the time length Ts of
  arranged to the photosensitive diode PD without accurate           the low voltage sensing signal. The pin pin _ 3 of the micro
  alignment. When an object, here is a human hand , moves in         controller 12 receives a high voltage H or a low voltage L
  front of the infrared light- emitting diode IR _ LED , the infra   from the infrared ray sensor 11, wherein the time length Ts
  red light emitted from the infrared light -emitting diode   of the low voltage sensing signal is about the time length
  IR _ LED scatters from the object surface onto the photo 20 which the user 's hand stays within the infrared ray detecting
  sensing surface of the photosensitive diode PD .            zone.
     FIG . 3B shows a waveform of the low voltage sensing        The program of the microcontroller 12 starts its execution
  signal provided from the infrared ray sensor 11 . If the           from the loop of steps S1 and S2 in which the microcon
  photosensitive diode PD does not receive the infrared light        troller based electronic switch 1 is off . The program of the
  scattered from the target object surface, or the intensity of 25 microcontroller 12 scans the voltage at the pin pin _ 3 of the
  the infrared light received by the photosensitive diode PD is      microcontroller 12 . If the voltage at the pin pin _ 3 of the
  insufficient, the drain of the transistor M2 provides a high       microcontroller 12 is high (bit 1 ), the program of the
  voltage H of VDD . Within an appropriate distance , the            microcontroller 12 stays in the loop of steps S1 and S2 that
  photosensitive diode PD receives the infrared light scattered the microcontroller based electronic switch 1 is off. On the
  from the object surface, and the intensity of the received 30 contrary, if the voltage at the pin pin _ 3 is low (bit 0 ), the
  infrared light is enough to cause the output voltage of the        program of the microcontroller 12 jumps into the loop of
  amplifier 112 exceeding the threshold voltage , the amplifier      steps S3 through S6 in which the microcontroller based
  114 produces a high voltage, such that the transistor M2 is        electronic switch 1 is on . At step S4 when the microcon
  turned on , and the drain of the transistor M2 provides a          troller based electronic switch 1 is on , the program of the
  signal with a low voltage L of about zero volt . In other 35 microcontroller 12 scans the voltage at the pin pin _ 3 of the
  words , when the infrared ray sensor 11 detects an object,         microcontroller 12. If the voltage at the pin pin 3 of the
  most commonly user ' s hand, purposefully entering the infra -     microcontroller 12 is low (bit 0 ), the program of the micro
  red ray detecting zone , the infrared ray sensor 11 generates      controller 12 jumps to step S5 to compare the time length Ts
  a low voltage sensing signal, by contrast when an object is        with a preset time To . In practice, the preset time To is
  not within the infrared ray detecting zone, the infrared ray 40 between 1 through 3 seconds, but the present disclosure is
  sensor 11 generates a high voltage . In brief, the infrared ray    not limited thereto .
  sensor 11 comprises a means for emitting infrared light to            At step S5 , the program of the microcontroller 12 check
  form the defined infrared ray detecting zone, and a means for      the time length Ts, if Ts is shorter than the preset time To ,
  detecting infrared light reflected from the objectmoving into      step S5 proceeds to step S6 to detect whether the voltage at
  the infrared ray detecting zone.                            45 the pin pin _ 3 is momentary a high voltage H (bit 1 ). At step
     The appropriate distance or the infrared ray detecting S6 , if the voltage at the pin pin _ 3 is the voltage H , the
  zone is defined as an effective sensing range or area of the program goes back to the loop of steps S1 and S2 in which
  infrared ray sensor 11. In FIG . 3B , the time length Ts of the    the microcontroller based electronic switch 1 is off . At step
  low voltage L is approximately equal to the time period that S6 , if the voltage at the pin pin _ 3 is low , the program
  an object stays within the infrared ray detecting zone , 50 remains in the loop of steps S3 through S6 in which the
  wherein the time period is about a few tenths through a few  microcontroller based electronic switch 1 is on .
  seconds. When the object leaves the infrared ray detecting            To sum up , the on/ off switch controlmode is described by
  zone , the signal delivered from the infrared ray sensor 11        the loops consisting of steps S1 through S6 that the micro
  changes from a low voltage L to a high voltage H , as shown        controller based electronic switch 1 is operated in off- and
  in FIG . 3B . Hence the sensing signal generated from the 55 on - state rotationally . The microcontroller based electronic
  infrared ray sensor 11 is a binary signal readable to the    switch 1 is on or off according to whether the usermoves his
  program written in the OTPROM memory of the microcon -             hand into and then pulls out the infrared ray detecting zone
  troller 12 . The microcontroller based electronic switch 1         of the infrared ray sensor 11 within the preset time To .
  utilizes specific sensing signal format characterized by the         At step S5 , the program of the microcontroller 12 check
  time length Ts of the low voltage sensing signal to imple - 60 the time length Ts, if the time length Ts is longer than the
  ment at least two functions, namely , on /off switch control   preset time To , the program jumps to step S7 to detect
  and dimming control. By introducing a preset time To , the         whether the time length Ts is longer than n times the preset
  microcontroller 12 can execute subroutine corresponding to         time To ( n = 2 ). At step S7, if the time length Ts is not longer
  the functions of the on / off switch control, the color tem -      than n times the preset time To , the program goes back to the
  perature tuning control and the illumination power dimming 65 loop of steps S3 through S6 that the microcontroller based
  control determined by a comparison scheme of the time         electronic switch 1 remains on . At step S7 , if the time length
  length Ts with the preset time To . The user can therefore         Ts is longer than n times the preset time To , the program
                                                          Ex. A - 27 of 49
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 29 of 339 PageID #: 2224


                                                       US 10 ,136 ,503 B2
                             13                                                                      14
  jumps into a loop consisting of steps S8 through S10 to             ments . The third working mode is color temperature man
  execute a subroutine for the color temperature tuning mode          agement mode used to change alternatively from a high
  ( or the dimming control mode ) of microcontroller based            color temperature to a low one, or vice versa , or to tune the
  electronic switch 1 . FIG . 4 does not show the details of          color temperature of the diffused light from two lighting
  subroutine associated with the color temperature tuning 5 loads. When the infrared ray sensor generates a low voltage
  mode (or the dimming control mode), but the process is              sensing signal within the preset time To , themicrocontroller
  described in short as follows. At step 9 , the program of the       operates in the on /off switch controlmode by controlling the
  microcontroller 12 scans the voltage at the pin pin _ 3 of the      conduction or cut-off state of both the controllable semicon
  microcontroller 12 . The program proceeds to step 10 from           ductor switching elements alternately . If the time length Ts
  Step 9 , if the voltage at the pin pin _ 3 is low . At step 10 , the 10 of the low voltage sensing signal is longer than n times the
  subroutine of the microcontroller 12 checks if Ts > nTo . If the    preset time To , the microcontroller changes its operation
  voltage at the pin pin _ 3 is low for several times, and the time   from the on /off switch controlmode to the color temperature
  lengths denoted by Ts or Ts' are shorter than n times the           tuning or dimming control mode. Once in the dimming
  preset time To , the subroutine remains in the rotation loop   (tuning) control mode , the microcontroller executes subrou
  defined by step 8 through S10 , and microcontroller 12 15 tine to gradually change the conduction rates of the control
  continuously increases or decreases the electric power trans - lable semiconductor switching elements from the maximum
  mission to the lighting loads 2a , 2b by controlling the            conduction rate to the minimum conduction rate , and then to
  conduction rates. If the electric power of the lighting load        gradually change the conduction rate from the minimum
  reaches the maximum or minimum electric power , the                 conduction rate to the maximum conduction rate for com
  program of the microcontroller 12 responds no more to the 20 pleting a dimming cycle wherein the process is a free run . In
  low voltage sensing signal. At step 10 , if the time length Ts      the dimming cycle with free run , the moment when the
  is longer than n times the preset time To, the program of the       infrared ray sensor provides a high voltage is a dimming end
  microcontroller 12 jumps back to the loop of steps S1 and S2        point. According to the dimming control mode design , the
   in which the microcontroller based electronic switch 1 is off.     microcontroller locks the conduction rates of the control
   Then , the program of the microcontroller 12 resumes itself 25 lable semiconductor switching elements at the dimming end
  from steps S1 and S2 in a rotational manner to execute the          point. Thereafter, if the infrared ray sensor generates a
  subroutines represented by the steps shown in FIG . 4 .             plurality of low voltage sensing signals, for instance, a plural
     In the exemplary embodiment of FIG . 2 , the preset time         signal of two consecutive sensing signals , each within the
  To and the number n can be set 2 seconds and 2 , respectively.      preset time To , the microcontroller operates in the color
  Referring to the steps executed by the microcontroller 12 in 30     temperature management mode by executing a subroutine to
  FIG . 4 , if the detected time length Ts of the low voltage         select a color temperature of the diffused light from two
  sensing signal at the pin pin _ 3 is less than 2 seconds , that     lighting loads through controlling different power levels
  means the time period which the hand stays within the               delivered to the two lighting loads of different color tem
   infrared ray detecting zone is less than 2 seconds, the            peratures. It is clear to see the advantage of the present
  microcontroller 12 remains in the current function mode . If 35 disclosure to integrate various switch control functions in
  the detected time length Ts at the pin pin _ 3 is longer than 4     one without changing the hardware circuit design . All are
  seconds, that means the time length which the hand stays            simply done by defining the format of sensing signals and by
  within the infrared ray detecting zone is longer than 4             modifying the program written in the OTPROM memory in
  seconds, the microcontroller 12 changes the current function        the microcontroller.
  mode to another one function mode . In other words, if the 40 Asmentioned above , various switch control functions can
  time length Ts of the low voltage sensing signal is shorter be integrated in one without changing the hardware circuit
  than the preset time To, the microcontroller 12 operates            design of the microcontroller and the two loads. There may
  either in on / off switch control mode or in color temperature      be variations of detection device in using electronic switch
  tuning mode (or dimming controlmode ). If the detected time         of the present disclosure for touch and touch less applica
  length Ts of the low voltage sensing signal is longer than n 45 tions. For example , ( 1 ) Dual detection device technology in
  times the preset time To , the microcontroller 12 changes its which two detection device are integrated in one electronic
  program execution from the on / off switch control mode into  switch , for instance , by connecting two infrared ray sensors
  the color temperature tuning mode (or the dimming control respectively with two pins of the microcontroller 12 in FIG .
  mode ) and vice versa .                                       1 , to control a lighting apparatus: one first detection device
     In another embodiment, the concept of the present dis - 50 sending message carrying sensing signal to control the color
  closure can be further extended to implement a multifunc - temperature of illumination characteristic , one second detec
  tional electronic switch having at least three functions built      tion device sending message carrying sensing signal to
  in one , which are on / off switch control, illumination dim -      control the light intensity of illumination characteristic ; ( 2 )
  ming control and color temperature management. The pro              Single detection device technology in which one detection
  gram written in the OTPROM memory of the microcon - 55 device is built in an electronic switch to generate message
  troller can be modified in such a manner that the      carrying sensing signal to control a lighting apparatus by
  microcontroller responds notonly to the low voltage sensing         using different types of signal formats : a first type sensing
  signal of the infrared ray sensor, but also to a specific           signal ( for instance , a low voltage within a short preset time
  sequence of the sensing signals . The microcontroller                To ) to control the on /off performance, a second type sensing
  executes subroutines of working modes corresponding to the 60 signal ( for instance , a low voltage with a long time length
  said three functions according to the detected time length Ts        Ts ) to control the switching between low color temperature
  and special sequence of the low voltage sensing signals . The       mode and high color temperature mode, and a third type
  first working mode is on /off switch control mode used to           sensing signal ( for instance , a plural signals of two consecu
  control the conduction or cut-off state of the controllable         tive low voltages ) for dimming the light intensity of illumi
  semiconductor switching elements . The second working 65 nation characteristic ; (3 ) Single detection device technology
  mode is dimming control mode used to control the conduc  using free running technique in response to a specific format
  tion rates of the controllable semiconductor switching ele          sensing signal to offer selection of color temperature .
                                                          Ex. A - 28 of 49
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 30 of 339 PageID #: 2225


                                                       US 10 ,136 ,503 B2
                              15                                                                      16
     The free running subroutine can be designed to apply to          12 PM to 7 PM . With such arrangement at any time when the
  an electronic switch installed on wall for managing the             power is turned on the lighting apparatus automatically
  illumination characteristics of a remotely located lighting         performs a desired color temperature according to the pro
  apparatus such as a ceiling light installed on the ceiling .        grammed pattern of color temperature at scheduled time
  Unless a wireless communication unit is employed , a typical 5 frame.
  wall switch is constrained by a single circuit to only perform        Refer to FIG . 5 , FIG . 6 and FIG . 7 in accompanying FIG .
  one illumination characteristic , being either controlling the      2 and FIG . 4 . According to an exemplary embodiment of the
  light intensity or controlling the color temperature . If both    present disclosure , FIG . 5 is a voltage waveform diagram of
  the color temperature and light intensity are required to         a microcontroller based electronic switch in cut- off state
  manage, the only way is to use the free running technology 10 when operating in on / off switch controlmode , FIG . 6 is a
  to execute one of the two illumination characteristics . The voltage waveform diagram of a microcontroller based elec
  free running subroutine can be so deigned such that when - tronic switch in conduction state when operating in on /off
  ever a power supply is on , the microcontroller with software     switch control mode , and FIG . 7 is a voltage waveform
  subroutine will check thememory unit to see if a preset color     diagram of a microcontroller based electronic switch when
  temperature or light intensity is established to decide if the 15 operating in dimming controlmode . In FIG . 5 , FIG . 6 , and
  free running subroutine needs to be activated , in the absence      FIG . 7 , the voltage waveforms as shown from the top are ,
  of preset datum , a free running action will be activated to        respectively, a sine wave output from the AC power source
  gradually change the lighting intensity from maximum                3 , an output signal of the zero - crossing - point detector 13 that
  intensity to minimum intensity and continuously from mini-          is fed to pin pin _ 10 of the microcontroller 12 , an output
  mum intensity to maximum intensity for completing a 20 signal from the pin pin _ 1 of the microcontroller 12 , and a
  tuning/dimming cycle on an automatic basis and at any               voltage waveform between the two ends of the load 2a . The
  moment during a tuning / dimming cycle the user can deter -         voltage waveforms are used to describe the interactions
  mine the light intensity by acting a motion signal to lock in       related to the program of the microcontroller 12 and the
  the level of the light intensity . The automatic tuning/ dim -      microcontroller based electronic switch 1 in the above
  ming only continues for a short duration and in the absence 25 mentioned two working modes . As already described above,
  of selection by the user, the microcontroller with program          the voltage signal generated by the zero - crossing -point
  codes will execute a predetermined lighting intensity . Simi-       detector 13 is a square wave with a low and a high voltage ,
  larly, the same mechanism can be applied for tuning the             which is fed to the pin pin _ 10 of the microcontroller 12 and ,
  color temperature to allow the user to select the desired color     to be explained later, served as an external interrupt trigger
  temperature during a free tuning cycle by acting a motion 30 signal. The voltage signal from the pin pin _ 1 of the micro
  signal with the detection device to lock in the desired level controller 12 is sent to the gate of the triac Tla to control the
  of color temperature . With the help of free running technol        conduction state of the triac Tla . In the same way, the
  ogy , the wall control unit can therefore be used solely for        similar voltage signal from the pin pin _ 2 of the microcon
  operating the remaining illumination characteristic .               troller 12 is sent to the gate of the triac Tlb to control the
     The concept of free running technology can be further 35 conduction state of the triac T1b .
  applied to develop a life style LED lighting solution where   In the program loops corresponding to the on/off switch
  the color temperature is gradually changed according to time        controlmode and the dimming controlmode, the microcon
  schedule programmed for performing different color tem -            troller 12 utilizes the external interrupt control technique to
  perature catering to the living style of human beings that          generate voltage pulses synchronized with AC power. To
  people are more used to low color temperature with a warm 40 accomplish it, the program of the microcontroller 12 has a
  atmosphere during the night time from 7 PM through 5 PM             setup with the voltage level variations at the pin pin _ 10 as
  while during the day time people are more used to the high          external interrupt trigger signals . Since the time point of
  color temperature for working hours . A clock can be                high or low voltage level variation in the signal generated by
  employed to provide the time information necessary for              the zero - crossing -point detector 13 is the zero crossing point
  working with a program of scheduled color temperature 45 of AC sine wave, the external interrupt process is automati
  pattern . The conduction rate rl of the first controllable cally triggered at the zero crossing point of the AC power
  switching element can be varied in a reverse direction with         source 3 , and the related meaning of the details are further
  respect to the conduction rate r2 of the second controllable        described in FIG . 6 and FIG . 7 .
  switching element, the microcontroller with program codes             Referring to FIG . 5 in accompanying FIG . 2 and FIG . 4 ,
  executes to vary the conduction rate of the first controllable 50 the program of the microcontroller 12 starts from the loop of
  switching element according to a programmed pattern of              steps S1 and S2 of on /off switch control mode, wherein the
  color temperature changes in a subroutine; when rl is equal         microcontroller based electronic switch 1 is off. The pro
  to zero , the first controllable switching element is in a cutoff   gram of the microcontroller 12 scans the voltage at the pin
  state while the second controllable switching element is in a       pin _ 3 . If the voltage at the pin pin _ 3 is a high voltage , the
  full conduction state , the lighting apparatus performs a low 55 microcontroller 12 generates a zero voltage at the pin pin _ 1 ,
  color temperature , 3000K for instance , which may be the           which is fed to the gate of the triac Tla to turn it off . For no
  desired color temperature for the night time from 7 PM to 5         current flowing through the triac Tla , the voltage between
  PM , when rl is maximum , the first controllable switching          the two ends of the load 2a is zero in each AC cycle. In the
  element is in a full conduction state while the second              same way , if the voltage at the pin pin _ 3 is a high voltage ,
  controllable switching element is in a cut off state , the 60 the microcontroller 12 generates a zero voltage at the pin
  lighting apparatus performs a high color temperature , 5000K        pin _ 2 , which is fed to the gate of the triac T1b to turn it off .
  for instance , which may be the desired color temperature for          Refer to FIG . 6 in accompanying FIG . 2 and FIG . 4 . If the
  noon time at 12 PM . A single color temperature may be              program of the microcontroller 12 detects a low voltage at
  assigned for night period from 7 PM through 5 AM for the            the pin pin _ 3 , the program of microcontroller 12 jumps to
  sleeping time. For day time it can be programmed to 65 steps S3 and S4 of on /off switch controlmode , wherein the
  gradually change the values ofrl and r2 from maximum to   microcontroller based electronic switch 1 is on . The micro
  O between 5 AM to 12 PM and from 0 to maximum between     controller 12 scans within a few microseconds the voltage at
                                                   Ex. A - 29 of 49
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 31 of 339 PageID #: 2226


                                                        US 10 , 136 , 503 B2
                                 17                                                                       18
  the pin pin _ 10 . The external interrupt happens in each AC            voltage at the pin pin _ 10, so as to generate a zero -crossing
  half cycle (of some milliseconds ) at the timepoint ofvoltage           point time- delay pulse with a delay time tD _ a at the pin
  level variation in the square wave signal. In the external              pin _ 1 and to generate a zero -crossing -point time-delay pulse
   interrupt process, no other program is executed, instead the           with a delay time tD _ b at the pin pin _ 2 . Simultaneously , the
  program is commanded to go back to the main program                 5 program of the microcontroller 12 scans the voltage at the
   instantly . The program of the microcontroller 12 is designed          pin pin _ 3 . If the detected sensing voltage at the pin pin _ 3 is
  based on the time point when the external interrupt occurs ,            a low voltage with different time length Ts , the program
  which is also the zero crossing point of the AC power source            continuously increases the delay time tD _ a and decreases
  3 . After some delay times with respected to the time point of          the delay time tD _ b , or vice versa , of the zero -crossing -point
  the external interrupt, the program of the microcontroller 12 10 time- delay pulses generated respectively at the pin pin _ 1
  generates a pulse signal at the pin pin _ 1 and a pulse signal and pin pin _ 2 , wherein the varying time length tD _ a and
  at the pin pin _ 2 . The signal provided from the pin pin _ 1 is tD _ b are in proportion to the time length Ts . It should be
  a zero -crossing -point time-delay pulse having a delay time noted that both delay times tD _ a and tD _b vary in an
  tD _ a after the zero crossing point of AC power. The signal appropriate range from “ 4 ” to “ 1/( 2f) - t." , wherein to = (1/20f)
  provided from the pin pin _ 2 is a zero -crossing -point time- 15 sin - '(V / m ), f is the AC frequency, V , is the threshold
  delay pulse tD _ b having a delay time tD _ b after the zero      voltage or cut- in voltage of the lighting loads 2a , 2b and V
  crossing point of AC power. The zero -crossing -point time        is the voltage amplitude of the AC power source 3. This
  delay pulse tD _ a (or tD _ b ) is generated both in the positive constraint on tD _ a and tD _b is required to ensure in each AC
  and negative half -cycle of the AC power source 3 , and used            half-cycle to stably trigger the triac Tla and triac T1b into
  to trigger in synchronization with AC power source 3 the 20 conduction when the threshold voltage Vm of the lighting
  triac Tla ( or triac T1b ) into conduction , such that the AC loads 2a , 2b are taken into consideration . FIG . 7 shows for
  power source 3 delivers in each half AC cycle electric power            one case the waveforms in the color temperature tuning
  to the first lighting load 2a (or the second lighting load 2b )         mode wherein the delay time tD _ a of the time delay pulse at
  which is in proportion to a conduction time ton _ a of the triac the pin pin _ 1 is gradually increased along the time axis. The
  Tla (or ton _ b of triac T1b ). In contrast with the AC power 25 delay time tD _ a decides the time length of the conduction
  source 3 and the zero crossing point delay pulses, the voltage          time ton _ a of triac Tla . The average electric power deliv
  waveform on the first lighting load 2a is depicted in FIG . 6 ,         ered to the first lighting load 2a , which is in proportion to the
  and the conduction time ton _ a is designated . The voltage             time length ton _ a , is accordingly decreased . At the same
  waveform on the second lighting load 2b can be similar to       time for the same case , not shown in FIG . 7 , the delay time
  the voltage waveform on the first lighting load 2a , wherein 30 D _ b of the time delay pulse at the pin pin _ 2 is gradually
  the conduction time ton _ b of triac T1b can be different from          decreased in the reverse direction , the conduction time ton _ b
  the conduction time ton _ a of the triac Tla which are                  of triac Tlb and the average electric power delivered to the
  respectively resulted from different delay time tD _ b and              second lighting load 2b are thus accordingly increased .
  delay time tD _ a of the zero -crossing -point time-delay               Consequently , the color temperature of the diffused light of
  pulses .                                                            35 the two lighting load 2a , 2b may vary gradually from a high
     In the loop of steps S3 and S4 of themicrocontroller based           temperature to a low one, or vice versa , due to alternatively
   electronic switch 1 being on , the delay times tD _ a and tD _ b       changing the power levels of the two lighting load 2a , 2b
  of the zero - crossing delay voltage pulses are both predeter           controlled by the trigger pulses with delay times tD _ a and
  mined values to make a constant average electric power                  tD _ b . When the voltage at the pin pin _ 3 becomes high to
  delivered to the loads 2a , 2b . The color temperature of the 40 terminate the color temperature tuning mode, the final
  diffused light of the two lighting load 2a , 2b may be                  values of the delay times tD _ a and tD _ b are then stored in
  controlled by properly selecting tD _ a and tD _ b , such that the      the memory of the microcontroller 12 as new predetermined
  summation of tD _ a and tD _ b is a constant, and the total             values to perform illumination with a desired color tempera
  lighting power of the first lighting load 2a ( X ) and the              ture and power level.
  second lighting load 2b ( Y ) , X + Y , is a fixed value. However, 45      In addition , the concept of the present disclosure can also
  it is not to limit thereto in the present disclosure . By               be applied to the DC power source , wherein the controllable
  designing a minimum time delay , summation of the con -                 semiconductor switching element and the program of the
  duction time ton _ a and ton _ b of the triac Tla and the triac         microcontroller 12 should be modified slightly, and the
  Tlb can reach the maximum to make the maximum electric                  zero - crossing -point detector should be removed . Referring
  power transmission to the loads 2a , 2b . In practice , the loads 50 to FIG . 8A , FIG . 8A is a block diagram of a microcontroller
  2a , 2b can be fluorescent lamps , AC LEDs (light emitting based electronic switch 1' using an infrared ray sensor as a
  diode ) screwed - in LED bulbs or incandescent bulbs,                   detection device for a DC power source according to an
  wherein said light- emitting diode module comprises a full              exemplary embodiment of the present disclosure. The
  wave rectifier bridge and a plurality of light -emitting diodes microcontroller based electronic switch 1' is connected to a
  in series connected between the two terminals of the rectifier 55 DC power source 3 ' and a first lighting load 2'a in a serial
  bridge output port. Alternatively , the two loads 2a , 2b can be        fashion , so as to control the electric power of the DC power
  DC LED modules power by a DC source .                                   source 3' delivered to the first lighting load 2'a . Also , the
    Refer to FIG . 7 in accompanying FIG . 2 and FIG . 4 . In the         microcontroller based electronic switch 1' is connected to
  loop of steps S3 through S6 , the microcontroller based                 the DC power source 3 ' and a second lighting load 2 'b in a
  electronic switch 1 is on , the program of the microcontroller 60 serial fashion , so as to control the electric power of the DC
  12 scans the voltage at the pin pin _ 3 . If the sensing signal power source 3 ' delivered to the second lighting load 2'b .
  fed to the pin pin _ 3 is a low voltage with the time length Ts Compared to FIG . 1 , the microcontroller based electronic
  longer than n To (n = 2 ), the program of the microcontroller 12 switch 1' in FIG . 8A comprises an infrared ray sensor 11', a
  jumps to the loop of steps S8 through S10 for executing the microcontroller 12 ', and uni- directional controllable semi
  color temperature tuning mode. When the microcontroller 65 conductor switching elements 14'a , 14 'b . In practice , the
  based electronic switch 1 is in the color temperature tuning     uni- directional controllable semiconductor switching ele
  mode, the program of the microcontroller 12 scans the ments 14 'a , 14'b can be bipolar junction transistors (BJTs) or
                                                           Ex. A - 30 of 49
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 32 of 339 PageID #: 2227


                                                        US 10 , 136 ,503 B2
                                                                                                   20
  metal-oxide-semiconductor field -effect transistors (MOS              The present disclosure is not limited by the PWM wave
  FETs). The loads 2'a and 2'b can respectively emit low color        forms as depicted in FIG . 8B . In a practical design scheme,
  temperature light and high color temperature light. The load the parameters T2a and T20 of the PWM voltage signals can
  2 'a and 2'b can be light-emitting diodes or incandescent have a relation Tza + T26 = A , wherein “ A ” is a predetermined
  bulbs, but present disclosure is not limited thereto .         5 constant . Since the average electric powers delivered to the
      Referring to FIG . 3 and FIG . 8B , the infrared ray sensor lighting loads 2'a and 2 'b are respectively proportional to the
   11 ' detects a user ' s hand , for instance , and converts the     duty cycles T , T , and T2T , both are smaller than one, the
  outcome into message carrying low voltage sensing signals     total average lighting power is in proportion to the summa
  readable to the microcontroller 12 '. The microcontroller 12 t ion of T / T , andT T , . When the voltage signals PWM a
  decodes the low voltage sensing signal according to the 10 and PWM _ b are designed with A > T1, the color temperature
  program designed and written in its OTPROM , so as to               of the diffused light of the two lighting load 2a , 2b can be
  make the microcontroller based electronic switch l' operate         generated under a total average lighting power larger than
  in on /off switch controlmode and color temperature tuning          the one when A = T1 . With A < T1, the total average lighting
  mode (or dimming control mode) accordingly. In the on /off          power is smaller than the one when A = T1. Thus, besides the
  switch controlmode when the microcontroller based elec - 15 color temperature tuning , the illumination power level may
  tronic switch l ' is off, the program of the microcontroller 12 ' be controlled through varying the parameter A in a prede
  generates a zero voltage fed to the gate of the uni-directional     termined range by the microcontroller based electronic
  controllable semiconductor switching element 14 'a (or 14 'b )      switch l' of the present disclosure .
  so as to turn off the switching element 14 'a (or 14 'b ). In the      The aforementioned microcontroller-based electronic
  on /off switch controlmode when the microcontroller based 20 switch can have many functions, such as on /off switch
  electronic switch 1' is on , theprogram of the microcontroller control, dimming control and color temperature tuning or
  12' generates PWM _ a (pulse -width -modulation               (or   management control, that are integrated in one without
  PWM _ b ) signal fed to the gate of the uni-directional con         additional hardware complexity. This multifunctional elec
  trollable semiconductor switching element 14 'a ( or 14 'b ) so     tronic switch can be applied to a lighting apparatus . Please
  as to turn on the switching element 14 'a (or 14'b ) such that 25 refer to FIG . 9A , a lighting apparatus having the microcon
  a fixed electric power is transmitted from the DC power           troller -based multifunctional electronic switch is provided .
  source 3 ' to the load 2'a (or 2'b ).                                The lighting apparatus comprises a base 91a , a first lighting
     FIG . 8B is a voltage waveform diagram of the PWM                load 92a , a second lighting load 93a , a diffuser 94a and a
  signals according to an exemplary embodiment of the pres -          microcontroller based electronic switch (not shown in the
  ent disclosure . The PWM voltage signal is a square wave 30 figure ). The base 91a is for disposing the first lighting load
  signal comprising a zero voltage (or low - voltage ) and a high     92a , the second lighting load 93a and the microcontroller
  voltage , wherein the high voltage drives the uni -directional      based electronic switch which has been described in previ
  controllable semiconductor switching element 14 ' a ( or 14'b )     ous embodiments . The operation of the microcontroller
   into conduction . If the time length of the high voltage is Tza    based electronic switch related to lighting characteristic
  ( or Ty ) and the period of the PWM voltage signal is T , the 35 control of the first lighting load 92a and the second lighting
  average electric power delivered to the load 2 'a (or 2 'b )        load 93a can be referred to previous embodiments , thus the
  through the uni- directional controllable semiconductor             redundant information is not repeated . For diffusing or
  switching element 14 'a (or 14 'b ) is proportional to the ratio    spreading out or scattering the different color temperature
  T2 / T , (or T2 / T ) , which is by definition the duty cycle of    light emitted by the first lighting load 91a and the second
  the PWM voltage signal and is denoted as 8 = T / T , (or 40 lighting load 92a , a diffuser 94a is provided to cover the first
  8 = T2 / T ,).                                                   lighting load 92a and the second lighting load 93a . Further,
     More specifically, the electronic switch 1 ' controls on /off the first lighting load 92a and the second lighting load 93a
  and dimming of the first lighting load 2'a and the second can be alternatively disposed on the base 91a . As shown in
  lighting load 2'b in response to the operation of the infrared FIG . 9B , the first lighting load 92a comprises a plurality of
  ray sensor 11'. When the switch 1' is turned on , the micro - 45 lighting elements , and the second lighting load 93a com
  controller 12 ' sends PWM voltage signals PWM _ a and prises a plurality of lighting elements , wherein a lighting
  PWM _ b for FIG . 8A controlled by the infrared ray sensor element of the second lighting load 93a is inserted between
  11': as shown , it is always to generates voltage signals the two adjacent lighting elements of the first lighting load
  PWM _ a and PWM _ b with two predetermined time lengths             92a for obtaining uniform color temperature of the diffused
  of Tza and T2b, wherein Tza + T26 = T , for respectively con - 50 light, but present disclosure is not limited thereto .
  trolling the load 2a to generate X watts power illumination            Another embodiment of the lighting apparatus can be
  and the load 2b to generate Y watts power illumination ,            referred to FIG . 9B . Due to the difference for the appearance
  where the summation X + Y is a fixed value . It may be              of the lighting apparatus , the arrangement of the lighting
  Tza < T26 or T2 > T26 in response to the control signal gen      elements of the first lighting load 92a and the lighting
  erated by infrared ray sensor 11'. In a free running mode for 55 elements of the second lighting load 93a shown in FIG . 9B
  color temperature tuning in response to the control signal is different from that shown in FIG . 9A . As shown in FIG .
  generated by infrared ray sensor 11', T2a may be varied             9B , the lighting elements of the first lighting load 92a and
  gradually from a large value to a small one while T2 , varied the lighting elements of the second lighting load 93a are
  gradually from a small value to a large one, and vice versa , both disposed in a circular arrangement. The lighting ele
  wherein T + T2 = T . A color temperature generated by 60 ments of the first lighting load 92a and the lighting elements
  blending the lights emitted from the lighting load 2 ' a and 2 'b   of the second lighting load 93a constitute a plurality of
  can thus be selected when the free running mode for color           concentric circles . The concentric circles of the first lighting
  temperature tuning is terminated by moving object ( for load 92a and the concentric circles of the second lighting
  example , the user ' s hand ) out of the detecting zone of the load 93a are interlaced for obtaining uniform color tempera
  infrared ray sensor 11', and then the final values of T2 , and 65 ture of the diffused or blended light. However, the present
  T2 would be stored in the memory of the microcontroller           disclosure is not restricted thereto . An artisan of ordinary
  11'.                                                              skill in the art will appreciate how to arrange the first
                                                           Ex. A - 31 of 49
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 33 of 339 PageID #: 2228


                                                      US 10 , 136 ,503 B2
                               21                                                                  22
  lighting load and the second lighting load covered by the          one touch on the conductive base or one instant press on the
  diffuser to obtain the result of uniform color temperature of      control button within a preset time interval will trigger the
  light.                                                             generation of a single sensing signal which will cause the
     Furthermore, although the above description of the exem         microcontroller to execute the subroutine of the on /off
  plary embodiments takes infrared ray sensor as a means for 5 switch control mode ; a long touch on a conductive base or
  detecting user ' s motion and generating sensing signal, the       a long press on a control button longer than the preset time
  technology of the present disclosure has no restriction on the     interval will trigger the generation of a single sensing signal
  types of detection method used . There are quite a few             with time length longer than the preset time interval and the
  detection methods including touch or touchless means that          microcontroller responsively will execute the subprogram of
  can be applied to the present invention of the multifunctional 10 dimming control mode . Double instant touches on the con
  electronic switch such as an infrared ray sensor (touchless        ductive base or double instant press on the control button
  interface ), an electrostatic induction sensor (also touchless     within a preset time interval will trigger the generation of
  interface ), a conduction based touch sensor (direct touch         two consecutive sensing signals which will cause the micro
  interface ), or a push button sensor (direct touch interface ).    controller to execute the subroutine of color temperature
  Each detection method may require different motion signals 15 management mode.
  to be played by the user but the core technology remains              FIG . 10A and FIG . 10B together provide a good show
  using the time length and format of the binary sensing              case to prove the value of the user friendly concept of the
  signals as the message carrier for transmitting the user 's        present invention . Picture shown in FIG . 10A is a popular
  choice of working mode. The microcontroller thereby                piece of under cabinet light with LED as light source . A
  decodes or interprets the received message carrying sensing 20     manual on /off control switch is built on the right hand side
  signals according to the software program written in the           of the rectangular housing and a dimming knob is built on
  OTPROM , recognizes the working mode selected by the               the front panel facing downward . Under cabinet lights are
  user and activates the corresponding loop of subroutine for        always installed underneath the kitchen cabinets to provide
  performance execution .                                             sufficient indirect illumination to the user to do the kitchen
     Similar to the infrared ray sensor, the electrostatic induc - 25 work . The under cabinet lights and the kitchen cabinet are
  tion sensor can also create a touchless interface . The elec -      always installed at approximately the breast level of the
  trostatic induction sensor generally comprises a copper sheet users for the convenience of doing kitchen work so that the
  sensing unit with adequately design shape and packaged              users can comfortably do the kitchen work without bending
  with non - conductive material. Such copper sheet sensing their body and having to work in a glaring environments .
  unit is further electrically connected to a signal generating 30 The currentmarket piece as shown in FIG . 10A is not an user
  circuit similar to the infrared detection sensor unit. The       friendly device ; the user has to either use his or her hand to
  copper sensing unit serves as an anode pole and the human          blindly search the locations of the on /off switch and the
  body (normally refers to finger or hand ) serves as a cathode      dimming knob or to bend his or her body to find the exact
  pole to form a configuration of a capacitor. When the user' s      locations of the two control units for operation . Additionally,
  hand is approaching the copper sensing unit, the electric 35 the direct touch to control the on /off switch and dimmer also
  charges are being gradually induced and built up on the            brings up concerns of contagion and contamination in pre
  surface of the copper sensing unit with increasing density .       paring food in kitchen area and the housewives may have to
  Consequently, the copper sensing unit changes its electric         wash their hands more frequently than necessary .
  state from zero voltage state to a growing voltage state. Such        FIG . 10B is an application of the present invention for a
  voltage level will continue to grow as the user 's hand 40 LED under cabinet light featured with a touchless interface
  moving closer and closer to the copper sensing unit till between the user and the under cabinet light. A motion of
  reaching a designed threshold point which will trigger the single swing of user 's hand across the detecting zone of the
  detection circuit to generate a low voltage sensing signal. microcontroller based electronic switch 1b will activate the
   The distance between the copper sensing unit and the space  on /off switch mode alternately turning on and turning off the
  point where the threshold voltage incurs is defined as the 45 under cabinet light 2b . A motion of placing user ' s hand in the
  effective detecting zone. Similarly but reversely when the         detecting zone exceeding a preset time interval will activate
  user ' s hand is moving out from an operative point of the         the dimming mode to allow selection of brightness or power
  detecting zone of the copper sensing unit , the voltage level    level. And a motion of double swings of user' s hand across
  will continue to decline till passing the designed threshold     the detecting zone within a preset time interval will activate
  pointwhich will trigger the cutoff of the low voltage sensing 50 the color temperature tuning mode to provide the user a
  signal. The time length of the low voltage sensing signal so       possibility to select a desired illumination color temperature .
  generated or in other words the time period between moving          The three basic working modes can be easily managed with
  in and moving out the effective detecting zone can be              simple motions played by the user without the hassles of
  designed to represent the selection of different working           having to blindly search the control switch and dimming
  modes . If the time length is shorter than a preset time 55 knob , or to bend body to find the location of the control
  interval, itmeans the user ' s selection is to perform the on /off elements or to frequently wash hands to avoid concerns of
  switch control mode; if the time length is longer than a        contagion and contamination in preparing food . This is truly
  preset time interval, it means the user ' s selection is to     a very user friendly exemplary embodiment of the present
  perform the diming or power level control mode; if two or disclosure compared with what are currently being sold in
  more low voltage sensing signals are consecutively gener - 60 the market as shown in FIG . 10A .
  ated within a preset time interval, in other words the user ' s    FIG . 10C is another application of the present invention
  hand moving in and out the detecting zone twice or swing        for a wall switch construction electrically connected to a
  across the detecting zone back and forth , it means the user 's    ceiling light for the performance of three working modes. A
  selection is to perform the color temperature management         motion of single swing across the detecting zone in front of
  mode.                                                         65 the wall switch lc by user ' s hand within a preset time
    For direct touch detection sensors , such as a touch sensor    interval will activate the on / off switch control mode alter
  ( for example a touch pad ) or a push button detection sensor,     nately turning on and turning off the ceiling light 2c. A
                                                        Ex. A - 32 of 49
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 34 of 339 PageID #: 2229


                                                      US 10 , 136 , 503 B2
                                23                                                                   24
  motion of placing user 's hand in front of the wall switch 10        swing will alternately change the light to perform a different
  and stay in the detecting zone for a time period longer than         state of light intensity including off mode, a left side started
  a preset time interval will activate the dimming mode to             hand swing to enter the detecting zones and stay for a time
  allow the user to select the desired brightness. And a motion        length longer than a preset time interval will activate a free
  of double swings across the detecting zone within a preset 5 running dimming cycle for the user to select the desired light
  time interval will activate the performance of the color     intensity . Similarly but contrarily in terms of direction for
  temperature management mode to provide the user a con -      playing motion signal, a right side started hand swing to
  venient way to select a desired illumination color tempera - swing across the detecting zones formed by the two infrared
  ture . This new wall switch when compared with conven                ray sensors, as shown in FIG . 11B and FIG . 11D , will cause
  tional switch represents a very user friendly innovation from 10 the second infrared ray sensor to first detect the motion
  the easy operation point of view . The conventional touch        signal before the first infrared ray sensor can detect such
  based wall switch is also a virus gathering spot because of motion signal, the second infrared ray sensor thereby will
  use by many users and the issue of contagion and contami-       generate another voltage sensing signal sending to the
  nation is always a valid concern even outside the surgical microcontroller of the electronic switch , themicrocontroller
  space .                                                      15 with another pin connected to the second infrared ray sensor
     FIG . 10D is another application of the present invention    accordingly operates to activate a different subroutine of the
  for a lighting apparatus with a diffuser of hollow body microcontroller to operate the color temperature tuning
  accommodating the lighting loads and the microcontroller mode. Thus , a right side started motion signal to swing
  based electronic switch . The diffuser is furthered bonded      across the detecting zones formed by the two infrared ray
  with a metallic threaded cap with bipolar construction for 20 sensors will turn on the light to perform the highest color
  connecting with a power socket. FIG . 10E is a similar art           temperature mode, a second right side started motion signal
  with a flat diffuser bonded with a metal shade to accommo            to swing across the detecting zones will alternately change
  date the lighting loads and the microcontroller based elec -         the light to perform a different state of programmed color
  tronic switch . Both have an infrared ray sensor 310 posi            temperatures including the lowest color temperature mode ,
  tioned at the bottom of the diffuser to form a short detection 25 a right hand started motion signal to enter and stay in the
  zone for an user to play motion signals for performing the           detecting zone for a time length longer than a preset time
  multi functions of controlling on /off mode, dimming mode ,          interval will activate a free running color temperature tuning
   color temperature tuning mode or delay shutoff mode.                cycle for the user to select a desired color temperature for the
      FIGS. 11A -D are another exemplary embodiments of the            light. Also , when the hand ( or an object) leaves the infrared
  present invention using the aforementioned dual detection 30 ray detecting zones, the infrared ray sensors deliver a second
  device technology for generating message carrying sensing voltage sensing signal to terminate the corresponding sub
  signal to control a lighting apparatus . The dual detection       ne .
                                                               routine
  device technology is based on two detection device which                The present invention of the microcontroller based elec
  are respectively connected with two pins of a microcon -             tronic switch can be extensively used in the control of
  troller in an electronic switch to control a lighting apparatus , 35 lighting performance for many I applications can be simply
  such as, one first detection device generating message car -         grouped into three main categories of application based on
  rying sensing signal to control the color temperature of             the installation location of the present invention in relation
  illumination and one second detection device generating              with the lighting devices used as follows:
  message carrying sensing signal to controlthe light intensity    1) The microcontroller based electronic switch is installed
  of illumination . The dual detection device technology can be 40 inside a wall electric outlet for controlling a remotely
  constructed in two arrangements : the first arrangement is to       located lighting apparatus which users are unable to reach
  install the first detection device on one side (left side for        to play motion control. FIG . 10C is a representative
  instance ) of the lighting apparatus and install the second          example .
  detection device on the other side (right side ) of the lighting 2 ) The microcontroller based electronic switch is installed
  apparatus. For instance, in FIG . 10B , the detection device 1b 45     inside the housing of a lighting apparatus which users are
  being an infrared ray sensor in the center can be relocated to         able to reach and play motion control. FIG . 10B of a under
  the left side near the end cap as the first detection device to        cabinet light is a representative example.
  operate the light intensity control subroutine of microcon -         3 ) The microcontroller based electronic switch is directly
  troller , a second infrared ray sensor as the second detection          installed inside a light emitting device with a detecting
  device is added and installed on the other end of the light 50         sensor hiding behind a diffuser and a detecting zone is
  apparatus to operate the color temperature control subrou       formed outside nearby the diffuser. FIG . 10D is a light
  tine . The second arrangement is to have two detection         bulb application with a microcontroller electronic switch
  device , here, two infrared ray sensors 310 , aligned next to  built inside the bulb and an infrared ray detecting sensor
  each other along the direction ofmotion path as shown in       installed at bottom of the bulb to form a infrared detecting
  FIG . 11A and FIG . 11B , or in FIG . 11C and FIG . 11D . A 55 zone near by the bottom of the light bulb . FIG . 10E is a
  hand swing from left side to enter the detecting zones         pendant application with an infrared ray detection sensor
  formed by the two infrared ray sensors 310, as shown in        built inside and an infrared ray detecting sensor installed
  FIG . 11A and FIG . 11C , will cause the first infrared ray            at the bottom of a flat diffuser. Both are representative
  sensor of the electronic switch to first detect the motion             examples classified as detecting sensor installed at bottom
  signal before the second infrared ray sensor can detect the 60         of diffuser to form a detecting zone near by the diffuser.
  samemotion signal, the first infrared ray sensor will thereby          As a summary of the present disclosure the key technol
  generate a voltage sensing signal, the microcontroller with a        ogy of the present invention involves an electronic switch
  pin connected with the first infrared ray sensor accordingly         using a microcontroller with program codes to receive ,
  interprets such voltage sensing signal to activate a subrou - interpret and execute a message carrying sensing signal
  tine to operate the light intensity control mode. Thus, a first 65 converted from an external control signal to control perfor
  hand - swing from the left side to swing across the detecting        mances of lighting characteristics including light intensity
  zones will turn on the light, a second left side started hand  and light color temperature of an LED lamp. The LED lamp
                                                        Ex. A - 33 of 49
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 35 of 339 PageID #: 2230


                                                      US 10 ,136 ,503 B2
                                25                                                                    26
  comprises a first LED lighting load featured with a high                at least one detection device, for detecting at least one
  color temperature electrically connected to a first control                external control signal and converting said at least one
  lable switching element and a second LED lighting load                     external control signal into at least one message car
  featured with a low color temperature electrically connected               rying sensing signal; and
  to a second controllable switching element. The first con - 5           a microcontroller to receive and interpret said at least one
  trollable switching element and the second controllable                    message carrying sensing signal generated by said at
  switching element are respectively coupled with the micro                  least one detection device, wherein said microcon
  controller. The microcontroller upon receiving the message                 troller through a first control pin is electrically coupled
  carrying sensing signal accordingly activates a correspond                 to said first controllable switching element, and through
  ing subroutine to output a first control signal and a second               a second control pin is electrically coupled to said
  control signal to respectively control a conduction rate of the           second controllable switching element, wherein said
  first controllable switching device and a conduction rate of              microcontroller through at least a third control pin
  the second controllable switching element to respectively                 receives said at least one message carrying sensing
  transmit electric powers to the first LED lighting load and 16            signal from said at least one detection device , wherein
  the second LED lighting load such that a mingled color                    said microcontroller controls a conduction state or a
  temperature thru a light diffuser and the light intensity of the          cutoff state of said first controllable switching element
  LED lamp are thereby determined according to a pro                        through said first control pin and said microcontroller
  grammed combination of conduction rates of the first con                  controls said conduction state or said cutoff state of said
  trollable switching device and the second controllable 20                 second controllable switching element through said
  switching device . A detection device serves as an interface              second control pin to control electric power transmis
  between human and the electronic switch to convert the                    sion levels from said power source respectively to said
  external control signal into the message carrying sensing                 first LED lighting load and to said second LED lighting
   signal readable and interpretable to themicro controller . The           load according to said at least one message carrying
  detection device is may be configured as touch less interface 25          sensing signal generated by said at least one detection
  and direct touch interface . The touch less interface may be              device ;
  implemented by a wireless method to receive wireless                    wherein said first color temperature is higher than said
  external control signal and convert the wireless external                 second color temperature ;
  control signal into the message carrying sensing signal                 wherein said at least one message carrying sensing signal
  readable and interpretable to the microcontroller. The wire- 30           is characterized with a signal format of a short voltage
  less external control signal can be transformed from a                    signal, a long voltage signal , a plurality ofshort voltage
  motion signal generated with an infrared ray motion sensor,               signals , a plurality of long voltage signals or a combi
                                                                            nation of said short voltage signal and said long voltage
  or it can be an electromagnetic wireless signal generated                 signal generated in a preset time interval; wherein said
  with a wireless receiver or transceiver, or it can be trans - 25          short voltage signal and said long voltage signal are
  formed from a voice signal generated with an A . I. ( artificial          respectively defined either by a time length of a voltage
  intelligence ) based device . The direct touch interface on the           signal or by said time length of a series of pulse signals
  other hand uses a wired method to receive the external                    consecutively generated ; wherein when said microcon
  control signal set by an user, wherein the external control               troller receives said at least one message carrying
  signal can be generated from a push button , a touch pad , a 40           sensing signal, said microcontroller manages according
  voltage divider, or a power interruption switch or button                 to said signal format of said at least one message
  operated by the user, or a conduction rate of a phase                     carrying sensing signal to perform at least one of
  controller set by the user , wherein , if the external control            various working modes including at least an on /off
  signal is an analogue signal, a conversion circuitry may be               switch control mode , a dimming control mode , a color
  included in the detection device or as a virtual circuitry 45             temperature tuning control mode, a color temperature
  programmable embedded in the microcontroller to convert                   switching controlmode, a dimming and color tempera
  the analogue signal into the message carrying sensing signal              ture tuning control mode , and a delay shutoff control
  readable and interpretable to the microcontroller .                       mode;
     The above -mentioned descriptions represent merely the               wherein when said first controllable switching element
  exemplary embodiment of the present disclosure , without 50               and said second controllable switching element are in
  any intention to limit the scope of the present disclosure                said conduction state , said microcontroller further con
  thereto . Various equivalent changes, alterations or modifi               trols said electric power transmission levels from said
  cations based on the claims of present disclosure are all                 power source respectively to said first LED lighting
  consequently viewed asbeing embraced by the scope of the                  load and to said second LED lighting load according to
  present disclosure.                                                55     said signal format of said at least one message carrying
                                                                            sensing signal received , wherein said microcontroller
    What is claimed is :                                                    through said first control pin outputs a first control
     1 . A microcontroller based electronic switch for control              signal to control a conduction rate of said first control
  ling lighting performance of an LED lamp configured with                  lable switching element, said microcontroller through
  a plurality of LED lighting loads comprising :                     60     said second control pin outputs a second control signal
     a first controllable switching element, electrically con               to control said conduction rate of said second control
        nected between a power source and a first LED lighting              lable switching element;
        load for emitting light with a first color temperature ;          wherein said microcontroller is an integrated circuit pro
     a second controllable switching element, electrically con               grammable for generating said first control signal and
       nected between said power source and a second LED 65                  said second control signal, or an application specific
       lighting load for emitting light with a second color                 integrated circuit (ASIC ) custom made for generating
       temperature ;                                                        said first control signal and said second control signal .
                                                         Ex. A - 34 of 49
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 36 of 339 PageID #: 2231


                                                       US 10 , 136 , 503 B2
                               27                                                                  28
     2 . The microcontroller based electronic switch according         is a basic format for configuring said at least one message
  to claim 1, wherein said at least one detection device is            carrying sensing signal to be delivered to said microcon
  configured with a touch less interface for detecting said at         troller.
  least one external control signal and converting said at least         10 . The microcontroller based electronic switch according
  one external control signal into said at least one message 5 to claim 8 , wherein said direct touch interface is a detection
  carrying sensing signal interpretable to said microcontroller.       circuitry electrically coupled with said microcontroller to
     3 . The microcontroller based electronic switch according        detect a signal of a short power interruption and convert said
  to claim 2 , wherein said touch less interface is an active          short power interruption signal into said at least one message
  infrared ray sensor comprising an infrared ray transmitter for       carrying sensing signal with said signal format interpretable
  emitting infrared light into an area to form a defined detec - 10 to said microcontroller, wherein said microcontroller
  tion zone , an infrared ray receiver for receiving infrared light    accordingly activates to perform a relevant working mode .
  reflected from an object in said defined detection zone , and           11 . The microcontroller based electronic switch according
  a detection circuitry for detecting and generating different         to claim 8 , wherein said direct touch interface is a detection
  voltage signals in response to a motion of said object               circuitry to detect a voltage signal generated by a voltage
  entering and leaving said defined detection zone; wherein 15 divider and to convert a voltage value of said voltage signal
  when said object enters said defined detection zone , said          into said at least one message carrying sensing signal with
  detection circuitry operates to generate a first voltage sens -     said signal format corresponding to said voltage value
  ing signal with a time length corresponding to a time interval       generated for setting said conduction rate of said first
  of said object entering and staying in said defined detection   controllable switching element and said second controllable
  zone; wherein when said object leaves said defined detection 20 switching element respectively .
  zone, said detection circuitry operates to generate a second       12 . Themicrocontroller based electronic switch according
  voltage signal to conclude said time length of said first            to claim 1, wherein when said microcontroller receives said
  voltage sensing signal, wherein said first voltage sensing           at least one message carrying sensing signal, said micro
  signal with said time length is a basic format for configuring       controller operates at least one working mode in response to
  said at least one message carrying sensing signal to be 25 said signal format of said at least one message carrying
  delivered to said microcontroller .                                  sensing signal.
     4 . The microcontroller based electronic switch according      13 . The microcontroller based electronic switch according
  to claim 2 , wherein said touch less interface is a wireless   to claim 12 , wherein said working mode is said on /off switch
  remote control device electrically coupled to said microcon    control mode, wherein when said microcontroller receives
  troller to receive and convert said at least one external 30 said at least one message carrying sensing signal, said
  control signal into said at least one message carrying sensing microcontroller checks electric states of said first control
  signal with said signal format interpretable to said micro - lable switching element and said second controllable switch
  controller.                                                    ing element , wherein if at least one of said first controllable
     5 . The microcontroller based electronic switch according         switching element and said second controllable switching
  to claim 4 , wherein said wireless remote control device is a 35 element is in conduction state , said microcontroller accord
  Wi- Fi wireless signal receiver, a Bluetooth wireless signal         ingly operates to cutoff both said first controllable switching
  receiver , a Zigbee wireless signal receiver or a radio fre          element and said second controllable switching element,
  quency wireless signal receiver.                                    wherein if both said first controllable switching element and
     6 . The microcontroller based electronic switch according        said second controllable switching element are in cutoff
  to claim 1 , wherein a wireless signal transmitter is further 40 state , said microcontroller accordingly manages to conduct
  electrically coupled with said microcontroller to convert said       at least one of said first controllable switching element and
  at least one message carrying sensing signal into a wireless         said second controllable switching element.
  control signal to control a lighting performance of at least       14 . Themicrocontroller based electronic switch according
  one remote lighting apparatus.                                  to claim 12 , wherein said workingmode is said delay shutoff
     7 . The microcontroller based electronic switch according 45 control mode ; wherein when said microcontroller receives
  to claim 6 , wherein said wireless signal transmitter is a      said at least one message carrying sensing signal, said
  Wi- Fi wireless signal transmitter, a Bluetooth wireless sig - microcontroller checks the states of said first controllable
  nal transmitter, a Zigbee wielded signal transmitter, or a           switching element and said second controllable switching
  radio frequency wireless signal transmitter.                         element, wherein if at least one of said first controllable
     8 . The microcontroller based electronic switch according 50 switching element and said second controllable switching
  to claim 1 , wherein said at least one detection device is           element is in conduction state , said microcontroller accord
  configured with a direct touch interface for detecting and           ingly activates a process of delay shutoff to cutoff both said
  converting said at least one external control signal into said       first controllable switching element and said second con
  at least one message carrying sensing signal interpretable to trollable switching element after a preset delay time;
  said microcontroller.                                        55 wherein upon a maturity of said preset delay time both said
     9. The microcontroller based electronic switch according first controllable switching element and said second con
  to claim 8 , wherein said direct touch interface is designed    trollable switching element are instantly and simultaneously
  with a detection circuitry operated with a push button device cutoff such that said LED lamp is thereby turned off;
  or a touch sensor device , wherein said detection circuitry is wherein if both said first controllable switching element and
  electrically coupled with said microcontroller, wherein 60 said second controllable switching element are in cutoff
  when an user contacts the said direct touch interface for a          state , said microcontroller instantly and accordingly man
  time interval, said detection circuitry responsively generates       ages to conduct at least one of said first controllable switch
  a first voltage sensing signal with a time length correspond        i ng element and said second controllable switching element.
  ing to a time interval of said direct touch interface being             15 . Themicrocontroller based electronic switch according
  contacted ; when said user withdraws from said direct touch 65 to claim 12 , wherein said working mode is said dimming
  interface , said detection circuitry delivers a second voltage       control mode, wherein said first control signal and said
  signal; said first voltage sensing signal with said time length      second control signal are designed to operate with an
                                                          Ex. A - 35 of 49
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 37 of 339 PageID #: 2232


                                                     US 10 , 136 ,503 B2
                               29                                                                30
  arrangement that said conduction rate of said first control       for activating a relevant light color temperature performance
  lable switching element and said conduction rate of said          in said color temperature switching scheme.
  second controllable switching element are unidirectionally           19 . The microcontroller based electronic switch according
  and proportionally adjusted with the same pace such that a to claim 17 , wherein said at least one external control signal
  mingled color temperature of a diffused light of said first 5 is a voltage signal generated by at least one push button
  LED lighting load and said second LED lighting load switch and at least one touch pad switch , a slide switch or
  through a light diffuser is maintained at a constant level a rotary switch , wherein said at least one detection device
  while a total light intensity of said first LED lighting load is configured with a direct touch interface comprising a
   and said second LED lighting load is being proportionally circuitry for detecting said voltage signal and converting
  adjusted according to said signal format of said at least one said voltage signal into said at least one message carrying
  message carrying sensing signal.                                  sensing signal interpretable to said microcontroller for acti
      16 . The microcontroller based electronic switch according vating a relevant light color temperature performance in said
  to claim 12 , wherein said working mode is said color color temperature switching scheme.
  temperature tuning control mode ;                                    20 . Themicrocontroller based electronic switch according
     wherein said first control signal and said second control to claim 17 , wherein said at least one external control signal
         signal are designed to operate with an arrangement that is a voltage signal generated by a voltage divider, wherein
         said conduction rate of said first controllable switching said at least one detection device is configured with a direct
         element and said conduction rate of said second con - touch interface comprising a circuitry for detecting a voltage
         trollable switching element are reversely adjusted with 20 value of said voltage signal and converting said voltage
         the same pace such that a total light intensity of said value into said at least one message carrying sensing signal
          first LED lighting load and said second LED lighting interpretable to said microcontroller for activating a relevant
       load is maintained at a constant level while a mingled       light color temperature performance in said color tempera
       color temperature of a diffused light of said first LED      ture switching scheme.
       lighting load and said second LED lighting load thru a 25 21 . The microcontroller based electronic switch according
       light diffuser is proportionately adjusted according to  to claim 17 , wherein said at least one external control signal
       said signal format of said at least one message carrying     is an infrared light reflected from an object, wherein said at
       sensing signal.                                              least one detection device is an active infrared ray sensor for
     17 . The microcontroller based electronic switch according     detecting said infrared light reflected from an object and
  to claim 12 , wherein said working mode is a color tempera - 30 converting said infrared light reflected from an object into
  ture switching control mode;                                      said at least one message carrying sensing signal interpre
    wherein said microcontroller is operated in accordance          table to said microcontroller for activating a relevant light
      with a light color temperature switching scheme com -         color temperature performance in said light color tempera
       prising at least two light color temperature perfor          ture switching scheme, wherein said active infrared ray
       mances , wherein each of said at least two light color 35 sensor comprises an infrared ray transmitter for emitting
       temperature performances is respectively activated by        infrared light into an area to form a defined detection zone,
       said at least one external control signal, wherein each     an infrared ray receiver for receiving infrared light reflected
      of said at least two light color temperature perfor -        from said object in said defined detection zone, and a
      mances is further operated with a predetermined com -        detection circuitry for detecting and generating different
       bination of conduction rates respectively for control - 40 voltage signals in response to a motion of said object
       ling said first controllable switching element and said     entering and leaving said defined detection zone; wherein
       second controllable switching element, wherein for          when said object enters said defined detection zone, said
       performing each of said at least two color temperature      detection circuitry operates to generate a first voltage sens
       performances, said first control signal and said second      ing signal with a time length corresponding to a time interval
       control signal are designed and predetermined to oper - 45 of said object entering and staying in said defined detection
       ate with an arrangement that said conduction rate of        zone ; wherein when said object leaves said defined detection
       said first controllable switching element and said con       zone , said detection circuitry operates to generate a second
       duction rate of said second controllable switching ele -     voltage signal to conclude said time length of said first
      ment are reversely and complementarily adjusted such         voltage sensing signal , wherein when said time length of
      that the total light intensity of said first LED lighting 50 said first voltage signal is shorter than a predetermined time
       load and said second LED lighting load is maintained         interval, said microcontroller operates said light color tem
       at a constant level while a mingled color temperature of    perature switching scheme to activate a relevant light color
       a diffused light of said first LED lighting load and said    temperature performance, wherein when said time length of
       second LED lighting load through a light diffuser is         said first voltage signal is longer than said predetermined
       adequately adjusted according to said predetermined 55 time interval, said microcontroller continues to reversely
       combination of conduction rates for respectively con - and complimentarily adjust said conduction rates between
        trolling said first controllable switching element and said first controllable switching element and said second
        said second controllable switching element.                  controllable switching element till the time length of said
     18 . The microcontroller based electronic switch according first voltage signal ends to perform said color temperature
  to claim 17 , wherein said at least one external control signal 60 tuning control mode .
  is a short power interruption signal generated by a power           2 2 . The microcontroller based electronic switch according
  switch , a push button or a touch sensor, wherein said at least to claim 17 , wherein said at least one external control signal
  one detection device is configured with a direct touch is a wireless external control signal, wherein said at least one
  interface comprising a detection circuitry for detecting said   detection device is wireless signal receiver to receive said
  short power interruption signal and converting said short 65 wireless external control signal and convert said wireless
  power interruption signal into said at least one message        external control signal into said at least one message carry
  carrying sensing signal interpretable to said microcontroller ing sensing signal interpretable to said microcontroller for
                                                        Ex. A - 36 of 49
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 38 of 339 PageID #: 2233


                                                      US 10 ,136 ,503 B2
                               31                                                                    32
  activating a relevant light color temperature performance in            27 . Themicrocontroller based electronic switch according
  said light color temperature switching scheme.                        to claim 12 , wherein said working mode is said dimming and
     23 . The microcontroller based electronic switch according         color temperature tuning control mode, wherein when said
  to claim 22, wherein said wireless signal receiver is a Wi-Fi        microcontroller receives said at least one message carrying
  wireless signal receiver, a Bluetooth wireless signal receiver , 5 sensing signal with a relevant said signal format, said
  a Zigbee wireless signal receiver or a radio frequency               microcontroller operates to activate a relevant process to
  wireless signal receiver.                                            successively and respectively change conduction rates of
     24 . Themicrocontroller based electronic switch according         said first switching element and said second switching
  to claim 12 , wherein said working mode is said dimming and          element from maximum conduction rates to minimum con
  color temperature tuning control mode; wherein said first 10 duction rates, and continuously from the minimum conduc
  control signal and said second control signal are designed to tion rates to the maximum conduction rates to complete a
  operate with an arrangement that said conduction rate of said dimming and color temperature tuning cycle , wherein a
  first controllable switching element is reduced at a faster   moment at which said at least one message carrying sensing
  pace than said conduction rate of said second controllable signal ceases during said dimming and color temperature
  switching element being reduced such that a mingled color 15 tuning cycle , a total light intensity and a mingled color
  temperature of a diffused light of said first LED lighting load      temperature of a diffused light of said first LED lighting load
  and said second LED lighting load thru a light diffuser              and said second LED lighting load through a light diffuser
  continues to change to a warmer illumination along with a            are thereby determined and memorized for repetitive per
  continuous reduction of light intensity, wherein during a    formance .
  cycle of said dimming and color temperature tuning control 20 28 . The microcontroller based electronic switch according
  mode, said light intensity and said mingled color tempera - to claim 27, wherein during a first half cycle period of said
  ture of said first LED lighting load and said second LED             dimming and color temperature tuning cycle said first con
  lighting load are determined by said signal format of said at        trol signal and said second control signal are designed to
  least onemessage carrying sensing signal received from said          operate with an arrangement that said conduction rate of said
  detection device.                                                 25 first controllable switching element is decreased at a faster
     25 . The microcontroller based electronic switch according        pace than said conduction rate of said second controllable
  to claim 12 , wherein said working mode is said dimming and          switching element being decreased such that said first con
  color temperature tuning control mode , wherein said first           trollable switching element leads said second controllable
  control signal and said second control signal are designed           switching element in both decreasing said conduction rate
  with an arrangement that said conduction rate of said first 30 and reaching a cutoff state during said first half cycle period
  controllable switching element is proportionately decreased    of said dimming and color temperature tuning cycle to create
  according to said signal format of said at least one message         a dim to warm effect; wherein during a second half cycle
  carrying sensing signal while said conduction rate of said           period of said dimming and color temperature cycle said
  second controllable switching element is maintained at               conduction rate of said first controllable switching element
  constant level till being turned off to create a dim to warm 35 is increased at a faster pace than said conduction rate of said
  effect, wherein during a cycle of said dimming and color second controllable switching element being increased with
  temperature tuning control mode , a light intensity and a            a time phase delay such that both said first controllable
  mingled color temperature of a diffused light of said first switching element and said second controllable switching
  LED load and said second LED load thru a light diffuser are      element simultaneously reach a full conduction state at the
  determined by said signal format of said at least one message 40 end of full cycle period of said dimming and color tempera
  carrying sensing signal received from said at least one              ture tuning cycle to create a brighten to cold effect, wherein
  detection device .                                                   at any time during a full cycle of said dimming and color
     26 . Themicrocontroller based electronic switch according         temperature tuning mode, a total light intensity and a
  to claim 12 , wherein said working mode is said color                mingled color temperature of a diffused light of said first
  temperature tuning control mode , wherein when said micro - 45 LED lighting load and said second LED lighting load thru
  controller receives a first said at least one message carrying       the light diffuser are determined by said signal format of said
  sensing signal, said microcontroller operates to activate a          at least one message carrying sensing signal received from
  free running process to perform an automatic color tempera -         said at least one detection device .
  ture tuning cycle , wherein said first control signal and said    29 . Themicrocontroller based electronic switch according
  second control signal are designed to operate with an 50 to claim 12 , wherein said working mode is said delay shutoff
  arrangement that said conduction rate of said first control    control mode ; wherein when said microcontroller receives
  lable switching element and said conduction rate of said       said message carrying sensing signal, said microcontroller
  second controllable switching element are continuously and           checks the states of said first controllable switching element
  reversely changed with the same pace such that the total             and said second controllable switching element, wherein if
   light intensity of said first LED lighting load and said second 55 at least one of said first controllable switching element and
  LED lighting load is maintained at a constant level while a          said second controllable switching element is in conduction
  mingled color temperature of a diffused light of said first          state, said microcontroller accordingly activates a process of
  LED lighting load and said second LED lighting load thru a           delay shutoff to completely cutoff both said first controllable
  light diffuser is continuously and proportionately changed           switching element and said second controllable switching
  from a higher color temperature to a lower color temperature 60 element after a preset delay time; wherein during said preset
  or from a lower color temperature to a higher temperature ,          delay time said microcontroller manages to gradually reduce
  wherein when said microcontroller receives a second said at          the conduction rates of said first controllable switching
  least one message carrying sensing signal during said auto           element and said second controllable switching element with
  matic color temperature tuning cycle, said microcontroller           the same pace till both said first controllable switching
  operates to terminate said free running process with said 65 element and said second controllable switching element are
  mingled color temperature being thereby determined and               completely cut off at the end of said preset delay time such
  memorized for repetitive performance .                               that said first LED lighting load and said second LED
                                                        Ex. A - 37 of 49
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 39 of 339 PageID #: 2234


                                                       US 10 ,136 ,503 B2
                                33                                                                    34
  lighting of said LED lamp are slowly dimmed to zero with                   state or cutoff state of said first controllable switching
   the same pace such that said LED lamp is slowly turned off                element and said second controllable switching ele
  with color temperature unchanged , wherein if both said first             ment to control electric power transmissions from said
  controllable switching element and said second controllable               power source respectively to said first LED lighting
  switching element are in cutoff state , said microcontroller 5            load and to said second LED lighting load according to
  instantly and accordingly manages to conduct at least one of               said first message carrying sensing signal and said
  said first controllable switching element and said second                 second message carrying sensing signal generated
  controllable switching element .                                           respectively by said first detection device and said
     30 . The microcontroller based electronic switch according              second detection device;
  to claim 12 , wherein said working mode is said delay shutoff 10        wherein said first color temperature is higher than said
  control mode; wherein when said microcontroller receives                   second color temperature ;
  said message carrying sensing signal , said microcontroller             wherein said first detection device is a touch less interface
  checks the states of said first controllable switching element            to receive and convert said first external control signal
  and said second controllable switching element, wherein if                 into said firstmessage carrying sensing signal interpre
  at least one of said first controllable switching element and 15           table to said microcontroller ;
  said second controllable switching element is in conduction             wherein said second detection device is a direct touch
  state , said microcontroller accordingly activates a process of            interface to receive and convert said second external
  delay shutoff to cutoff both said first controllable switching             control signal into said second message carrying send
  element and said second controllable switching element                    ing signal interpretable to said microcontroller ;
  after a preset delay time; wherein during said preset delay 20          wherein said first message carrying sensing signal and
  time said microcontroller manages to instantly , proportion                said second message carrying sensing signal are char
  ally and respectively reduce conduction rates of said first               acterized with a signal format of a short voltage signal,
  controllable switching element and said second controllable                a long voltage signal, a plurality of short voltage
  switching element to lower levels for a shorter time interval,             signals, a plurality of voltage signals or a combination
  wherein upon a maturity of said shorter time interval said 25             of said short voltage signal and said long voltage signal
  microcontroller further manages to gradually reduce con                    generated in a preset time interval;
  duction rates of said first controllable switching element and          wherein the short voltage signal and the long voltage
  said second controllable switching element with the same                   signal are respectively defined either by a time length
  pace till said first controllable switching element and said              of a voltage signal or by the time length of a series of
  second controllable switching element are both cut off at the 30          pulse signals consecutively generated ; wherein when
  end of said preset delay time such that said first LED lighting            said microcontroller receives said first message carry
  load and said second LED lighting load are both dimmed                     ing sensing signal or said second message carrying
  with the same pace such that LED lamp is slowly turned off                 sensing signal, said microcontroller manages according
  with color temperature unchanged , wherein if both said first              to said signal format of said first message carrying
  controllable switching element and said second controllable 35             sensing signal or said second message carrying sensing
  switching element are in cutoff state , said microcontroller               signal to perform at least one of various workingmodes
  instantly and accordingly manages to conduct at least one of               including at least an on /off switch control mode, a
  said first controllable switching element and said second                  dimming control mode , a color temperature tuning
  controllable switching element .                                           controlmode, a dimming and color temperature tuning
    31 . A microcontroller based electronic switch for control- 40           control mode, and a delay shutoff control mode ;
  ling lighting performance of an LED lamp configured with                wherein when said first controllable switching element
  a plurality of LED lighting loads comprising:                              and said second controllable switching element are in
     a first controllable switching element , electrically con               conduction state , said microcontroller further controls
       nected between a first LED lighting load for emitting                 electric power transmission levels from said power
       light with a first color temperature and a power source ; 45          source respectively to said first LED lighting load and
    a second controllable switching element, electrically con                to said second LED lighting load according to said
       nected between a second LED lighting load for emit                    signal format of said first message carrying sensing
       ting light with a second color temperature and said                   signal or said second message carrying sensing signal
        power source;                                                        received , wherein said microcontroller through said
     a first detection device for detecting a first external control 50      third control pin outputs a first control signal to control
        signal and converting said first external control signal             a conduction rate of said first controllable switching
       into a first message carrying sensing signal;                         element, said microcontroller through said fourth con
    a second detection device for detecting a second external                trol pin outputs a second control signal to control said
      control signal and converting said second external                     conduction rate of said second controllable switching
       control signal into a second message carrying sensing 55              element;
       signal; and                                                        wherein said microcontroller is an integrated circuit pro
    a microcontroller through a first control pin receives said              grammable for generating said first control signal and
       firstmessage carrying sensing signal generated by said                said second control signal, or an application specific
       first detection device, said microcontroller through a                integrated circuit (ASIC ) custom made for generating
       second control pin receives said second message car - 60              said first control signal and said second control signal .
       rying sensing signal generated by said second detection            32 . Themicrocontroller based electronic switch according
       device , wherein said microcontroller through a third to claim 31, wherein said touch less interface is an active
       control pin is electrically coupled to said first control  infrared ray sensor comprising an infrared ray transmitter for
       lable switching element, wherein said microcontroller emitting infrared light into an area to form a defined detec
       through a fourth control pin is electrically coupled to 65 tion zone, an infrared ray receiver for receiving infrared light
       said second controllable switching element, wherein        reflected from an object in said defined detection zone , and
       said microcontroller respectively controls conduction a detection circuitry for detecting and generating different
                                                          Ex. A - 38 of 49
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 40 of 339 PageID #: 2235


                                                     US 10 , 136 , 503 B2
                               35                                                                    36
  voltage signals in response to a motion of said object                Wi- Fi wireless signal transmitter, a Bluetooth wireless sig
  entering and leaving said defined detection zone; wherein             nal transmitter, a Zigbee wireless signal transmitter, or a
  when said object enters said defined detection zone, said             radio frequency wireless signal transmitter.
  detection circuitry operates to generate a first voltage sens           40 . A lighting apparatus comprising:
  ing signal with a time length corresponding to a time interval 5        a first LED lighting load for emitting light with a first
  of said object entering and staying in said defined detection             color temperature ;
  zone ; wherein when said object leaves said defined detection           a second LED lighting load for emitting light with a
  zone, said detection circuitry operates to generate a second              second color temperature ;
  voltage signal to conclude said time length of said first               a diffuser, covering said first LED lighting load and said
  voltage sensing signal, wherein said first voltage sensing 10              second LED lighting load to create a diffused lightwith
  signal with said time length is a basic format for configuring             a mingled color temperature ; and
  said first message carrying sensing signal to be delivered to           a microcontroller based electronic switch electrically con
  said microcontroller .                                                     nected to said first LED lighting load and to said second
     33 . Themicrocontroller based electronic switch according               LED lighting load , said microcontroller based elec
  to claim 31, wherein said touch less interface of said first 15            tronic switch further comprising:
  detection device is a wireless remote control device electri            a first switching element, electrically connected between
  cally coupled to said microcontroller to receive and convert               said first LED lighting load and a power source;
  a wireless external control signal into said first message              a second switching element, electrically connected
  carrying sensing signal with said signal format interpretable             between said second LED lighting load and said power
  to said microcontroller.                                                  source;
     34 . The microcontroller based electronic switch according           at least a detection device, for detecting at least one
  to claim 33 , wherein the wireless remote control device is a              external control signal and converting said at least one
  Wi- Fi wireless signal receiver, a Bluetooth wireless signal                external control signal into at least one message car
  receiver , a Zigbee wireless signal receiver or a radio fre                rying sensing signal;
  quency wireless signal receiver .                                25     a microcontroller to receive and interpret said at least one
     35 . The microcontroller based electronic switch according              message carrying sensing signal generated by said at
  to claim 31 , wherein said direct touch interface of said                  least one detection device , wherein said microcon
  second detection device is a detection circuitry operated                  troller through a first control pin is electrically coupled
  with a push button or a touch sensor, wherein said detection               to said first switching element, and through a second
  circuitry is electrically coupled with said microcontroller, 30            control pin is electrically coupled to said second
  wherein when an user contacts said direct touch interface for              switching element, wherein said microcontroller
  a time interval , said detection circuitry responsively gener              through a third control pin receives said at least one
  ates a first voltage signal with a time length corresponding              message carrying sensing signal from said at least one
  to said time interval of said direct touch interface being                 detection device , wherein said microcontroller controls
  contacted wherein when said user withdraws from said 35                   a conduction state or a cutoff state of said first switch
  direct touch interface , said second detection device delivers            ing element through said first control pin and said
  a second voltage signal; said first voltage signal with said              microcontroller controls said conduction state or said
  time length is a basic format for configuring said second                 cutoff state of said second switching element through
  message carrying sensing signal to be delivered to said                    said second control pin to control electric power trans
  microcontroller.                                                 40       mission levels from said power source respectively to
     36 . Themicrocontroller based electronic switch according              said first LED lighting load and to said second LED
  to claim 31 , wherein said direct touch interface of said                 lighting load according to said at least one message
  second detection device is a detection circuitry electrically             carrying sensing signal generated by said at least one
  coupled with said microcontroller to detect a signal of a                 detection device ;
  short power interruption and convert said short power inter - 45        wherein said first color temperature is higher than said
  ruption signal into said second message carrying sensing                   second color temperature ;
  signal with said signal format interpretable to said micro              wherein said at least one message carrying sensing signal
  controller for performing various working modes .                          is characterized with a signal format of a short voltage
     37 . Themicrocontroller based electronic switch according              signal, a long voltage signal, a plurality of short voltage
  to claim 31 , wherein said direct touch interface of said 50               signals, a plurality of long voltage signals or a combi
  second detection device is a circuitry to detect a voltage                nation of short voltage signal and long voltage signal
  signal generated by a voltage divider and to convert a                    generated in a preset time interval; wherein said short
  voltage value of said voltage signal into said second mes                  voltage signal and said long voltage signal are respec
  sage carrying sensing signal with said signal format corre                 tively defined either by a time length of a voltage signal
  sponding to said voltage value for controlling and setting 55             or by said -time length of a series of pulse signals
  said conduction rate of said first controllable switching                 consecutively generated ; wherein when said microcon
  element and said conduction rate of said second controllable              troller receives said at least one message carrying
  switching element respectively.                                           sensing signal, said microcontroller operates according
     38 . The microcontroller based electronic switch according             to said signal format of said at least one message
  to claim 31 , wherein a wireless signal transmitter is further 60         carrying sensing signal to perform at least one of
   electrically coupled with said microcontroller to convert said           various working modes including at least an on / off
  firstmessage carrying sensing signal or said second message                switch control mode, a dimming control mode , a color
  carrying sensing signal into a wireless control signal to                  temperature tuning control mode, a color temperature
  control a lighting performance of at least one remote lighting             switching mode , a dimming and color temperature
  apparatus.                                                      65         tuning control mode , and a delay shutoff controlmode;
      39 . The microcontroller based electronic switch according          wherein when said first switching element and said sec
  to claim 38 , wherein said wireless signal transmitter is a               ond switching element are in said conduction state , said
                                                        Ex. A - 39 of 49
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 41 of 339 PageID #: 2236


                                                      US 10 ,136 ,503 B2
                                37                                                                 38
       microcontroller further controls said electric power            44 . The lighting apparatus according to claim 40 , wherein
       transmission levels from said power source respec            said first switching element and said second switching
       tively to said first LED lighting load and to said second    element are controllable switching elements , wherein when
       LED lighting load according to said signal format of         said dimming and color temperature tuning controlmode is
       said at least one message carrying sensing signal 5 performed , said microcontroller outputs said first control
       received , wherein said microcontroller through said signal to control a conduction rate of said first switching
                                                                    element, said microcontroller outputs said second control
        first control pin outputs a first control signal to change signal
       a conduction rate of said first switching element, said ing          to control said conduction rate of said second switch
                                                                        element  , wherein said first control signal and said second
       microcontroller through said second control pin outputste 10 control signal
       a second control signal to change said conduction rate                        are designed to operate with an arrangement
      of said second switching element;                              that said first LED lighting load and said second LED
    wherein said microcontroller is an integrated circuit pro        lighting load are respectively dimmed in such a way that said
       grammable for generating said first control signal and      first LED lighting load leads said second LED lighting load
       said second control signal, or an application specific      incoloreaching a turnoff state in performing said dimming and
                                                       pecinc 1515 color     temperature tuning control mode such that said
       integrated circuit (ASIC ) custom made for generating         mingled color temperature created by said diffuser of said
       said first control signal and said second control signal.      lighting apparatus continues to change to a warmer illumi
     41. The lighting apparatus according to claim 40 , wherein nation along with a continuous reduction of light intensity
  both said first switching element and said second switching   according to said signal format of said at least one message
  element are controllable switching element, wherein when 20 carrying sensing signal, wherein during a cycle of said
  said microcontroller receives said at least one message dimming and color temperature tuning controlmode , a light
  carrying sensing signal, said microcontroller operates to          intensity and said mingled color temperature of said lighting
  output said first control signal and said second control signal    apparatus are determined by said signal format of said at
  with an arrangement that said conduction rate of said first        least one message carrying sensing signal received from said
  switching element and said conduction rate of said second 25 at least one detection device .
  switching element are reversely adjusted with the same pace           45 . The lighting apparatus according to claim 40 , wherein
  such that a total electric power transmitted to said first LED     said first LED lighting load is configured with a plurality of
  lighting load and said second LED lighting load is main -          light emitting diodes and said second LED lighting load is
  tained at a constant level while said mingled color tempera -      configured with a plurality of light emitting diodes , wherein
  ture of said lighting apparatus is proportionately adjusted 30 said first switching element comprises a plurality of tran
  according to said signal format of said at least one message       sistors with each transistor electrically coupled to at least
  carrying sensing signal to perform said color temperature          one of the plurality of light emitting diodes of said first LED
  tuning control mode.                                               lighting load, wherein said conduction rate of said first
    42 . The lighting apparatus according to claim 40, wherein       switching element is adjustable thru outputting at least one
  both said first switching element and said second switching 35 control signal to respectively control conduction or cutoff of
  element are controllable switching elements , wherein said     at least one said transistor selected , wherein when said
  first control signal and said second control signal are            dimming and color temperature tuning control mode is
  designed to operate with an arrangement that said conduc -         performed , said microcontroller successively outputs said at
  tion rate of said first switching element and said conduction      least one control signal to decreasingly change said conduc
  rate of said second switching element are unidirectionally 40 tion rate of said first switching element such that said first
  and proportionally adjusted with the same pace such that LED lighting load with said first color temperature is turned
  said mingled color temperature of said lighting apparatus is  off gradually , wherein said microcontroller successively
  maintained at a constant level while a light intensity of said     output said at least one control signal to manage said
  lighting apparatus is being proportionately adjusted accord        conduction rate of said second switching element such that
  ing to said signal format of said at least one message 45 said second LED lighting load with said second color
  carrying sensing signal to perform said dimming control            temperature operates at a constant electric power level
  mode.                                                              before being turned off to create a dim to warm effect,
     43 . The lighting apparatus according to claim 40 , wherein     wherein during a cycle of said dimming and color tempera
  at least said first switching element is a controllable switch -   ture tuning mode , a light intensity and said mingled color
  ing element, wherein when said dimming and color tem - 50 temperature of said lighting apparatus are determined by
  perature tuning control mode is performed , said microcon -        said signal format of said at least one message carrying
  troller manages to output said first control signal to             sensing signal received from said at least one detection
  proportionately reduce said conduction rate of said first          device .
  switching element such that said first LED lighting load with         46 . The lighting apparatus according to claim 40 , wherein
  said first color temperature is dimmed according to said 55        said at least one detection device is a touch less interface for
  signal format of said at least one message carrying sensing        detecting said at least one external control signal and con
  signal, wherein said microcontroller manages to output said     verting said at least one external control signal into said at
  second control signal to control said conduction rate of said   least one message carrying sensing signal interpretable to
  second switching element such that said second LED light        said microcontroller.
  ing load with said second color temperature operates at a 60 47. The lighting apparatus according to claim 46 , wherein
  constant power level before being turned off to create a dim    said touch less interface is an active infrared ray sensor
  to warm effect, wherein during a cycle of said dimming and      comprising an infrared ray transmitter for emitting infrared
  color temperature tuning control mode, a light intensity and    light into an area to form a defined detection zone, an
  said mingled color temperature of said lighting apparatus are   infrared ray receiver for receiving infrared light reflected
  determined by said signal format of said at least onemessage 65 from an object in said defined detection zone, and a detec
  carrying sensing signal received from said at least one tion circuitry for detecting and generating different voltage
  detection device .                                                 signals in response to a motion of said object entering and
                                                         Ex. A - 40 of 49
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 42 of 339 PageID #: 2237


                                                      US 10 ,136 ,503 B2
                                39                                                                      40
  leaving said defined detection zone; wherein when said                    56 . The lighting apparatus according to claim 53 , wherein
  object enters said defined detection zone, said detection               said direct touch interface is a circuitry to detect a voltage
  circuitry operates to generate a first voltage sensing signal           signal generated by a voltage divider and convert a voltage
  with a time length corresponding to a time interval of said     value of said voltage signal into said at least one message
  object entering and staying in said defined detection zone; 5 carrying sensing signal with said signal format correspond
  wherein when said object leaves said defined detection zone , ing to said voltage value- generated for setting conduction
  said detection circuitry operates to generate a second voltage rates of said first switching element and said second switch
  signal to conclude said time length of said first voltage ing element respectively .
   sensing signal, wherein said first voltage sensing signal with   57 . A lighting apparatus comprising:
  said time length is a basic format for configuring said at least          a first LED lighting load for emitting light with a first
  onemessage carrying sensing signal to be delivered to said                   color temperature ;
  microcontroller.                                                          a second LED lighting load for emitting light with a
     48 . The lighting apparatus according to claim 47 , wherein              second color temperature ;
  said lighting apparatus is an LED light bulb constructed with
                                                             YIL     15     a third LED lighting load for emitting light with a third
  said microcontroller based electronic switch , and said at                   color temperature ;
  least one detection device is said active infrared ray sensor             a diffuser , covering said first LED lighting load , said
  being mounted in or on said LED bulb housing for detecting                  second LED lighting load and said third LED lighting
  said at least one external control signal.                                  load to create a diffused light with a mingled color
     49 . The lighting apparatus according to claim 46 , wherein 20           temperature ;
  said touch less interface is a wireless remote control device             a microcontroller based electronic switch electrically con
  electrically coupled to said microcontroller to receive and                 nected to said first LED lighting load , said second LED
  convert at least one external control signal into said at least              lighting load and said third LED lighting load , said
  onemessage carrying sensing signalwith said signal format                   microcontroller based electronic switch further com
  interpretable to said microcontroller.                                      prising :
     50 . The lighting apparatus according to claim 49, wherein             a first controllable switching element, electrically con
   said wireless remote control device is a Wi-Fi wireless                    nected between said first LED lighting load and a
  signal receiver , a Bluetooth wireless signal receiver, a Zig               power source ;
  bee wireless signal receiver or a radio frequency wireless                a second controllable switching element, electrically con
   signal receiver.                                                  30       nected between said second LED lighting load and the
      51 . The lighting apparatus according to claim 40, wherein               power source ;
  a wireless signal transmitter is further electrically coupled             a third controllable switching element, electrically con
  with said microcontroller to convert said at least one mes                  nected between said third LED lighting load and the
  sage carrying sensing signal into at least one wireless control              power source;
  signal to control a lighting performance of at least one 35               at least one detection device , for detecting at least one
  remote lighting apparatus.                                                   external control signal and converting said at least one
     52 . The lighting apparatus according to claim 51, wherein                external control signal into at least one message car
  said wireless signal transmitter is a Wi- Fi wireless signal                 rying sensing signal; and
  transmitter, a Bluetooth wireless signal transmitter, a Zigbee            a microcontroller to receive and interpret said at least one
  wireless signal transmitter , or a radio frequency wireless 40              message carrying sensing signal generated by said at
  signal transmitter.                                                          least one detection device , wherein said microcon
     53 . The lighting apparatus according to claim 40, wherein                troller through a first control pin is electrically coupled
  said at least one detection device is a direct touch interface              to said first controllable switching element, said micro
  for detecting said at least one external control signal and                 controller through a second control pin is electrically
  converting said at least one external control signal into said 45           coupled to said second controllable switching element ,
  at least one message carrying sensing signal interpretable to               and said microcontroller through a third control pin is
  said microcontroller.                                                       electrically coupled to said third controllable switching
     54 . The lighting apparatus according to claim 53 , wherein               element; wherein said microcontroller through a fourth
  said direct touch interface is a detection circuitry operated               control pin receives said at least one message carrying
  with a push button device or a touch sensor device , wherein 50             sensing signal from said at least one detection device ,
  when an user contacts said direct touch interface for a time                wherein said microcontroller controls a conduction
  interval, said detection circuitry responsively generates a                  state or a cutoff state of said first controllable switching
  first voltage signal with a time length corresponding to said                element through said first control pin , said microcon
  time interval of said direct touch interface being contacted ;               troller controls said conduction state or said cutoff state
  wherein when said user withdraws from said direct touch 55                  of said second controllable switching element through
  interface, said detection circuitry delivers a second voltage                said second control pin , and said microcontroller con
  signal; said first voltage signal with said time length is a                 trols the said conduction state or said cutoff state of said
  basic format for configuring said at least one message                      third controllable switching element through said third
  carrying sensing signal to be delivered to said microcon                     control pin to control electric power transmission levels
  troller.                                                           60        from said power source respectively to said first LED
     55 . The lighting apparatus according to claim 53 , wherein               lighting load , to said second LED lighting load and to
  said direct touch interface is a detection circuitry electrically            said third LED lighting load according to said at least
  coupled with said microcontroller to detect a signal of a                   one message carrying sensing signal generated by said
  short power interruption and convert said short power inter                 at least one detection device ;
  ruption signal into said at least one message carrying sensing 65         wherein said first color temperature is higher than said
  signal interpretable to said microcontroller for performing                 second color temperature and said second color tem
  various working modes.                                                      perature is higher than said third color temperature ;
                                                         Ex. A - 41 of 49
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 43 of 339 PageID #: 2238


                                                      US 10 ,136 ,503 B2
    wherein said at least one message carrying sensing signal            signal and converting said at least one external control signal
       is characterized with a signal format of a short voltage          into said at least one message carrying sensing signal
       signal, a long voltage signal, a plurality of short voltage       interpretable to said microcontroller .
       signals, a plurality of long signals or a combination of             59 . The lighting apparatus according to claim 58 , wherein
       said short voltage signal and said long voltage signal        5   said touch less interface is an active infrared ray sensor
       generated in a preset time interval; wherein said short           comprising an infrared ray transmitter for emitting infrared
       voltage signal and said long voltage signal are respec -          light into an area to form a defined detection zone, an
       tively defined either by a time length of a voltage signal        infrared ray receiver for receiving infrared light reflected
       or by said time length of a voltage signal comprising a           from an object in said defined detection zone, and a detec
       series of pulse signals consecutively generated ; 10 tion circuitry for detecting and generating different voltage
       wherein when said microcontroller receives said at                signals in response to a motion of said object entering and
       least one message carrying sensing signal, said micro     leaving said defined detection zone ; wherein when said
       controller operates according to said signal format of    object enters said defined detection zone , said detection
       said at least one message carrying sensing signal to circuitry operates to generate a first voltage sensing signal
       perform at least one of various working modes includ - 15 with a time length corresponding to a time interval of said
       ing at least an on /off switch control mode, a dimming object entering and staying in said defined detection zone ;
       controlmode, a color temperature tuning controlmode , wherein when said object leaves said defined detection zone,
       a dimming and color temperature tuning control mode               said detection circuitry operates to generate a second voltage
       and a delay shutoff controlmode ;                       signal to conclude said time length of said first voltage
    wherein when said first controllable switching element, 20 sensing signal, wherein said first voltage sensing signal with
       said second controllable switching element and said     said time length is a basic format for configuring said at least
                                                                         one message carrying sensing signal to be delivered to said
       duction state , said microcontroller further controls said        microcontroller .
       electric power transmission levels from the power              60 . The lighting apparatus according to claim 59 , wherein
       source respectively to said first LED lighting load , to 25 said lighting apparatus is a LED light bulb constructed with
       said second LED lighting load and to said third LED               said microcontroller based electronic switch , and said at
       lighting load according to said signal format of said at          least one detection device is said active infrared ray sensor
       least one message carrying sensing signal received , being mounted in or on said LED bulb housing for detecting
       wherein said microcontroller through said first control said at least one external control signal.
       pin outputs a first control signal to change conduction 30 61. The lighting apparatus according to claim 58 , wherein
       rate of said first controllable switching element, said           said touch less interface is a wireless remote control device
       microcontroller through said second control pin outputs           electrically coupled to said microcontroller to receive and
       a second control signal to change conduction rate of              convert said at least one external control signal into said at
       said second controllable switching element and said               least one message carrying sensing signal with said signal
      microcontroller through said third control pin outputs a 35 format interpretable to said microcontroller.
       third control signal to change conduction rate of said               62 . The lighting apparatus according to claim 61, wherein
      third controllable switching element;                              said wireless remote control device is a Wi- Fi wireless
    wherein when said microcontroller receives said at least             signal receiver, a Bluetooth wireless signal receiver, a Zig
      one message carrying sensing signal said signal format             bee wireless signal receiver or a radio frequency wireless
       for performing said dimming and color temperature 40 signal receiver.
       tuning control mode , said microcontroller manages to                63 . The lighting apparatus according to claim 57 , wherein
       output different control signals to said first controllable       a wireless signal transmitter is further electrically coupled
       switching element, to said second controllable switch -           with said microcontroller to convert said at least one mes
       ing element and to said third controllable switching              sage carrying sensing signal into a wireless control signal to
       element with an arrangement that said first LED light- 45 control a lighting performance of at least one remote lighting
       ing load leads said second LED lighting load and said     apparatus.
       second LED lighting load leads said third LED lighting      64 . The lighting apparatus according to claim 63 , wherein
       load in reaching a turnoff state such that said mingled           said wireless signal transmitter is a Wi-Fi wireless signal
       color temperature of said lighting apparatus continues            transmitter, a Bluetooth wireless signal transmitter, a Zigbee
       to change to a warmer illumination along with a 50 wireless signal transmitter , or a radio frequency wireless
       continuous reduction of light intensity according to              signal transmitter.
       said signal format of said at least one message carrying            65 . The lighting apparatus according to claim 57, wherein
       sensing signal, wherein during a cycle of said dimming            said detection device is configured with a direct touch
       and color temperature tuning control mode, a light                interface for detecting said at least one external control
       intensity and said mingled color temperatures of the 55 signal and converting said at least one external control signal
       lighting apparatus are determined by said signal format           into said at least one message carrying sensing signal
       of said at least one message carrying sensing signal              interpretable to said microcontroller.
       received from said at least one detection device ;                  66 . The lighting apparatus according to claim 65 , wherein
    wherein said microcontroller is an integrated circuit pro - said direct touch interface is a detection circuitry operated
       grammable for generating said first control signal, said 60 with a push button device or a touch sensor device, wherein
       second control signal and said third control signal, or an said detection circuitry is electrically coupled with said
       application specific integrated circuit (ASIC ) custom            microcontroller, wherein when an user contacts said direct
      made for generating said first control signal, said sec      touch interface for a time interval, said detection circuitry
       ond control signal and said third control signal.           responsively generates a first voltage signal with a time
    58 . The lighting apparatus according to claim 57 , wherein 65 length corresponding to said time interval of said direct
  said at least one detection device is configured with a touch          touch interface being contacted ; wherein when said user
  less interface for detecting said at least one external control        withdraws from said direct touch interface, said detection
                                                         Ex. A - 42 of 49
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 44 of 339 PageID #: 2239


                                                     US 10 , 136 ,503 B2
                               43                                                                  44
  circuitry delivers a second voltage signal; said first voltage        wherein said microcontroller is an integrated circuit pro
  signal with said time length is a basic format for configuring           grammable for generating said at least one control
  said at least one message carrying sensing signal to be                 signal, or an application specific integrated circuit
  delivered to said microcontroller.                                       (ASIC ) custom made for generating said at least one
    67. The lighting apparatus according to claim 65 , wherein 5        control signal.
  said direct touch interface is a detection circuitry electrically  70 . The method of creating a dim to warm effect for
  coupled with said microcontroller to detect a signal of a      controlling lighting performance of an LED lamp according
  short power interruption and convert said short power inter    to claim 69 ,wherein during said dimming cycle said switch
  ruption signal into said at least one message carrying sensing
  signal interpretable to said microcontroller for performing 10 ing   circuitry manages to continually reduce said average
                                                                  electrical power delivered to said first LED lighting load and
  various working modes.                                         said  switching  circuitry simultaneously manages to deliver a
     68 . The lighting apparatus according to claim 65 , wherein
  said direct touch interface is a circuitry to detect a voltage constant   said  average  electric power to said second LED
  signal generated by a voltage divider and to convert a              lighting load till at a time when said first LED lighting load
  voltage value of said voltage signal into said at least one 15 is turned off and then said switching circuitry manages to
  message carrying sensing signal with said signal format reduce said average electric power to said second LED
  corresponding to said voltage value generated for setting lighting load till said second LED lighting load is also turned
  conduction rates of said first switching element and said      off completely , such that said first LED lighting load leads
  second switching element respectively .                 said second LED lighting load in reaching a turnoff state
     69. A method of creating a dim to warm effect for 20 before the end of said dimming cycle.
  controlling lighting performance of an LED lamp compris    71. The method of creating a dim to warm effect for
  ing:                                                    controlling lighting performance . of an LED lamp according
     using at least a first LED lighting load with a high color       to claim 69 , wherein during said dimming cycle said switch
       temperature and a second LED lighting load with a low    ing circuitry manages to continuously reduce said average
       color temperature to form a lighting unit of said LED 25 electric power delivered to said first LED lighting load at a
       lamp;                                                    faster pace than reducing said average electric power deliv
    electrically coupling a switching circuitry to said first    ered to said second LED lighting load such that said first
      LED lighting load and to said second LED lighting load     LED lighting load leads said second LED lighting load in
       to respectively deliver different average electric powers reaching a turnoff state in performing said dimming cycle to
      to said first LED lighting load and to said second LED 30 create a dim to warm effect through a light diffuser accord
       lighting load for generating different illuminations ing to said time length of said message carrying sensing
       respectively ;
    using a detection device to detect an external control signallight
                                                                       , wherein at any time during said dimming cycle, a
                                                                       intensity and said mingled color temperature of said
       signal and to convert said external control signal into a
      message carrying sensing signal with a time length ; 35 LED
    using a microcontroller to output at least one control
                                                                 L lamp are determined by said time length of said
                                                                      message carrying sensing signal received from said detec
      signal to control a conduction rate of said switching           tion device .
       circuitry electrically coupled to said first LED lighting         72 . The method of creating a dim to warm effect for
       load and to said second LED lighting load according to controlling lighting performance of an LED lamp according
       said time length of said message carrying sensing 40 to claim 69, wherein during said dimming cycle, said
       signal received from said detection device; and        switching circuitry manages to continuously reduce said
    using a diffuser to cover at least said first LED lighting        average electric power delivered to said first LED lighting
       load with said high color temperature and said second          load at a faster pace such that said first LED lighting load
       LED lighting load with said low color temperature to           leads said second LED lighting load in reaching a turnoff
       create a diffused light with a mingled color tempera - 45 state during said dimming cycle , wherein in order to accel
       ture ;                                                    erate color temperature tuning pace along with a continuous
    wherein said switching circuitry comprises at least one           reduction of light intensity of said LED lamp, said switching
       semiconductor switching device ; wherein when a dim -          circuitry initially manages to increase said average electric
      ming cycle is performed , said microcontroller receives         power delivered to said second LED lighting load with a
       said message carrying sensing signal and responsively 50 pace slower than the reduction pace of said average electric
       outputs said at least one control signal to reduce             power delivered to said first LED lighting load such that a
       conduction rate of said switching circuitry coupled to         total average electric power delivered to said first LED
       said first LED lighting load and to said second LED            lighting load and said second LED lighting load continues to
       lighting load with an arrangement that said first LED   decline while said mingled color temperature of said LED
       lighting load with said high color temperature leads 55 lamp continues to change to a warmer illumination at a faster
       said second LED lighting load with said low color pace to perform a faster dim to warm process , wherein when
       temperature in reaching a turnoff state during said            a dim to warm process ceases at a timepoint when said first
       dimming cycle such that said mingled color tempera -           LED lighting load reaches a turnoff state is an inflection time
       ture of said LED lamp continues to change to a warmer          point for said switching circuitry to reversely manage to
       illumination along with a continuous reduction of light 60 decrease said average electric power delivered to said sec
       intensity according to said time length of said message    ond LED lighting load till reaching said turnoff state at the
       carrying sensing signal to create a dim to warm effect;        ending point of said dimming cycle , such that the dimming
       wherein at any time during said dimming cycle a light          of said LED lamp continues to perform with said low color
       intensity and said mingled color temperature of said           temperature of said second LED lighting load thru the end
       lighting apparatus are determined by said time length of 65    of said dimming cycle to complete a full cycle of said dim
       said message carrying sensing signal received from             to warm process , wherein at any time during said dimming
       said detection device ;                                        cycle , said light intensity and said mingled color tempera
                                                        Ex. A - 43 of 49
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 45 of 339 PageID #: 2240


                                                     US 10 ,136 ,503 B2
                               45                                                                     46
  ture of said LED lamp are determined by said time length of                first process to output a first control signal to reduce
  said message carrying sensing signal received from said                    conduction rate of said first controllable switching
  detection device .                                                         element and meantime to output a second control signal
     73. A lighting apparatus comprising :                                   to increase said conduction rate of said second control
    a first LED lighting load for emitting light with a first 5              lable switching element, or vice versa , according to
       color temperature ;                                                   said signal format of said firstmessage carrying sensing
    a second LED lighting load for emitting light with a                     signal with an arrangement that a total power delivered
      second color temperature;                                             to said first LED lighting load and said second LED
    a diffuser, covering said first LED lighting load and said               lighting load remains unchanged ;
       second LED lighting load to create a diffused light with 10        wherein said second detection device is a second direct
       a mingled color temperature; and                                      touch interface designed to detect a second external
    a microcontroller based electronic switch , electrically                 control signal and convert said second external control
      coupled to said first LED lighting load and said second                signal into said second message carrying sensing signal
      LED lighting load , wherein said microcontroller based                 interpretable to said microcontroller for controlling and
       electronic switch further comprising:                       15        setting said light intensity level of said lighting appa
    a first controllable switching element, electrically coupled             ratus;
       between said first LED lighting load and a power                   wherein when said microcontroller receives said second
       source ;                                                             message carrying sensing signal from said second
    a second controllable switching element , electrically                   detection device , said microcontroller manages further
       coupled between said second LED lighting load and the 20              to determine a total power level transmitted to said first
       power source ;                                                        LED lighting load and said second LED lighting load
    a first detection device for detecting a first external control          according to said signal format of said second message
       signal and converting said first external control signal              carrying sensing signal with an arrangement that the
      into a first message carrying sensing signal;                          ratio between the power delivered to said first LED
    a second detection device for detecting a second external 25             lighting load and a power delivered to said second LED
       control signal and converting said second external                    lighting load remains at a constant level; wherein said
       control signal into a second message carrying sensing                 microcontroller outputs a third control signal to reduce
       signal; and                                                           conduction rate of said first controllable switching
    a microcontroller to receive and interpret said first mes                element and meantime to output a fourth control signal
       sage carrying sensing signal and said second message 30               to reduce conduction rate of said second controllable
       carrying sensing signal to respectively activate a cor                switching element with the same pace , or vice versa ,
      responding process for controlling and setting a light                 such that said mingled color temperature of said dif
      intensity level and a mingled color temperature level of               fused light through said diffuser remains unchanged .
       said lighting apparatus;                                       74 . The lighting apparatus according to claim 73, wherein
    wherein said microcontroller through a first control pin is 35 a power switch is used to control on state and off state of said
       electrically coupled to said first controllable switching lighting apparatus; wherein when said power switch is
      element and through a second control pin is electrically     turned on said lighting apparatus responsively perform an
       coupled to said second controllable switching element, illumination and wherein when said power switch is turned
      wherein said microcontroller through a third control pin off the illumination of said lighting apparatus is immediately
      receives said first message carrying sensing signal from 40 shutoff .
      said first detection device , wherein said microcontroller          75 . The lighting apparatus according to claim 73 , wherein
       through a fourth control pin receives said second mes            a third detection device is further installed and coupled to a
      sage carrying sensing signal from said second detection           control pin of said microcontroller to detect a voltage signal
       device ;                                                  generated by a third direct touch interface and convert said
    wherein said color temperature of said first LED lighting 45 voltage signal into a third message carrying sensing signal
       load is higher than said color temperature of said        for controlling an on /off performance of said lighting appa
      second LED lighting load ;                                        ratus ; wherein when said microcontroller receives said third
    wherein said first message carrying sensing signal and              message carrying sensing signal, said microcontroller oper
       said second message carrying sensing signal are char-            ates to turn on or turn off said lighting apparatus alterna
      acterized with a signal format of a short voltage signal, 50 tively .
       a long voltage signal or a plurality of short voltage              76 . The lighting apparatus according to claim 73 , wherein
       signals generated in a preset time interval ; wherein the        said first direct touch interface of said first detection device
       short voltage signal and the long voltage signal are             comprises a circuitry to detect a voltage signal generated by
      respectively defined either by a time length of a voltage         a voltage divider and convert a voltage value of said voltage
      signal or by the time length of a voltage signal com - 55 signal into said first message carrying sensing signal.
      prising a series of pulse signals consecutively gener-               77. The lighting apparatus according to claim 73, wherein
      ated ;                                                            said second direct touch interface of said second detection
    wherein said first detection device is a first direct touch         device comprises a circuitry to detect a voltage signal
      interface designed to detect said first external control generated by a voltage divider and convert a voltage value
      signal and convert said first external control signal into 60 of said voltage signal into said second message carrying
      said first message carrying sensing signal interpretable      sensing signal.
      to said microcontroller for controlling and setting said         78 . The lighting apparatus according to claim 73 , wherein
      mingled color temperature level of said lighting appa         said first direct touch interface of said first detection device
       ratus;                                                       comprise a circuitry to detect a voltage signal generated by
    wherein when said microcontroller receives said first 65 a push button interface or a touch pad interface , and convert
      message carrying sensing signal from said first detec -       said voltage signal into said first message carrying sensing
       tion device , said microcontroller manages to activate a         signalwith a time length corresponding to a time interval of
                                                       Ex. A - 44 of 49
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 46 of 339 PageID #: 2241


                                                       US 10 , 136 , 503 B2
                               47                                                                   48
  said push button interface or said touch pad interface being               first LED lighting load and said second LED lighting
  continuously contacted by an user for controlling and setting              load according to a process designed for an automatic
  the color temperature level of the lighting apparatus.                     tuning of said mingled color temperature of said light
     79 . The lighting apparatus according to claim 73, wherein              ing apparatus based on said clock time information
  said second direct touch interface of said second detection 5              provided by said clock and according to a signal format
  device comprises a circuitry to detect a voltage signal                    of said message carrying sensing signal generated by
  generated by a push button interface or a touch pad interface              said detection device ;
  and convert said voltage signal into said second message                wherein said first color temperature is higher than said
  carrying sensing signal with a time length corresponding to               second color temperature ;
  a time interval of said push button interface or touch pad 10           wherein said clock time information is either received
  interface being continuously contacted by an user for con                  from said clock electrically connected to said micro
  trolling and setting said light intensity level of said lighting           controller or received from a mobile device configured
  apparatus .                                                                with a clock time capacity through a wireless signal
     80 . The lighting apparatus according to claim 73, wherein              receiver electrically connected with said microcon
  a wireless signal transmitter is further electrically coupled 15           troller;
  with said microcontroller to convert said first message                 wherein said signal format is a short voltage signal, a long
  carrying sensing signal or said second message carrying                   voltage signal or a plurality of voltage signals gener
  sensing signal into a wireless signal to remotely control a                ated in a preset time interval; wherein said short voltage
  lighting performance of at least one lighting apparatus .                  signal and said long voltage signal are respectively
     81 . The lighting apparatus according to claim 80, wherein 20           defined either by a time length of a voltage signal or by
  said wireless signal transmitter is a Wi- Fi wireless signal               said time length of a voltage signal comprising a series
  transmitter, a Bluetooth wireless signal transmitter or a radio           of pulse signals consecutively generated ;
  frequency wireless signal transmitter.                                  wherein when said microcontroller receives said message
     82 . A lighting apparatus comprising :                                  carrying sensing signal, said microcontroller manages
     a first LED lighting load for emitting light with a first 25            to activate a corresponding process according to said
       color temperature ;                                                   signal format of said message carrying sensing signal to
    a second LED lighting load for emitting light with a                     perform one of various working modes including an
       second color temperature;                                             on /off switch control mode, a dimming control model,
    a diffuser, covering said first LED lighting load and said               a color temperature tuning control mode and a delay
       second LED lighting load to create a diffused light with 30           shutoff mode.
       a mingled color temperature ;                                       83 . The lighting apparatus according to claim 82, wherein
    a clock , providing clock time information to be used for           said detection device is configured with a touch less inter
       scheduling variation of color temperature of said light -        face for detecting said external control signal and converting
       ing apparatus according to a programmed pattern of               said external control signal into said message carrying
       color temperature ; and                                       35 sensing signal interpretable to said microcontroller.
    a microcontroller based electronic switch electrically con -          84. The lighting apparatus according to claim 83 , wherein
       nected to said first LED lighting load and said second           said touch less interface is an active infrared ray sensor
       LED lighting load ;                                              comprising an infrared ray transmitter for emitting infrared
    wherein said microcontroller based electronic switch fur -    light into an area to form a defined detection zone , an
       ther comprising :                                       40 infrared ray receiver for receiving infrared light reflected
    a first controllable switching element, electrically con -    from an object in said defined detection zone, and a detec
       nected between said first LED lighting load and a                tion circuitry for detecting and generating different voltage
       power source for controlling a first electrical power            signals in response to a motion of said object entering and
       level transmitted to said first LED lighting load ;              leaving said defined detection zone ; wherein when said
    a second controllable switching element, electrically con - 45 object enters said defined detection zone, said detection
       nected between said second LED lighting load and said            circuitry operates to generate a first voltage sensing signal
       power source for controlling a second electrical power           with a time length corresponding to a time interval of said
       level transmitted to said second LED lighting load ;             object entering and staying in said defined detection zone ;
    a detection device , for detecting an external control signal       wherein when said object leaves said defined detection zone,
       and converting said external control signal into a mes - 50 said detection circuitry operates to generate a second voltage
       saging carrying sensing signal ; and                             signal to conclude said time length of said first voltage
    a microcontroller to receive and interpret said message             sensing signal, wherein said first voltage sensing signal with
       carrying sensing signal generated by said detection              said time length is a basic format for configuring said
       device , wherein said microcontroller is electrically message carrying sensing signal to be delivered to said
       connected between said first controllable switching 55 microcontroller.
       element and said detection device, said microcontroller            85 . The lighting apparatus according to claim 83 , wherein
       is also electrically connected between said second               said touch less interface is a wireless remote control device
       controllable switching element and said detection                electrically coupled to said microcontroller to receive and to
       device , said microcontroller is designed to execute a           convert a wireless external control signal into said message
       task of managing illumination characteristics of said 60 carrying sensing signal with said signal format interpretable
       lighting apparatus including light intensity and mingled         to said microcontroller.
       color temperature ;                                                86 . The lighting apparatus according to claim 85 , wherein
    wherein said microcontroller controls a conduction state ,          said wireless remote control device is a Wi- Fi wireless
       a cutoff state or conduction rates of said first control- signal receiver, a Bluetooth wireless signal receiver or a RF
       lable switching element and said second controllable 65 ( radio frequency ) wireless signal receiver, wherein said
       switching element to control electric power transmis - wireless external control signal, said clock and said clock
       sion levels from said power source respectively to said          time information are received from a mobile device .
                                                         Ex. A - 45 of 49
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 47 of 339 PageID #: 2242


                                                      US 10 , 136 , 503 B2
                               49                                                                      50
     87 . The lighting apparatus according to claim 82 , wherein         pace such that the ratio of said first electrical power level to
  a wireless signal transmitter is further electrically coupled          said second electrical power level is maintained at a constant
  with said microcontroller to convert said message carrying             level to perform the dimming control mode .
  sensing signal into a wireless control signal to control a               94 . A lighting apparatus comprising:
   lighting performance of at least one remote lighting appa - 5           a first LED lighting load for emitting light with a first
  ratus .                                                                     color temperature ;
     88 . The lighting apparatus according to claim 87 , wherein           a second LED lighting load for emitting light with a
  said wireless signal transmitter is a Wi- Fi wireless signal                second color temperature ;
  transmitter, a Bluetooth wireless signal transmitter, a Zigbee            a diffuser , covering said first LED lighting load and said
  wireless signal transmitter , or a radio frequency wireless 10              second LED lighting load to create a diffused lightwith
  signal transmitter.                                                         a mingled color temperature ; and
     89 . The lighting apparatus according to claim 82, wherein            a microcontroller based electronic switch electrically con
  said detection device is configured with a direct touch                     nected to said first LED lighting load and said second
  interface for detecting said external control signal and                   LED lighting load , comprising :
  converting said external control signal into said message 15                a first controllable switching element, electrically con
  carrying sensing signal interpretable to said microcontroller.                nected between said first LED lighting load and a
     90 . The lighting apparatus according to claim 89 , wherein                 power source;
  said direct touch interface is a detection circuitry operated            a second controllable switching element, electrically con
  with a push button or a touch sensor, wherein when an user                  nected between said second LED lighting load and said
  contacts said direct touch interface for a time interval, said 20           power source ;
  detection circuitry responsively generates a first voltage               a detection device, for detecting and converting an exter
  sensing signal with a time length corresponding to said time                nal control signal into a message carrying sensing
  interval of said direct touch interface being contacted ; when              signal;
  said user withdraws from said direct touch interface , said               a wireless signal transmitter, for transmitting a coded
  detection circuitry operates to generate a second voltage 25                wireless control signal converted from said message
  signal to conclude said time length of said first voltage                   carrying sensing signal; and
  sensing signal; wherein said first voltage sensing signalwith            a microcontroller to receive and interpret said message
  said time length is a basic format for configuring said                     carrying sensing signal generated by said detection
  message carrying sensing signal to be delivered to said                     device , wherein said microcontroller is electrically
  microcontroller .                                                 30        connected between said first controllable switching
     91. The lighting apparatus according to claim 89 , wherein               element and said detection device , said microcontroller
  said direct touch interface is a circuitry to detect a voltage              is also electrically connected between said second
  signal generated by a voltage divider and convert a voltage                 controllable switching element and said detection
  value of said voltage signal into said message carrying                     device , said microcontroller is also electrically coupled
  sensing signal with said signal format corresponding to said 35             to said wireless signal transmitter for controlling a
  voltage value for setting a total conduction rate of said first             lighting performance of at least a second lighting
  controllable switching element and said second controllable                 apparatus located in a different location ;
  switching element .                                                      wherein said microcontroller controls a conduction state ,
     92 . The lighting apparatus according to claim 82 , wherein              a cutoff state or conduction rates of said first control
  when said color temperature tuning control mode is per - 40                 lable switching element and said second controllable
  formed , said conduction rate of said first controllable                    switching element to control electric power transmis
  switching element and said conduction rate of said second                   sion levels from said power source respectively to said
  controllable switching element are reversely adjusted with                  first LED lighting load and said second LED lighting
  the same pace controlled by said microcontroller such that a                load according to said message carrying sensing signal
  total power level transmitted to said first LED lighting load 45            generated by said detection device ;
  and said second LED lighting load remains unchanged ,                    wherein said first color temperature is higher than said
  wherein said mingled color temperature of said lighting                     second color temperature;
  apparatus is varied based on a predetermined color tempera               wherein said detection device is a wireless remote control
  ture schedule comprising paired combinations of different                  device electrically coupled to a pin of said microcon
  conduction rates respectively set for operating said first 50               troller to receive and convert a wireless external control
  controllable switching element and said second controllable                 signal into said message carrying sensing with a signal
  switching element for a selection according to said clock                   format interpretable to said microcontroller , wherein
  time information at the time when said message carrying                     said signal format of said message carrying sensing
  sensing signal is received by said microcontroller.                         signal is a voltage signal with a short time length , a
     93 . The lighting apparatus according to claim 82 , wherein 55           voltage signal with a long time length or a plurality of
  when the first controllable switching element and the second                voltage signals generated in a preset time interval;
  controllable switching element are in the conduction state ,                wherein the short voltage signal and the long voltage
  said microcontroller further controls a first electrical power              signal are respectively defined either by a time length
  level transmitted from the power source to the first LED                    of a voltage signal or by the time length of a voltage
  lighting load and a second electrical power level transmitted 60            signal comprising a series of pulse signals consecu
  from the power source to the second LED lighting load                       tively generated ;
  according to the signal format of said message carrying                  wherein when said microcontroller receives said message
  sensing signal received from said detection device , wherein                carrying sensing signal, said microcontroller manages
  the first electrical power level transmitted to the first LED               to activate a corresponding process according to said
  lighting load and the second electrical power level trans - 65              signal format of said message carrying sensing signal to
  mitted to the second LED lighting load are designed to be                   perform at least one of various working modes includ
  unidirectionally and proportionally adjusted with the same                  ing at least an on /off switch control mode , a dimming
                                                        Ex. A - 46 of 49
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 48 of 339 PageID #: 2243


                                                       US 10 , 136 , 503 B2
                                 51                                                                    52
       control mode for selecting light intensity, a color tem                   controllable switching element and said detection
       perature tuning mode for selecting light color, a color                   device , said microcontroller controls a conduction
       temperature switching mode and a delay timer control                      state , a cutoff state or conduction rates of said first
       mode for managing delay shutoff before switching off                      controllable switching element and said second con
       the light.                                                    5           trollable switching elementto control electric power
     95 . The lighting apparatus according to claim 94, wherein                  transmission levels from said power source respec
  said wireless remote control device is a Wi- Fi wireless                       tively to said first LED lighting load with said first
  control signal receiver, a Bluetooth wireless control signal                   color temperature and said second LED lighting load
  receiver or a RF ( radio frequency ) wireless control signal                  with said second color temperature according to said
  receiver.                                                          10         message carrying sensing signal generated by said
     96 . The lighting apparatus according to claim 94 wherein                   detection device;
  said lighting apparatus is configured as a commanding lamp                  wherein said first color temperature is higher than said
   in a lighting family comprising a plurality of member lamps                    second color temperature ;
  installed in different locations in a living space for providing          wherein said detection device is a detection circuit elec
  illumination ; wherein said commanding lamp receives said 15                 trically coupled with said microcontroller to detect a
  wireless external control signal and converts said wireless                  signal of a short power interruption and convert said
  external control signal into said message carrying sensing                   short power interruption signal into said message car
  signal interpretable to said microcontroller to control light                rying sensing signal interpretable to said microcon
   ing performances of said commanding lamp or at least one                    troller, wherein when said microcontroller receives said
  member lamp, wherein for controlling said at least one 20                   message carrying sensing signal to perform a color
  member lamp, said microcontroller manages to convert said                    temperature switching control mode, said microcon
  message carrying sensing signal into said coded wireless                    troller operates to change conduction rates of said first
  control signal for transmitting to at least one member lamp,                controllable switching element and said second con
  wherein upon receiving said coded wireless control signal                   trollable switching element according to paired com
  said wireless remote control device of said at least one 25                 binations of conduction rates between said first con
  member lamp manages to convert said coded wireless                          trollable switching element and said second
  control signal into said message carrying sensing signal                    controllable switching element to alternately perform a
  interpretable to said microcontroller of said at least one                  different mingled color temperature , wherein the total
  member lamp for controlling lighting performance of said at                 conduction rate of said first controllable switching
  least one member lamp .                                            30        element and said second controllable switching ele
     97 . The lighting apparatus according to claim 94 , wherein              ment is managed at a constant level.
  said wireless signal transmitter is a Wi- Fi wireless signal               100. The lighting apparatus according to claim 99 ,
  transmitter, a Bluetooth wireless signal transmitter, a Zigbee          wherein said paired combinations of conduction rates
  wireless signal transmitter or a radio frequency wireless               between said first controllable switching element and said
  signal transmitter.                                       35 second controllable comprises at least a first combination
     98 . The lighting apparatus according to claim 94 , wherein          and a second combination , wherein said first combination is
  said microcontroller comprises a memory for saving or                   design with an arrangement that said first controllable
                                                                          designed
  installing an application program (APP ) or a software pro              switching element is in a full conduction state while said
  gram , wherein said application program (APP ) from an                  second controllable switching element is in a complete
  internet or a cloud server is downloaded for updating the 40 cutoff state , wherein said second combination is designed
  memory of said microcontroller.                                         with an arrangement that said first controllable switching
     99 . A lighting apparatus comprising ;                    element is in a complete cutoff state while said second
     a first LED lighting load for emitting light with a first controllable switching element is in a full conduction state ,
        color temperature ;                                    said lighting apparatus thereby alternatively performs
     a second LED lighting load for emitting light with a 45 between a first color temperature illumination and a second
       second color temperature ;                                         color temperature illumination according to said message
     a diffuser, covering said first lighting load and said second        carrying sensing signal received by said microcontroller.
       lighting load to create a diffused light with a mingled               101. A microcontroller based electronic switch for con
       color temperature ; and                                            trolling a lighting performance of an LED lamp configured
     a microcontroller based electronic switch electrically con- 50 with a plurality of LED lighting loads comprising
        nected to said first LED lighting load and said second         a first controllable switching element, electrically con
        LED lighting load, comprising:                                    nected between a first LED lighting load for emitting
        a first controllable switching element, electrically con          light with a first color temperature and a power source ;
           nected between said first LED lighting load and a           a second controllable switching element, electrically con
           power source ;                                                 nected between a second LED lighting load for emit
        a second controllable switching element, electrically             ting light with a second color temperature and said
           connected between said second LED lighting load                power source ;
           and said power source;                                      a first detection device for detecting a first external control
        a detection device, for detecting an external control             signal and converting said first external control signal
           signal and converting said external control signal 60          into a first message carrying sensing signal;
           into a message carrying sensing signal; and                 a second detection device for detecting a second external
        a microcontroller to receive and interpret said message           control signal and converting said second external
           carrying sensing signal generated by said detection            control signal into a second message carrying sensing
           device , wherein said microcontroller is electrically          signal; and
           connected between said first controllable switching 65 a microcontroller through a first control pin receives said
           element and said detection device , said microcon              first message carrying sensing signal generated by said
           troller is electrically connected between said second          first detection device , said microcontroller through a
                                                          Ex. A - 47 of 49
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 49 of 339 PageID #: 2244


                                                    US 10 ,136 ,503 B2
                              53                                                                  54
       second control pin receives said second message car           wherein one end of said seesaw device performs the function
      rying sensing signal generated by said second detection        of said first detection device while the other end of said
      device , wherein said microcontroller through a third          seesaw device performs the function of said second detec
      control pin is electrically coupled to said first control      tion device for adjusting and setting said light intensity of
      lable switching element, wherein said microcontroller 5 said LED lamp.
      through a fourth control pin is electrically coupled to           103 . The microcontroller based electronic switch accord
      said second controllable switching element;                    ing to claim 101, wherein a third detection device is fur
    wherein said first color temperature is higher than said         thered installed and coupled to a control pin of said micro
      second color temperature ;                                     controller for controlling an on /off performance of said LED
    wherein said first detection device and said second detec - 10 lamp, wherein said third detection device is a direct touch
       tion device are direct touch interface ;                    interface electrically coupled to said microcontroller for
    wherein when said first controllable switching element           detecting a third external control signal and converting said
       and said second controllable switching element are in         third external control signal into a third message carrying
       conduction state , said microcontroller further controls      sensing signal, wherein when said microcontroller receives
      electric power transmission levels from said power 15 said third message carrying sensing signal, said microcon
       source respectively to said first LED lighting load and       troller operates to alternatively turn on or turn off said LED
       to said second LED lighting load according to said first lamp.
      message carrying sensing signal or said second mes -           104 . The microcontroller based electronic switch accord
      sage carrying sensing signal received , wherein said ing to claim 101 , wherein a power switch is further installed
      microcontroller through said third control pin outputs a 20 to turn on or turn off said LED lamp .
       first control signal to control conduction rate of said       105 . The microcontroller based electronic switch accord
       first controllable switching element, said microcon - ing to claim 101 , wherein said direct touch interface is a
       troller through said fourth control pin outputs a second detection circuitry operated with a push button device or a
       control signal to control conduction rate of said second touch sensor device , wherein when an user contacts said
      controllable switching element;                             25 direct touch interface for a time interval, said detection
    wherein said first message carrying sensing signal and           circuitry responsively generates a first voltage signal with a
       said second message carrying sensing signal are char -        time length corresponding to said time interval of said direct
      acterized with a signal format with a time length ,         touch interface being contacted ; wherein when said user
      wherein said time length of said signal format is           withdraws from said direct touch interface, said detection
      defined either by a time duration of a voltage signal or 30 circuitry delivers a second voltage signal; said first voltage
      by said time duration of a series of pulse signals             signal with said time length is a basic format for configuring
      consecutively generated ; wherein when said microcon           said first message carrying sensing signal and said second
      troller receives said first message carrying sensing           message carrying sensing signal to be delivered to said
       signal, said microcontroller manages to activate a first microcontroller.
       process to control a light intensity of a diffused light 35 106 . A microcontroller based electronic switch for con
      through a light diffuser covering said first LED lighting      trolling a lighting performance of an LED lamp configured
       load and said second LED lighting load according to           with a plurality of LED lighting loads comprising
      said time length of said first message carrying sensing          a first controllable switching element, electrically con
      signal, wherein when said microcontroller receives said             nected between a first LED lighting load for emitting
      second message carrying sensing signal, said micro - 40             light with a first color temperature and a power source ;
      controller manages to activate a second process to               a second controllable switching element, electrically con
      reversely control said light intensity of said diffused             nected between a second LED lighting load for emit
      light through said light diffuser according to said time            ting light with a second color temperature and said
      length of said second message carrying sensing signal,              power source ;
      wherein said first process and said second process are 45        a first detection device for detecting a first external control
      designed to operate a reverse function to each other for            signal and converting said first external control signal
      adjusting said light intensity of said LED lamp;                    into a first message carrying sensing signal;
      wherein said first process operates to increase and set          a second detection device for detecting a second external
      said light intensity of said                                        control signal and converting said second external
    LED lamp by proportionately increasing conduction rates 50            control signal into a second message carrying sensing
      of said first controllable switching element and said               signal; and
       second controllable switching element according to              a microcontroller through a first control pin receives said
       said time length of said firstmessage carrying sensing             first message carrying sensing signal generated by said
       signal, wherein said second process operates to                    first detection device , said microcontroller through a
       decrease and set said light intensity of said LED lamp 55          second control pin receives said second message car
      by proportionately decreasing conduction rates of said              rying sensing signal generated by said second detection
       first controllable switching element and said second               device , wherein said microcontroller through a third
       controllable switching element according to said time              control pin is electrically coupled to said first control
       length of said second message carrying sensing signal;             lable switching element, wherein said microcontroller
    wherein said microcontroller is an integrated circuit pro - 60        through a fourth control pin is electrically coupled to
       grammable for generating said first control signal and            said second controllable switching element;
      said second control signal, or an application specific           wherein said first color temperature is higher than said
        integrated circuit (ASIC ) custom made for generating             second color temperature ;
        said first control signal and said second control signal.      wherein said first detection device and said second detec
     102. The microcontroller based electronic switch accord - 65        tion device are direct touch interfaces ;
  ing to claim 101 , wherein said first detection device and said      wherein when said first controllable switching element
  second detection device are integrated into a seesaw device ,           and said second controllable switching element are in
                                                       Ex. A - 48 of 49
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 50 of 339 PageID #: 2245


                                                    US 10 , 136 , 503 B2
                              55                                                                  56
      conduction state, said microcontroller further controls             duction rate of said first controllable switching element
      electric power transmission levels from said power                  and at the same time to decrease conduction rate of said
      source respectively to said first LED lighting load and             second controllable switching element with said
      to said second LED lighting load according to said first            arrangement that the total electric power transmitted to
      message carrying sensing signal or said second mes - 5              said first LED lighting load and said second LED
       sage carrying sensing signal received , wherein said               lighting load is maintained at the constant level for
      microcontroller through said third control pin outputs a            increasing and setting said light color temperature of
       first control signal to control conduction rate of said          said LED lamp.
      first controllable switching element, said microcon            107 . The microcontroller based electronic switch accord
      troller through said fourth control pin outputs a second 10 ing to claim 106 , wherein said first detection device and said
      control signal to control conduction rate of said second second      detection device are integrated into a seesaw device,
      controllable switching element;
    wherein said first message carrying sensing signal and           wherein one end of said seesaw device performs a function
      said second message carrying sensing signal are char   of said first detection device while the other end of said
      acterized with a signal format with a time length , 15 seesaw device performs a function of said second detection
      wherein said time length of said signal format is device of said
                                                                        for adjusting and setting said light color temperature
                                                                        LED lamp.
      defined either by a time duration of a voltage signal or    108 .  The microcontroller based electronic switch accord
      by  said time duration of a series of pulse signals ing to claim
       consecutively generated ;                                                106 , wherein a third detection device is fur
                                                               thered installed and coupled to a control pin of said micro
    wherein when said microcontroller receives said first 20 controller
      message carrying sensing signal, said microcontroller                 for controlling an on / off switch operation of said
                                                               LED   lamp
      manages to activate a first process to control a light touch interface, wherein said third detection device is a direct
      color temperature of a diffused light through a light for detecting a third electrically coupled to said microcontroller
      diffuser covering said first LED lighting load and said                           external control signal and converting
      second LED lighting load of said LED lamp according 2525 said third external control signal into a third message
      to said time length of said first message carrying carrying sensing signal, wherein when said microcontroller
                                                                     receives said third message carrying sensing signal, said
      sensing signal, wherein when said microcontroller              microcontroller operates to alternatively turn on or turn off
      receives said second message carrying sensing signal,          said LED lamp.
      said microcontroller manages to activate a second
      process to reversely control said light color temperature 30     109. The microcontroller based electronic switch accord
      of said diffused light through said light diffuser accord      ing to claim 106 , wherein a power switch is further installed
      ing to said time length of said second message carrying to turn on or turn off said LED lamp.
      sensing signal, wherein said first process and said              110 . The microcontroller based electronic switch accord
      second process are designed to operate a reverse func         ing to claim 106 , wherein said direct touch interface is a
      tion to each other for adjusting said light color tem - os35 detection circuitry operated with a push button device or a
      perature of said diffused light through said light diffuser touch sensor device , wherein when an user contacts said
      of the LED lamp; wherein said first process operates to      direct touch interface for a time interval, said detection
      decrease conduction rate of said first controllable          circuitry responsively generates a first voltage signal with a
      switching element and at the same time to increase           time length corresponding to said time interval of said direct
      conduction rate of said second controllable switching 40     touch    interface being contacted ; wherein when said user
      element with an arrangement that the total electric withdraws              from said direct touch interface , said detection
                                                                   circuitry delivers a second voltage signal; said first voltage
      power transmitted to said first LED lighting load and
      said second LED lighting load is maintained at a signal with said time length is a basic format for configuring
                                                                     said first message carrying sensing signal and said second
      constant level for decreasing and setting said light color
      temperature of said LED lamp according to said time 45 message carrying sensing signal to be delivered to said
      length of said first message carrying sensing signal, microcontroller.
      wherein said second process operates to increase con




                                                       Ex. A - 49 of 49
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 51 of 339 PageID #: 2246




                               EXHIBIT B
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 52 of 339 PageID #: 2247

                                                                                                US010187947B2

  (12) United States Patent                                                 (10) Patent No.: US 10 , 187,947 B2
       Chen                                                                 (45) Date of Patent:                                 * Jan . 22 , 2019
  (54 ) LIFE -STYLE LED SECURITY LIGHT                                                  37/0227 (2013.01); H05B 37 /0281 (2013.01);
                                                                                                  H05B 39 /042 (2013 .01) ; H05B 39 /044
  (71 ) Applicant: Chia - Teh Chen , Taipei ( TW )                                             ( 2013 .01 ); F214 2115 /10 (2016 .08);
  (72) Inventor: Chia - Teh Chen , Taipei ( TW )                                                 (Continued )
                                                                      (58 ) Field of Classification Search
  ( * ) Notice :      Subject to any disclaimer, the term of this           CPC ............ HO5B 33 /0815 ; H05B 33 /0845 ; H05B
                      patent is extended or adjusted under 35                            33 /0848 ; H05B 37 /0218 ; HO5B 37/ 0227 ;
                      U .S . C . 154 (b ) by 13 days .                                                                              H05B 37 /0281
                      This patent is subject to a terminal dis                 USPC ................ 315 /149, 152, 154 , 307 , 308, 312
                                                                               See application file for complete search history .
                      claimer.
  ( 21) Appl. No.: 15 /856 ,468                                       (56 )                       References Cited
  ( 22 ) Filed : Dec . 28 , 2017                                                          U .S . PATENT DOCUMENTS
                                                                              5 ,442 ,177 A         8/1995 Boulos et al.
  (65 )               Prior Publication Data                                  5 ,548 , 967 A        8 /1996 Ghiraldi
        US 2018/0124893 A1 May 3, 2018                                                                (Continued )
                Related U .S . Application Data                       Primary Examiner — Tung X Le
                                                                      (74 ) Attorney, Agent, or Firm — Rosenberg , Klein & Lee
  (63 ) Continuation of application No. 15 /637 , 175 , filed on
        Jun . 29 , 2017 , which is a continuation of application      (57 )                  ABSTRACT
                            (Continued )
                                                                      A two -level LED security light within it has a light-emitting
  (51) Int. Ci.                                                       unit including an LED load which may be turned on or
        H05B 37702                 (2006 .01)                         turned off by a loading and power control unit activated by
        H05B 33 / 08               ( 2006 .01)                        a light sensing control unit and a motion sensing unit. When
                            (Continued )                              the motion sensing unit detects a motion signal, the light
  (52) U .S . CI.                                                     emitting unit is switched to a high level illumination for a
        CPC          ... H05B 33/ 0854 ( 2013 .01); F21S 9 / 03       predetermined time length adjustable by a time setting unit,
               ( 2013.01); F21V 17 / 02 ( 2013 .01); G08B 5 / 36      and then the loading and power control unit manages to turn
                  ( 2013 .01); G08B 13 / 1895 ( 2013.01); G08B        off the light- emitting unit thru a soft off process. The LED
                     15 / 00 ( 2013 .01); G08B 15 /002 ( 2013.01);    load is configured with a plurality of LEDs accommodating
              HO2J 7 / 35 (2013 .01); H05B 33 / 083 ( 2013.01);       to the power supply unit wherein a voltage V across each
                      H05B 33/0809 ( 2013 .01 ) ; H05B 33 /0815       LED is confined in a range V tn < V < V max , with Vth being a
                 (2013 .01) ; H05B 33/ 0818 ( 2013.01); H05B         minimum voltage to turn on the LED and Vmor a maximum
               33/0824 (2013 . 01 ); H05B 33/ 0827 ( 2013.01);        voltage to avoid damaging the LED .
                     H05B 33/0872 (2013 .01); H05B 37/ 02
                    (2013. 01 ); H05B 37 /0218 (2013 .01); H05B                         61 Claims, 16 Drawing Sheets

                                                                DC source                      DC source
                                                                                                         - - - -
                                                                                                                   -




                                                                                                                   -



                                                         240                                                       -

                                                                                                                   -

                                                                                                                   -   - - 350

                                                                                         112 s                     —




                                                                                                                   —




                                                                                                                   —




                                                                                                                   —




                            2204   light sensor
                                                                                                                   —




                                                                                                                   —




                                                                                                                   —




                                                                                                                   —




                                                   microcontroller
                                                                                                                   —




                                                                                                                   —



                                                                                                                   —




                                                                                                                   —




                           2304motion sensor                                                                       —




                                                                                                                   —




                                                                              R16
                                                                                                                   —




                                                                                                                   —




                                                                                                                   —




                                                                                                                   —




                                                                                                                   —




                                                                                                                   —




                                                                                                                   —



                                                                                                                   —




                                                                                                                   —




                           260 - time setting unit                                      constant electric
                                                                                         current controlK               310
                                                                                               circuit



                                                          Ex. B - 1 of 32
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 53 of 339 PageID #: 2248


                                                            US 10 ,Page
                                                                    187,2947 B2

                     Related U . S . Application Data                          6 , 909, 239   B2    6 /2005    Gauna
                                                                               6 ,927, 541    B2    8 /2005    Lee
            No . 15/230 ,752, filed on Aug. 8 , 2016 , now Pat. No.            7 ,038,399     B2    5 /2006    Lys et al.
            9 ,743, 480 , which is a continuation of application No.           7 ,081 ,715
                                                                               7 , 190, 125
                                                                                              B1
                                                                                              B2
                                                                                                     7 /2006
                                                                                                    3 / 2007
                                                                                                               Goldstein
                                                                                                               McDonough et al.
            14 /478 , 150 , filed on Sep . 5 , 2014 , now Pat. No .            7 , 268,497 B2       9 / 2007 Hsieh
            9 ,445 ,474 , which is a continuation of application No .          7 , 271, 543 B1      9 /2007 Goldstein
            13 / 222 ,090 , filed on Aug. 31 , 2011, now Pat. No .             7 , 339,471 B1       3 /2008 Chan et al.
            8, 866 , 392.                                                      7 ,344 ,275 B2       3 / 2008 Allen et al.
                                                                               7 ,405 ,524 B2       7 / 2008 Null et al.
  (51) Int. CI.                                                                7 ,586 , 271 B2      9 /2009 Shuy
       G08B 15 / 00                      (2006 .01)                            7 ,804,252 B2        9 /2010 Chen
            H05B 39/04                   ( 2006 .01)                           8 ,035,513 B2       10 / 2011 Raper
            F21S 9 /03                   ( 2006 .01 )                          8 ,194 ,061 B2       6 /2012 Wang et al.
                                                                               8 ,310 , 163 B2     11/2012 Chen
            F21V 17 /02                  ( 2006 .01 )                          8 ,461,778 B2        6 / 2013 Mohan et al.
            GO8B 5 / 36                  ( 2006 .01)                           8 ,598 ,805 B2      12/ 2013 Tremblay et al.
            HO2J 735                     ( 2006 .01 )                          8 ,680 .789 B2       3 / 2014 Mohan et al.
            G08B 13 / 189                ( 2006 .01)                           8 , 901, 825 B2     12 /2014 Reed
            F21Y 115 /10                 ( 2016 .01)                           9 ,035,769 B2        5 /2015 Steiner et al.
            GO8B 13 /00                  (2006 .01)                            9 ,271,345 B2        2 /2016 Welten
                                                                               9 ,480 , 129 B2     10 /2016 Chen
  (52 ) U .S . CI.                                                             9 ,596 ,735 B2       3/2017 Chen
            CPC ............ G08B 13/ 00 ( 2013 .01) ; G08B 13 / 189       2006 / 0022916 AL        2 /2006 Aiello
                    (2013 .01); YO2B 20 /40 (2013 .01); YO2B 20 / 44       2007 /0182338 AL         8 /2007 Shteynberg et al.
                                     ( 2013.01); YO2B 20 /46 ( 2013.01)    2008/0258647 A1* 10 /2008 Scianna ............. HO5B 33/0815
                                                                                                                                            315 /291
  ( 56 )                        References Cited                           2008/0278934 Al 11/2008 Maldonado
                                                                           2009 /0316392 A1 * 12/2009 Chou .......             HO2J 7/ 35
                                                                                                                                .. . .. .
                       U . S . PATENT DOCUMENTS                                                                                  362 / 183
                                                                           2010 /0171442 A1 * 7 /2010 Draper ....... ...... H05B 33 /0869
           5 , 598 ,066 A      1/ 1997   Wiesemann et al.                                                                                   315 /297
           5 ,699 ,243 A     12/ 1997 Eckel et al.                         2010 /0277089 AL        11/2010 Chien
           5 ,747,937 A       5 / 1998   Wiesemann et al.                  2011/0043133 A12 / 2011 Van Laanen et al.
           5 ,946 ,209 A      8 / 1999   Eckel et al.                      2012 /0112667 AL         5 /2012 Mohan et al.
           6 ,225 ,748 B1     5 / 2001   Evans et al .                     2012 /0206051 A18 / 2012 Nieuwlands
           6 ,586 ,890 B2     7/ 2003    Min et al.                        2012 /0262069 Al 10 /2012 Reed
           6 ,820 ,998 B2    11/ 2004    Chen
           6 ,888 ,323 B1     5 / 2005   Null et al.                      * cited by examiner




                                                               Ex. B - 2 of 32
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 54 of 339 PageID #: 2249


   U . S . Patent         Jan . 22, 2019           Sheet 1 of 16                              US 10 ,187,947 B2




                                             110
                                              -




                                                                                               1
                                 Power supply unit

                             light sensing
                    120 -4 control unit



                                                        ucpalonwtdiredontlg u-elmnitgthinsg
                                 motion
                    130      sensing unit


                                            FIG . 1



                                           Ex. B - 3 of 32
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 55 of 339 PageID #: 2250


   U . S . Patent                            Jan . 22, 2019                       Sheet 2 of 16                                 US 10 ,187,947 B2


                                                                                  YYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYY
                                                                                                  4444444444444444



                                                           150
                                                                            Light uemnit tng ACLEDS
                             WAN MAN




                               scSiwrtuhirnyg emicondutr
                 ucandplonawtdireontrlg Bi-directional     dSweitvchneg
                                                                                                -M2icro4ntro0le
                                                                                   1112222222222222222222222222222222
                                                                                                                                 podpore


                                                                                                                                1A
                                                                                                                                .
                                                                                                                                FIG
                                                 ww



                 140
                                                 ACpower
                                                                                     min


                                                                                                    M o t
                                                                                                        H i o
                                                                             sLeingsihntg ucontirotl Motion g ns
                                                                                                               uiens
                                                                                                                   sint
                                                                                                                      t
                                 usPonpwieltry                                   120                              130




                                                                          Ex. B - 4 of 32
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 56 of 339 PageID #: 2251


   U . S . Patent                                         Jan . 22, 2019                                                      Sheet 3 of 16                     US 10 , 187, 947 B2

                                                                                              150
                                                                                               5
                                                                                                                               1




                                                                                                                      Light   t
                                                                                                                               ????
                                                                                                                              ????
                                                                                                                                                                <
                                                                                                                                                                Vth
                                                                                                                                                                )
                                                                                                                                                                Vmax
                                                                                                                                                                V




                                                                                        wwwwwwwwww          Soowwww
                                                     LAMMAL




                    ucandpLonawtdireontrlg       UScwirtuhinrgy nidrectoalsmicndutor
                                                                   * .intended
                                                                                             dsweivtchneg
                    -
                    140
                                                                                                             ?                          -M2icro4ntr0ole
                                                                                                                                                                 1B
                                                                                                                                                                 .
                                                                                                                                                                 FIG

                                                                                 spouwrec                               sLeinghtg ucontirotl Motion suensintg
                                                                                                                              120                         130
                                             r
                                                                  DC
                                                                  /
                                                                  AC
                                                                                 cponvewrt
                                                  usPonpwieltry        ACpower
                                                                                               w




                                                                                                            Ex. B - 5 of 32
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 57 of 339 PageID #: 2252


   U . S . Patent         Jan . 22, 2019         Sheet 4 of 16          US 10 ,187,947 B2



                                                                      DC source
                                              240

         220 - light sensor
                on
                mul         }                                                      250
                                    microcontroller
         230    motion sensor      WWWWWWWWWWWWWWWWWWW




                                                                 PW
         260 - time setting
                         UT unit
                                                                         GND


                                           FIG . 2A


          Photo - Control (PC ) mode                  Toff
                                PWM 1 . Ton                                    - Time
                                                         Ton
           Power - Saving ( PS ) mode
                                ??? ? Toff ?
                                           FIG . 2B

                                           Ex. B - 6 of 32
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 58 of 339 PageID #: 2253


   U . S . Patent                Jan . 22, 2019                                              Sheet 5 of 16                                  US 10 ,187,947 B2




                                 350
                                 -                                                                                        310
                                                         -       - -                     —
                                                                                                                                        -


                                                                                                                                        -


                                                                                                                                        -


                                                                                                                                        -


                                                                                                                                        -




                        41                                                                                                              -




                                                                                                   107 eclonstrain cuorntenotl ciruit
                                                                                                                                        -


                                                                                                                                        -


                                                                                                                                        -




             DCsource               -   -
                                                                                                                                        -


                                                                                                                                        -


                                                                                                                                        -


                                                                                                                                        -


                                                                                                                                        -


                                                                                                                                        -


                                                         - - - -         -     - -                                                      -




                        6
                        352
                        -
                        -


                        -


                        -
                            351
                             I
                             3




                        L - - - -           -
                                                IP
                                                                         - -            -- - - -
                                                                                                                                        -


                                                                                                                                        -


                                                                                                                                        -


                                                                                                                                        L




                                                 PS

                                                                                                                                             3A
                                                                                                                                             .
                                                                                                                                             FIG
                                 240
                                                             microntle                                    ustenitminteg
                                                                               msoetnisonr
                                                             -




                                                             -




                                                             -




                                                             -




                                                             :




                                                             :




                                                             :




                                                             :




                                                             :




                                                sensor
                                                light
                                                -
                                                220
                                                                                                          -
                                                                                                          260
                                                                               230



                                                                   Ex. B - 7 of 32
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 59 of 339 PageID #: 2254


   U . S . Patent                    Jan . 22, 2019                               Sheet 6 of 16                                           US 10 , 187 ,947 B2




                                350
                                -
                                1
                                      L - -   —     -                                 —              - -
                                                                                                                                                -


                                                                                                                                                -




                                                                                                             Heclonstraic cou3nrt1e0ol ciruit
                                                                                                                                                -


                                                                                                                                                -


                                                                                                                                                -


                                                                                                                                                -


                                                                                                                                                -


                                                                                                                                                -




            DCsource   -


                       -
                                KAHood                                                                                                          -


                                                                                                                                                -


                                                                                                                                                -


                                                                                                                                                -


                       -                                                                                                                        -


                       -


                       -
                                              J2                                                                                                -


                                                                                                                                                -


                                                                                                                                                -


                                                                                                                                                -


                                                                                                                                                -




                                                                                                            GND
                                                                                                                                                -


                       -                                                                                                                        -


                       -                                                                                                                        -


                       -                                                                                                                        -


                       -




                                                                                                R16
                                                                                                                                                -


                       -                                                                                                                        -


                       -                                                                                                                        -


                       -                                                                                                                        -


                       -                                                                                                                        -


                                                                                                                                                -


                                                                                                                                                -



                           -    - - - - - - - - -                                                                 - —       —       -           L




                                                                                              PS       PC
            DCsource
                                                                                                                                                    3B
                                                                                                                                                    .
                                                                                                                                                    FIG
                               240
                                                                      microntle                                   ustenitminteg
                                                        sleingshotr
                                                                                   230-msoetnisonr
                                                        -
                                                        220                                                       -
                                                                                                                  260




                                                               Ex. B - 8 of 32
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 60 of 339 PageID #: 2255


   U . S . Patent                 Jan . 22, 2019                                        Sheet 7 of 16                                                                 US 10 ,187,947 B2



                                              s+ACpouwrecre


                                      -

                                                          -
                                                                                                                                                     E
                    —



                    —                                     -


                    —                                     -


                    —



                    —
                                                          I



                                                          -


                                                                      452                                                                                         |




                                                                                                                                  cdeitr uiotn
                    —                                     -



                                                                                                                                                           TO


                                      ŠV451
                    —                                     -


                                                          -




                                                                                                 453
                    —



                    —



                    —



                    —



                    —


                        ACLED
                                                          -


                                                          -


                                                          -


                                                          -
                                                                                                                   cz-roesrinog                          E

                    —



                    —



                    —



                    —



                    —
                                                         -


                                                              AV                                                                                         E



                                                                                                                                                                | |

                                                                                                                                                                IT
                    —



                    —




                    —



                    —



                    —
                                                         -
                                                                                                                                                            TI
                                                                                                                                                                      4A
                                                                                                                                                                      .
                                                                                                                                                                      FIG
                    —



                    —




                                                                                        -    -   - -       -




                                450
                                                 240
                                                                                 microntle
                                                                   sleingshotr                                                            unit260-timeset ing
                                                                                                 230-msoetnisonr
                                                                   -
                                                                   220



                                                                     Ex. B - 9 of 32
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 61 of 339 PageID #: 2256


   U . S . Patent           Jan . 22, 2019     Sheet 8 of 16    US 10 ,187,947 B2




               (a )




               (c )




                      IEL
                                                            -




                        -



                        -




               (d)      -




                                                  ton




                                        FIG . 4B


                                         Ex. B - 10 of 32
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 62 of 339 PageID #: 2257


   U . S . Patent                     Jan. 22 , 2019                                                 Sheet 9 of 16                                                       US 10 ,187,947 B2



                                            sACpouwrecr
                                            +




                                                             - - -
                                                                           11   - - - -       - - - - - - - - - - - - - - -
                                                                                                                                                              wwwI
                                                          *
                                                          bow
                                                          I

                                                                                      |
                                                                                      553
                    ACLED2                                           AV                                                                                       ww
                                                                                                                                                                     -




                                                                                                                                                                     -


                                                                                                                                                                     -




                                                                                                                                                                     -




                                                                                                                                                                     -


                                                                                                                                                                     -


                                                                                                                                                                     -




                                                                                                                                            cdeitruiotn
                                                                                                                                                              w -

                                                                                                                                                                     -




                                                                                                                    554
                                                                                                                                                                     -




                                                                                                                             -cZreosriong                     ww
                                                                                                                                                                     -



                                                                                                                                                                     -




                     ACLED1                                          AV
                                                                                    552                                                                   .




                                                                                                                                                          .




                                                                                                                                                          .
                                                                                                                                                                     -


                                                                                                                                                                     -


                                                                                                                                                                     -


                                                                                                                                                                     -


                                                                                                                                                                     -




                          5517
                                                                                                                                                                     -


                                                          withMitH

                                                                                                                                                                         5
                                                                                                                                                                         .
                                                                                                                                                                         FIG
                                                                                                                                                                     -


                                                                                                                                                                     -


                                                          www                                                                                                 a
                                                                                                                                                                     -

                                                          www
                                                                                                                                                              are    -


                                                          weeswww
                                                                                                                                                                     -
                                      1

                                                          te

                                                                                                                                                                     -
                                                                                                                                                              Le
                                                                                                                                                              we
                                                                     - -
                                                                                                                 - - - - - - - - LH                                  -



                              -   -     -      -     -                                                                                                               L




                 550
                 -




                                                                                              microntle
                                                                                              furumunun



                                                          240                                   2




                                                                            tri sleingshotr               smeontsiorn              ustenitminteg
                                                                                    20                    -
                                                                                                          30                       -
                                                                                                                                   260



                                                                                   Ex. B - 11 of 32
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 63 of 339 PageID #: 2258


          atent                   Jan. 22 , 2019                                             Sheet 10 of 16                                       US 10 ,187,947 B2


                                                      sACpouwrecr

                                    i
                                        -   -   - -    - —                              — — — — —
                                                                                                                                 -


                -
                                                                                                                                 -




                       ACLED3                                                           651
                              0
                                                                                                                                 -


                                                                                                                                 -

                -
                                                                                                                                 -

                -
                                                                                                                                 -




                                  t? ot
                -
                                                                                                                                 -

                -
                                                                                                                                 -


                -
                                                                                                                                 -


                -
                                                                                                                                 -


                                                                                                                                 -


                                                                                                                                 -

                -
                                                                                                                                 -

                -
                                                                                                                                 -

                -
                                                                                                                                 -


                                                                                                                                 -


                -
                                                                                                                                 -




                    ACLED12
                                                                                                                                 -

                -
                                                                                                                                 -

                -
                                                                                                                                 -

                -
                                                                                                                                 -

                -
                                                                                                                                 -


                -                                                                                                                -

                -
                                                                                                                                 -



                                                                                                                                 -


                                                                                                                                 -
                -




                                                                                                                                 -

                -




                                                                                                                                                  6
                                                                                                                                                  .
                                                                                                                                                  FIG
                                                                                                                                 -


                                                                                                                                 -

                -
                                                                                                                                 -

                -
                                                                                                                                 -

                -
                                                                                                                                 -

                -


                                            -                                                                                    L




                 099
                 -



                                                240
                                                                                         microntle                           VAM ustenitmitneg
                                                                                                                                      permanent

                                                                          sleingshotr
                                                                    -




                                                                    -




                                                                                                                       ARS
                                                                    -




                                                                    -




                                                                    -




                                                                    -




                                                                    -




                                                                    hy
                                                                    t


                                                                    thi




                                                                                                     s230-meontsiorn
                                                                          -
                                                                          220                                                        -
                                                                                                                                     260


                                                                          Ex. B - 12 of 32
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 64 of 339 PageID #: 2259


          atent                     Jan. 22 , 2019                                Sheet 11 of 16                                                                     US 10 , 187 ,947 B2



                                               sACpouwrec

                                                                                                       - + - - --          -
                                                                                                                                       -


                                                                                                                                       -




                           ACLED3
                 -




                 -




                 -




                 -
                                      Ways                                                                                             -


                                                                                                                                       -


                                                                                                                                       -


                                                                                                                                       -


                                                                                                                                       -


                                                                                                                                       -




                                                                                                                   751
                                                                                                                                       -
                 -                    *                                                                                                -


                                                                                                                                       -


                                                               I                                                                       -




                       ACLED2
                                                                                                                                       -
                 -



                                                                                                                                       -


                                     Y                                                                                                 -




                 -




                                                               753                                                                     -


                                                                                                                                       -


                                                                                                                                       -




                 -




                                     A                         h
                                                                                                                                       -


                                                                                                                                       -


                                                                                                                                       -


                                                                                                                                       -
                                                                                                                                                                     .
                                                                                                                                                                     FIG
                                                                                                                                                                     7
                       ACLEDI
                                                                                                                                       -


                                                                                                                                       -


                                                                                                                                       -




                                                               752
                                                                                                                                       -
                 -



                                                                                                                                       -




                 -




                                    SAY                                                   W     wwwwwwwwwwww it    www .
                                                                                                                                       -


                                                                                                                                       -


                                                                                                                                       -


                                                                                                                                       -



                                                                                                                                       L
                                                                                                                                       -




                                                                PS
                     750
                                             240                               micrpco ntrole
                                                                                                                                      wwwwwwwwwwwww .            .




                                                                                                                               NAH4
                                                        PREA     sleingshotr                                                               unit260-timeset ing
                                                                                                                               +




                                                                                                 230-msoetnisonr
                                                                 -
                                                                 220


                                                               Ex. B - 13 of 32
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 65 of 339 PageID #: 2260


   U . S . Patent            Jan . 22, 2019     Sheet 12 of 16   US 10 , 187, 947 B2




                                                                  .
                                                                  45
                                                                  50
                                                                  55
                                                                  60
                                                                  65
                                                                  70
                                                                  75
                                                                  80
                                                                  2
                                                                  290
                                                                  85
                                                                  95
                                                                  00
                                                                  05
                                                                  10
                                                                  15
                                                                  3
                                                                  20
                                                                  25    V)
                                                                         FVolrtwagred
                                                                         (
          S2C8er35iLEe®DsJ                                                              8A
                                                                                        .
                                                                                        FIG




                                   ) mA( Current Forward
                                          Ex. B - 14 of 32
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 66 of 339 PageID #: 2261


   U . S . Patent                                                               Jan . 22, 2019                                     Sheet 13 of 16                                                                    US 10 , 187 ,947 B2




                                                                                                                                                                                                                                        4
                                                                                                                                                                                                                                        3
                                                                                                                                                                                                                                        .


                                                                    -


                                                                    -


                                                                    -


                                                                    -



                                                                        -                         - -- -               - - -       - - -- - -        - - -- - - - - -    --   -                  ? ??? ??? . ?? ??? ??? ??? ??? ?????
                                                                    I                                                                                                                                                                   3
                                                                                                                                                                                                                                        .



                                                                                             -


                                                                -
                                                                                             -




                                                                                                                                                                                      CI
                                                                                             -


                                 -             ??? ????? ????   -
                                                                T
                                                                            - - - - - - - - - + - - - - - -                        - - - H - -                                             - -                   2        —             2
                                                                                                                                                                                                                                        3
                                                                                                                                                                                                                                        .
                                                                -                            -
                                                                                                                                                -
                                                                                                                                                -
                                                                -
                                                                                             -
                                                                -                                                                               -

                                                                    -                                                                           -

                                                                -
                                                                -                            -
                                                                    -
                                                                    -



                                                                -                                                                               -
                                                                -
                                                                                             -
                                                                -
                                                                -
                                         - -    —               G - - - - - - - -           - -      -             -           -                J                       - - - - -          - - - - - - - - - - 1
                                                                                                                                                                                                               3
                                                                                                                                                                                                               .
                                                                                                                                                -
                                                                -
                                                                -
                                                                                                                                                -


                                                                -
                                                                                             -




        L2UiM8XInLE3OeD5NS                                                                                                                                                                                                              V(FVolrtwagred 8B
                                                                -
                                                                -
                                                                                             -



                                                                -
                                                                -                            -




                             -       -         -                    - - - - - - - -- -- - - - - - - - -                            -                     - - - - - -              - - - - - - - - - - - - 0
                                                                                                                                                                                                          3
                                                                                                                                                                                                          .                                            .
                                                                                                                                                                                                                                                       FIG

                                     - - - - - - - - - - - - - - - - -                            - - - - - - - - -                                 -- -                              - - - -                - - - - - -
                                                                                                                                                                                                                                        9
                                                                                                                                                                                                                                        2
                                                                                                                                                                                                                                        .
                                                                    -

                                                                    -

                                                                -

                                                                -




                                     —         - - - - - - - —                                    - -      —   - -                          -         - -          —      -                         -                 —   —             8
                                                                                                                                                                                                                                        2
                                                                                                                                                                                                                                        .




                                                                                             -



                                                                                             E
                                                                                             -
                                 —                                          -   -                 - -          -                   -        -       - - -         -               -                                   —
                                                                                                                                                                                                                                        7
                                                                                                                                                                                                                                        2
                                                                                                                                                                                                                                        .
                                                                                             -

                                                                                             -

                                                                                             -


                                                                                             -




                                                                                                                                                                                      -
                                                                                                                                                                                      50



                     Host                                                                                                                                                                                                               6
                                                                                                                                                                                                                                        2
                                                                                                                                                                                                                                        .




                                                                                    )mA( Current Forward




                                                                                                     Ex. B - 15 of 32
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 67 of 339 PageID #: 2262


   U . S . Patent             Jan . 22, 2019     Sheet 14 of 16   US 10 , 187, 947 B2


                                                                   1
                                                                   .
                                                                   3




                                                                    0
                                                                    .
                                                                    3




                                                                   .
                                                                   2
                                                                   9




                                                                       V)
                                                                        V
                                                                        Folrtwagred
                                                                        (
         +2SLaM8m2s3u1nB5gA                                                           8C
                                                                                      .
                                                                                      FIG
                                                                   8
                                                                   .
                                                                   2




                              ) mA( Current Forward

                                           Ex. B - 16 of 32
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 68 of 339 PageID #: 2263


   U . S . Patent             Jan . 22, 2019     Sheet 15 of 16   US 10 , 187 ,947 B2




                                                                       23.3
                                                                          ]
                                                                          V
                                                                          [




                                                                       13.
                                                                       .
                                                                       3




        E2DOUs8Rr3IaS5mR
                                                                       2
                                                                       .
                                                                       9
                                                                       0
                                                                       3
                                                                              8D
                                                                              .
                                                                              FIG



                                                                       2
                                                                       .
                                                                       8




                           2001          150          100
                                                                      2
                                                                      .
                                                                      7




                   [
                   1
                   2500
                   ]
                   mA




                                           Ex. B - 17 of 32
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 69 of 339 PageID #: 2264


   U . S . Patent                                            Jan . 22, 2019                               Sheet 16 of 16                                                                        US 10 , 187, 947 B2




                                    2835-j/pcsro2mepd8rouin3cet5s                                                jpcorsmepdornuiecnts
                                                                                                                   j2835
                                                                                                                   /
                                                                                                                   2835
                                                                                                                   -
           SInofurmatcioen                                           .com/lwwwuxemoni2l83e5dinse       app
                                                                                                       /
                                                                                                       com
                                                                                                       samsung
                                                                                                       .
                                                                                                       www
                                                                                                                                        perloedcutcotr
                                                                                                                                        app
                                                                                                                                        com
                                                                                                                                        osram
                                                                                                                                        .
                                                                                                                                        swww
                                                                                                                                         _
                                                                                                                                         /
                                                                                                                                                         !
                                                                                                                                                         #
                                                                                                                                                         sort
                                                                                                                                                         &
                                                                                                                                                         202835
                                                                                                                                                         20E
                                                                                                                                                         %
                                                                                                                                                         DORIS
                                                                                                                                                         =
                                                                                                                                                         query
                                                                                                                                                         ?
                                                                                                                                                                            f,DpE&rioOdluRctebIraSnsd
                                                                                                                                                                                                        ,DproOduRctbIraSnd
                             led
                             /
                             com
                             cree
                             .
                             www




                                                                                                                                                                  =
                                                                                                                                                                  filters
                                                                                                                                                                  start
                                                                                                                                                                  &
                                                                                                                                                                  -
                                                                                                                                                                  0
                                                                                                                                                                  sortOrder
                                                                                                                                                                  Field
                                                                                                                                                                   2835
                                                                                                                                                                   DURISR
                                                                                                                                                                   E
                                                                                                                                                                   DURIS
                                                                                                                                                                   /
                                                                                                                                                                   |
                                                                                                                                                                   7V
                                                                                                                                                                   3V
                                                                                                                                                                    3
                                                                                                                                                                    .
                                                                                                                                                                    2

           SPreodiuecst                                             L2Ui8Xn3EOe5N +KM281BA                                                                                                                                   9
                                                                                                                                                                                                                             .
                                                                                                                                                                                                                             FIG




                               .
                               3
                               J
                               2
                               9V
                               /
                               LEDs
                               |
                               3V
                               2835
                               Series
          VF Max
             .                                                                                             3V
                                                                                                           .
                                                                                                           3


                                                                    |
                                                                    3V
                                                                    .
                                                                    3
                                                                    LUMILEDS
                                                                    7V
                                                                    2
          VF Min
             .
                                                                                                            9V
                                                                                                            .
                                                                                                            2
                                                                                                            |
                                                                                                            SAMSUNG

            Brand CRE                                                                                                                                               OSRAM
                                                                                                   Ex. B - 18 of 32
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 70 of 339 PageID #: 2265


                                                       US 10 ,187 ,947 B2
            LIFE -STYLE LED SECURITY LIGHT                               supply unit , a light sensing control unit , a motion sensing
                                                                         unit, a loading and power control unit , and a light- emitting
             CROSS -REFERENCE TO RELATED                                 unit . The light- emitting unit further includes one or a plu
                        APPLICATIONS                                     rality of series - connected LEDs; when the light sensing
                                                                         control unit detects that an ambient light is lower than a
     This is a continuation application of prior application Ser.        predetermined value , the loading and power control unit
  No. 15/637 , 175 filed on Jun . 29, 2017 , currently pending,          turns on the light- emitting unit to generate a high level or a
  which is a continuation application of prior application Ser .         low level illumination ; when the light sensing control unit
  No. 15 /230 ,752 filed on Aug. 8 , 2016 , issued as U .S .Pat. No . detects that the ambient light is higher than the predeter
  9 ,743,480 on Aug . 22 , 2017 , which is a continuation appli- 10 mined value , the loading and power control unit turns off the
  cation of prior application Ser. No. 14 /478 ,150 filed on Sep . light- emitting unit; when the motion sensing unit detects a
  5 , 2014 , issued as U .S . Pat. No. 9 ,445 ,474 on Sep . 13 , 2016 , human   motion in the PS mode, the loading and power
                                                                        control unit increases the electric current that flows through
  which is a continuation application of prior application Ser.
  No. 13 /222 ,090 filed on Aug . 31, 2011, issued as U . S . Pat .      the light- emitting unit so as to generate the high level
  No. 8, 866 ,392 on Oct. 21 , 2014 .                                 15 illumination for a predetermined duration .
                                                                            Another exemplary embodiment of the present disclosure
                        BACKGROUND                                       provides a two -level LED security light including a power
                                                                         supply unit, a light sensing control unit, a motion sensing
                         1. Technical Field                        unit, a loading and power control unit , a light-emitting unit.
                                                                20 The light-emitting unit includes a plurality of series-con
     The present disclosure relates to a lighting apparatus, in    nected LEDs. When the light sensing control unit detects
  particular, to a two-level security LED light with motion that an ambient light is lower than a predetermined value ,
  sensor.                                                                the loading and power control unit turns on a portion or all
                                                                         the LEDs of the light- emitting unit to generate a low level
                  2 . Description of Related Art                      25 or a high level illumination ; when the light sensing control
                                                                         unit detects that the ambient light is higher than the prede
    Lighting sources such as the fluorescent lamps, the incan            termined value , the loading and power control unit turns off
  descent lamps , the halogen lamps, and the light- emitting             all the LEDs in the light -emitting unit; when the motion
  diodes (LED ) are commonly found in lighting apparatuses               sensing unit detects a human motion in the PS mode, the
  for illumination purpose . Photo resistors are often utilized in 30 loading and power control unit turns on a plurality of LEDs
  outdoor lighting applications for automatic illuminations , in the light- emitting unit and generates the high level
  known as the Photo -Control (PC ) mode . Timers may be used illumination for a predetermine duration . An electric current
  in the PC mode for turning off the illumination or for control circuit is integrated in the exemplary embodiment
  switching to a lower level illumination of a lighting source for providing constant electric current to drive the LEDS in
  after the lighting source having delivered a high level 35 the light-emitting unit.
   illumination for a predetermined duration , referred as the          One exemplary embodiment of the present disclosure
  Power -Saving (PS ) mode . Motion sensors are often used in provides a two - level LED security light including a power
  the lighting apparatus for delivering full-power illumination       supply unit, a light sensing control unit, a motion sensing
  thereof for a short duration when a human motion is unit, a loading and power control unit , and a light-emitting
  detected , then switching back to the PS mode. Illumination 40 unit. The light- emitting unit includes one or a plurality of
  operation controls such as auto -illumination in accordance parallel -connected alternating current (AC ) LEDs. A phase
  to the background brightness detection, illumination using             controller is coupled between the described one or a plural
  timer, illumination operation control using motion sensing             ity parallel -connected ACLEDs and AC power source . The
  results (e . g., dark or low luminous power to fully illumi-           loading and power control unit may through the phase
  nated ), and brightness control are often implemented by 45 controller control the average power of the light-emitting
  complex circuitries. In particular, the design and construc -          unit; when the light sensing control unit detects that an
  tion of LED drivers are still of a complex technology with             ambient light is lower than a predetermined value , the
  high fabrication cost.                                                 loading and power control unit turns on the light-emitting
     Therefore , how to develop a simple and effective design            unit to generate a high level or a lower level illumination ;
  method on illumination controls such as enhancing contrast 50 when the light sensing control unit detects that the ambient
   in illumination and color temperature for various types               light is higher than the predetermined value, the loading and
  lighting sources , especially the controls for LEDs are the            power control unit turns off the light-emitting unit ;when the
  topics of the present disclosure .                                     motion sensing unit detects a human motion in the PS mode,
                                                                         the loading and power control unit increases the average
                           SUMMARY                                    55 power of the light- emitting unit thereby generates the high
                                                                         level illumination for a predetermine duration .
     An exemplary embodiment of the present disclosure                      According to an exemplary embodiment of the present
  provides a two - level LED security light with motion sensor           disclosure , a two - level LED security light includes a power
  which may switch to high level illumination in the Power               supply unit, a light sensing control unit, a motion sensing
  Saving (PS ) mode for a predetermined duration time when 60 unit, a loading and power control unit, and a light-emitting
  a human motion is detected thereby achieve warning pur-                unit. The light- emitting unit includes X high wattage
  pose using method of electric current or lighting load                 ACLEDs and Y low wattage ACLEDs connected in parallel.
  adjustment. Furthermore , prior to the detection of an intru -         When the light sensing control unit detects that an ambient
  sion , the LED security light may be constantly in the low
                                                          light is lower than a predetermined value, the loading and
  level illumination to save energy.                   65 power control unit turns on the plurality of low wattage
     An exemplary embodiment of the present disclosure    ACLEDs to generate a low level illumination ; when the light
  provides a two -level LED security light including a power             sensing control unit detects that the ambient light is higher
                                                          Ex. B - 19 of 32
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 71 of 339 PageID #: 2266


                                                      US 10 , 187 ,947 B2
  than a predetermined value, the loading and power control               FIG . 1 schematically illustrates a block diagram of a
  unit turns off the light- emitting unit; when the motion sensor two - level LED security light in accordance with an exem
  detects an intrusion , the loading and power control unit turns plary embodiment of the present disclosure .
  on both the high wattage ACLEDs and the low wattage                FIG . 1A is an enhanced block diagrammed under FIG . 1
  ACLEDs at same time thereby generates a high level 5 to specifically illustrate an embodiment of FIG . 1 for an
  illumination for a predetermine duration , wherein X and Y           ACLED two -level security light, wherein the loading and
  are of positive integers .                                           power comprises a switching circuitry and a microcontroller ,
     According to an exemplary embodiment of the present               wherein the switching circuitry further comprises a bidirec
  disclosure, a two -level LED security light with motion              tional semiconductor switching device for controlling an
  sensor includes a power supply unit , a light sensing control 10 average electric power to be delivered to the ACLED .
  unit , a motion sensing unit, a loading and power control unit ,   FIG . 1B is an enhanced block diagrammed under FIG . 1
  and a light- emitting unit . The light-emitting unit includes a      to specifically illustrate an embodiment of FIG . 1 for a DC
  rectifier circuit connected between one or a plurality of            LED two level security light, wherein the loading and power
  parallel- connected AC lighting sources and AC power                 control unit comprises a switching circuitry and a micro
  source . The loading and power control unit may through the 15 controller, wherein the switching circuitry further comprises
  rectifier circuit adjust the average power of the light- emit-       an unidirectional semiconductor switching device for con
  ting unit . When the light sensing control unit detects that an      trolling an average electric power to be delivered to the DC
  ambient light is lower than a predetermined value , the              LED .
  loading and power control unit turns on the light- emitting     FIG . 2A illustrates a schematic diagram of a two -level
  unit to generate a low level illumination ; when the light 20 LED security light in accordance to the first exemplary
  sensing control unit detects that the ambient light is higher        embodiment of the present disclosure .
  than the predetermined value , the loading and power control           FIG . 2B graphically illustrates a timing waveform of a
  unit turns off the light- emitting unit; when the motion             pulse width modulation (PWM ) signal in accordance to the
  sensing unit detects an intrusion , the loading and power            first exemplary embodiment of the present disclosure .
   control unit increases the average power of the light-emit - 25        FIG . 3A illustrates a schematic diagram of a two -level
  ting unit thereby generates a high level illumination for a   LED security light in accordance to the second exemplary
  predetermine duration . The rectifier circuit includes a switch
                                                                embodiment of the present disclosure .
  parallel- connected with a diode, wherein the switch is con     FIG . 3B illustrates a schematic diagram of a two -level
  trolled by the loading and power control unit.                LED security light in accordance to the second exemplary
     To sum up , a two -level LED security light with motion 30 embodiment of the present disclosure .
  sensor provided by an exemplary embodiment in the preset                FIG . 4A illustrates a schematic diagram of a two - level
  disclosure , may execute Photo - Control (PC ) and Power        LED security light in accordance to the third exemplary
  Saving (PS ) modes. When operates in the PC mode , the          embodiment of the present disclosure .
  lighting apparatus may auto - illuminate at night and auto turn   FIG . 4B illustrates a timing waveform of two - level LED
  off at dawn . The PC mode may generate a high level 35 security light in accordance to the third exemplary embodi
  illumination for a predetermined duration then automatically         ment of the present disclosure .
  switch to the PS mode by a control unit to generate a low              FIG . 5 illustrates a schematic diagram of a two-level LED
  level illumination . When the motion sensor detects a human          security light in accordance to the third exemplary embodi
  motion , the disclosed LED security light may immediately            ment of the present disclosure .
  switch to the high level illumination for a short predeter - 40 FIG . 6 illustrates a schematic diagram of a two-level LED
  mined duration thereby achieve illumination or warning         security light in accordance to the fourth exemplary embodi
  effect . After the short predetermined duration , the LED      ment of the present disclosure .
  security light may automatically return to the low level          FIG . 7 illustrates a schematic diagram of a two -level LED
  illumination for saving energy. The PC mode may alterna - security light in accordance to the fifth exemplary embodi
  tively generate the low level illumination to begin with and 45 ment of the present disclosure .
  when the motion sensor is detected the disclosed LED              FIGS. 8A , 8B , 8C , and 8D schematically and respectively
  security may immediately switch to a high level illumination show V -I relationship charts (Forward Current vs. Forward
  for a short predetermined duration to provide security pro -         Voltage ) for a white LED chip from each of 4 different LED
   tection and then automatically return to the low level illu     manufacturers .
  mination .                                                     50 FIG . 9 is a data sheet showing data of the minimum
      In order to further understand the techniques, means and     forward voltages and maximum forward voltages collected
  effects of the present disclosure , the following detailed       from various LED manufacturers .
  descriptions and appended drawings are hereby referred ,
   such that, through which , the purposes, features and aspects           DESCRIPTION OF THE EXEMPLARY
  of the present disclosure can be thoroughly and concretely 55                             EMBODIMENTS
  appreciated ; however, the appended drawings are merely
  provided for reference and illustration , without any intention        Reference is made in detail to the exemplary embodi
  to be used for limiting the present disclosure .                     ments of the present disclosure, examples of which are
                                                                       illustrated in the accompanying drawings. Wherever pos
        BRIEF DESCRIPTION OF THE DRAWINGS                           60 sible , the same reference numbers are used in the drawings
                                                                       and the description to refer to the same or alike parts .
     The accompanying drawings are included to provide a
  further understanding of the present disclosure , and are                     First Exemplary Embodiment
  incorporated in and constitute a part of this specification .
  The drawings illustrate exemplary embodiments of the pres - 65 Refer to FIG . 1 , which schematically illustrates a block
  ent disclosure and , together with the description , serve to diagram of a two - level LED security light in accordance to
  explain the principles of the present disclosure .            the first exemplary embodiment ofthe present disclosure . A
                                                         Ex. B - 20 of 32
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 72 of 339 PageID #: 2267


                                                      US 10 ,187 ,947 B2
  two-level LED security light (herein as the lighting appara           implemented by the microcontroller 240 may output a
  tus) 100 includes a power supply unit 110 , a light sensing           control signal like a pulse width modulation (PWM ) signal
  control unit 120, a motion sensing unit 130 , a loading and           to control an average electric current delivered to the light
  power control unit 140 , and a light-emitting unit 150 . The          emitting unit 250 . It is worth to note that the electric
  power supply unit 110 is used for supplying power required 5 components depicted in FIG . 2A only serves as an illustra
  to operate the system , wherein the associated structure     tion for the exemplary embodiment of the present disclose
   includes the known AC /DC voltage converter. The light and hence the present disclosure is not limited thereto .
  sensing control unit 120 may be a photoresistor, which may      Refer to FIG . 2B concurrently, which graphically illus
  be coupled to the loading and power control unit 140 for trates     a timing waveform of a pulse width modulation
  determining daytime or nighttime in accordance to the 10
  ambient light. The motion sensing unit 130 may be a passive           (PWM ) signal in accordance to the first exemplary embodi
   infrared sensor (PIR ), which is coupled to the loading and          ment of the present disclosure . In the PC mode, the PWM
  power control unit 140 and is used to detect intrusions .             signal may be used to configure the transistor Q1 to have the
  When a person is entering a predetermined detection zone of           conduction period T ., being longer than the cut- off period
  themotion sensing unit 130 , a sensing signal thereofmay be        1515 Top
                                                                           loff On
                                                                                on the
                                                                                   the other hand in the PS mode , the PWM signal may
  transmitted to the loading and power control unit 140 .                 configure the transistor Q1 to have the conduction period Ton
      The loading and power control unit 140 which is coupled           being shorter than the cut-off period Toff In comparison of
  to the light-emitting unit 150 may be implemented by a                the illumination levels between the PC and PS modes, as the
  microcontroller electrically coupled with a switching cir -           conduction period Ton of transistor Q1 being longer under
  cuitry electrically connected between the light emitting unit      20 the PC mode, therefore have higher average electric current
   150 and the power supply unit 110 . The switching circuitry          driving the light-emitting unit 250 thereby generate high
  may comprise a plurality of semiconductor switching com -             illumination , which may be classified as the high level
   ponents . The loading and power control unit 140 may                 illumination ; whereas as the conduction period Ton of tran
  control the illumination levels of the light- emitting unit 150       sistor Q1 is shorter in the PS mode , therefore have lower
  in accordance to the sensing signal outputted by the light         25 average electric current driving the light- emitting unit 250
  sensing control unit 120 and the motion sensing unit 130 .            thereby generate low illumination , which may be classified
   The light- emitting unit 150 may include a plurality of LEDs.        as the low level illumination .
  The loading and power control unit 140 may control the                  The microcontroller 240 turns off the light-emitting unit
  light-emitting unit 150 to generate at least two levels of            250 during the day and activates the PC mode at night by
  illumination variations.                                   30 turning on the light- emitting unit 250 to generate the high
     When the light sensing control unit 120 detects that an    level illumination for a short predetermined duration then
   ambient light is lower than a predetermined value (i.e .,            return to the low level illumination thereby entering the PS
  nighttime), the loading and power control unit 140 executes mode . When the motion sensor 230 detects a human motion
  the Photo -Control (PC ) mode by turning on the light            in the PS mode , the light- emitting unit 250 may switch to the
  emitting unit 150 to generate a high level illumination for a 35 high level illumination for illumination or warning applica
  predetermined duration then return to a low level illumina -          tion . The light-emitting unit 250 may return to the low level
  tion for Power - Saving (PS ) mode or it may alternatively            illumination after maintaining at the high level illumination
   generate the low level illumination to perform the power             for a short predetermined duration to save energy .
  saving mode. When the light sensing control unit 120 detects             In addition , the microcontroller 240 is coupled to a time
  that the ambient light is higher than a predetermined value 40 setting unit 260 , wherein the time setting unit 260 may allow
  (i.e ., dawn ), the loading and power control unit 140 turns off      a user to configure the predetermined duration associated
  the light-emitting unit 150. In the PS mode, when themotion           with thehigh level illumination in the PC mode, however the
  sensing unit 130 detects a human motion , the loading and             present disclosure is not limited thereto . The time setting
  power control unit 140 may increase the electric current              unit 260 may also be used for setting a predetermined time
  which flows through the light -emitting unit 150 , to generate 45 duration associated with the low level illumination as well as
  another high level illumination for a short predetermined         a predetermined time duration associated with a motion
  duration . After the short predetermined duration , the loading       activated high level illumination . The time setting unit 260
  and power control unit 140 may automatically lower the                is typically configured with an analogue circuitry compris
  electric current that flow through the light- emitting unit 150       ing a resister and a capacitor for setting a time length .
  thus have the light- emitting unit 150 return to low level         50 However , if precision of time length is crucial or much
  illumination for saving energy .                                      preferred , a digital circuitry may be employed , wherein a
    Refer to 2A , which illustrates a schematic diagram of a            voltage divider with a variable resister coupled to the
  two- level LED security light in accordance to the first              microcontroller designed with a time setting subroutine or a
  exemplary embodiment of the present disclosure . The light            push button device coupled with a grounding pin of the
  sensing control unit 120 may be implemented by a light 55 microcontroller designed with the time setting subroutine for
  sensor 220 ; the motion sensing unit 130 may be imple                 more precisely setting a time length for performing an
  mented by a motion sensor 230 ; the loading and power illumination mode.
  control unit 140 may be implemented by a microcontroller
  240 electrically coupled to a switching circuitry Q1. The          Second Exemplary Embodiment
  light- emitting unit 250 includes three series- connected 60
  LEDs L1- L3. The LEDs L1 - L3 is connected between a DC                 Refer again to FIG . 1, wherein the illumination variations
  source and a transistor Q1, wherein the DC source may be              of the light- emitting unit 150 may be implemented through
  provided by the power supply unit 110. The transistor 01              the number of light-source loads being turned on to generate
  may be an N - channel metal -oxide -semiconductor field - ef-         more than two levels of illumination . The lighting apparatus
  fect-transistor (NMOS ). The transistor Q1 is connected 65 100 in the instant exemplary embodiment may be through
  between the three series - connected LEDs L1- L3 and a     turning on a portion of LEDs or all the LEDs to generate a
  ground GND . The loading and power control unit 140 low and a high level of illuminations.
                                                         Ex. B - 21 of 32
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 73 of 339 PageID #: 2268


                                                     US 10 ,187 ,947 B2
    Refer to FIG . 3A concurrently , which illustrates a sche         switching operations of the NPN bipolar junction transistors
  matic diagram of a two -level LED security light 100 in             Q4 and 25. Moreover, resistors R16 and R17 are current
  accordance to the second exemplary embodiment of the               limiting resistors .
  present disclosure . The main difference between FIG . 3A             In the PC mode, the relay J1 being pull-in while the relay
  and FIG . 2A is in the light- emitting unit 350 , having three 5   J2 bounce off to have constant electric current driving all the
  series -connected LEDs L1 - L3 and NMOS transistors 01 LEDs L1- L3 to generate the high level illumination ; in PS
  and Q2. The LEDs L1- L3 are series connected to the mode                 , the relays J1 and J2 both pull- in to have constant
  transistor Q1 at same time connected between the DC source electric current only driving the LED L1 thus the low level
  and a constant electric current control circuit 310 . Moreover ,   illumination may be thereby generated . Furthermore, when
                                                              ted 10 the motion sensor 230 detects a human motion , the pin PS
  transistor Q2 is parallel connected to the two ends associated
  with LEDs L2 and L3. The gates of the transistors Q1 and high      of the microcontroller 240 may temporarily switch from
   Q2 are connected respectively to a pin PC and a pin PS of rarily voltage        to low voltage, forcing the relay J2 to tempo
                                                                            bounce off and the relay J1 pull -in so as to temporarily
  the microcontroller 240 . The constant electric current con
  trol circuit 310 in the instant exemplary embodiment main 15 generate
                                                                  The
                                                                        the high level illumination .
                                                                      LED  L1 may adopt a LED having color temperature
  tains the electric current in the activated LED at a constant       of 2700K while the LEDs L2 and L3 may adopt LEDs
  value, namely , the LEDs L1- L3 are operated in constant            having color temperature of 5000K in order to increase the
  current mode.                                                       contrast between the high level and the low level illumina
    Refer to FIG . 3A , the pin PC of the microcontroller 240         tions. The number of LEDs included in the light-emitting
  controls the switching operations of the transistor Q1; when 20 unit 350 may be more than three , for example five or six
  the voltage level of pin PC being either a high voltage or a        LEDs. The transistor Q2 may be relatively parallel to the two
  low voltage , the transistor Q1 may conduct or cut- off,            ends associated with a plurality of LEDs to adjust the
  respectively, to turn the LEDs L1 - L3 on or off . The pin PS       illumination difference between the high and the low illu
  of the microcontroller 240 controls the switch operations of        mination levels. Additionally , the light- emitting unit 350
  the transistor Q2, to form two current paths 351 and 352 on 25 may be connected to a plurality of transistors Q2, which are
  the light- emitting unit 350. When the voltage at the pin PS respectively coupled to the two ends associated with each
  of the microcontroller 240 is high , the transistor Q2 con      LED to provide more lighting variation selections. The
  ducts , thereby forming the current path 351 passing through microcontroller 240 may decide the number ofLEDs to turn
  the LED L1 and the transistor Q2; when the voltage at the on in accordance to design needs at different conditions.
  pin PS being low the transistor 02 cuts -off thereby forming 30 Based on the explanation of the aforementioned exemplary
  the current path 352 passing through all the LEDs L1-L3. other  embodiment, those skills in the art should be able to deduce
   The microcontroller 240 may then control the switching omittedimplementation
                                                                         .
                                                                                       and further descriptions are therefore
  operation of the transistor Q2 to turn on the desired number
  of LEDs so as to generate a high or a low level illumination . os                 Third Exemplary Embodiment
    When light sensor 220 determines that an ambient light is
  higher than a predetermined value , the microcontroller 240           Refer back to FIG . 1, wherein the light-emitting unit 150
  through the pin PC outputs a low voltage , which causes the may include one or more parallel- connected alternating
  transistor Q1 to cut-off and turns off all the LEDs L1- L3 in
                                                              current (AC ) LEDs. A phase controller is coupled between
  the light -emitting unit 350. Conversely, when the light 40 the described one or more parallel- connected ACLEDs and
  sensor 220 detects that the ambient light is lower than the  AC power source . The loading and power controller 140 in
  predetermined value, the microcontroller 240 activates the          the instant exemplary embodiment may through the phase
  PC mode, i. e ., outputting a high voltage from pin PC and a        controller adjust the average power of the light- emitting unit
  low voltage from pin PS , to activate the transistor Q1 while       150 so as to generate variations in the low level and the high
  cut -off the transistor Q2 , thereby forming the current path 45 level illuminations.
  352, to turn on the three LEDs L1 - L3 in the light- emitting         Refer to FIG . 4A , which illustrates a schematic diagram
  unit 350 so as to generate the high level illumination for a        of a two -level LED security light 100 in accordance to the
  predetermined duration . After the predetermined duration ,         third exemplary embodiment of the present disclosure . The
  the microcontroller 240 may switch to the PS mode by                main difference between FIG . 4A and FIG . 3 is in that the
  having the pin PC continue outputting a high voltage and the 50 light-source load is an ACLED , which is coupled to the AC
  pin PS outputting a high voltage, to have the transistor Q2 power source, and further the light-emitting unit 450 is
  conducts, thereby forming the current path 351. Conse -         connected to a phase controller 451. The phase controller
  quently , only the LED L1 is turned on and the low level 451 includes a bi- directional switching device 452 , here , a
  illumination is generated.                                   triac , a zero -crossing detection circuit 453, and a resistor R .
    When the motion sensor detects a human motion in the PS 55 The microcontroller 240 turns off the light- emitting unit 450
  mode, the pin PS of the microcontroller 240 temporarily             when the light sensor 220 detects that the ambient light is
  switches from the high voltage to a low voltage , to have the       higher than a predetermined value . Conversely, when the
  transistor Q2 temporarily cuts -off thus forming the current        light sensor 220 detects that the ambient light is lower than
  path 352 to activate all the LEDs in the light- emitting unit       the predetermined value , the microcontroller 240 activates
  350, thereby temporarily generates the high level illumina - 60 the PC mode by turning on the light- emitting unit 450 . In the
  tion . The light-emitting unit 350 is driven by a constant          PC mode , the microcontroller 240 may select a control pin
  electric current, therefore the illumination level generated        for outputting a pulse signal which through a resistor R
  thereof is directly proportional to the number of LEDs triggers the triac 452 to have a large conduction angle. The
  activated . FIG . 3B illustrates another implementation for large conduction angle configures the light -emitting unit 450
  FIG . 3A , wherein the relays J1 and J2 are used in place of 65 to generate a high level illumination for a predetermined
  NMOS transistors to serve as switches. The microcontroller duration . Then the microcontroller 240 outputs the pulse
  240 may control the relays J2 and J1 through regulating the signal for PS mode through the same control pin to trigger
                                                        Ex. B - 22 of 32
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 74 of 339 PageID #: 2269


                                                      US 10 , 187 ,947 B2
                                                                                             10
  the triac 452 to have a small conduction angle for switching in a valid range, as described previously, to assure that the
  the light - emitting unit 450 from the high level illumination triac 452 can be stably triggered thereby to turn on the
  to the low level illumination of the PS mode. Moreover, ACLED . FIG . 4B (d ) illustrates a voltage waveform applied
  when the motion sensor 230 (also called motion sensing         across the two ends associated with the ACLED . The
  unit) detects a human motion in the PS mode, the micro - 5 illumination level of the light-emitting unit 450 is related to
  controller 240 temporarily outputs the PC -mode pulse signal the conduction period ton of the ACLED , or equivalently , the
  through the same control pin to have the light- emitting unit    length ton is directly proportional to the average power
  450 generated the high level illumination for a short prede      inputted to the ACLED . The difference between the PC
  termined duration . After the short predetermined duration ,
  the light- emitting unit 450 returns to the low level illumi- 10 mode   and the PS mode being that in the PC mode, the
                                                                   ACLED has longer conduction period , thereby generates the
  nation .                                                             high level illumination ; whereas in the PS mode, the
     In the illumination control of the ACLED , the microcon
  troller 240 may utilize the detected zero - crossing time ( e . g ., ACLED conduction period is shorter, hence generates the
  the zero - crossing time of an AC voltage waveform ) output          low level illumination .
  ted from the zero -crossing detection circuit 453 to send an 15 Refer to FIG . 5 , which illustrates a schematic diagram of
  AC synchronized pulse signal thereofwhich may trigger the        a two- level LED security light 100 in accordance to the third
  triac 452 of the phase controller 451 thereby to change the      exemplary embodiment of the present disclosure . The light
  average power input to the light- emitting unit 450 . As the     emitting unit 550 of the lighting apparatus 100 includes an
  ACLED has a cut- in voltage V , for start conducting, thus if ACLED1, an ACLED2. The phase controller 551 includes
  the pulse signal inaccurately in time triggers the conduction 20 triacs 552 and 553, the zero - crossing detection circuit 554 as
  of the triac 452 , then the instantaneous value of AC voltage     well as resistors R1 and R2 . The light -emitting unit 550 of
  may be lower than the cut - in voltage V , of ACLED at the        FIG . 5 is different from the light- emitting unit 450 of FIG .
  trigger pulse . Consequently, the ACLED may result in the         4 in that the light- emitting unit 550 has more than one
  phenomenon of either flashing or not turning on . Therefore ,     ACLED and more than one bi- directional switching device .
  the pulse signal generated by the microcontroller 240 must 25 Furthermore , the color temperatures of the ACLED1 and the
  fall in a proper time gap behind the zero -crossing point         ACLED2 may be selected to be different.
  associated with the AC sinusoidal voltage waveform .                 In the exemplary embodiment of FIG . 5 , the ACLED1 has
     Supposing an AC power source having a voltage ampli-           a high color temperature , and the ACLED2 has a low color
  tude V , and frequency f, then the zero - crossing time gap ty temperature . In the PC mode, the microcontroller 240 uses
  of the trigger pulse outputted by the microcontroller 240 30 the phase controller 551 to trigger both ACLED1 and
  should be limited according to t < t < 1/24- t, for a light -  ACLED2 to conduct for a long period, thereby to generate
  source load with a cut-in voltage V , wherein t =(1/20f)          the high level illumination as well as illumination of mix
  sin - I (VN ). The described criterion is applicable to all        color temperature . In the PS mode, the microcontroller 240
  types of ACLEDs to assure that the triac 452 can be stably         uses the phase controller 551 to trigger only the ACLED2 to
  triggered in both positive and negative half cycle of the AC 35 conduct for a short period , thereby generates the low level
  power source. Take ACLED with V ( rms) = 80V as an              illumination as well as illumination of low color tempera
  example , and supposing the Vm (rms)= 110V and f= 60 Hz,          ture. Moreover ,in the PS mode, when themotion sensor 230
  then t = 2.2 ms and (1/2f)= 8.3 msmay be obtained . Conse          detects a human motion , the microcontroller 240 may
  quently , the proper zero -crossing time gap ty associated with    through the phase controller 551 trigger the ACLED1 and
  the phase modulation pulse outputted by the microcontroller 40 ACLED2 to conduct for a long period . Thereby , it may
  240 which lagged the AC sinusoidal voltage waveform            render the light-emitting unit 450 to generate the high level
  should be designed in the range of 2 .2 ms< td > < 6 . 1 ms.       illumination of high color temperature and to produce high
     Refer to FIG . 4B , which illustrates a timing waveform of contrast in illumination and hue , for a short predetermined
  the two - level LED security light in accordance to the third duration to warn the intruder. Consequently , the lighting
  exemplary embodiment of the present disclosure. Wave - 45 apparatus may generate the high level or the low level
  forms (a ) ~ ( d ) of FIG . 4B respectively represent the AC  illumination of different hue . The rest of operation theories
  power source , the output of the zero -crossing detection          associated with the light-emitting unit 550 are essentially the
  circuit 453, the zero -crossing delay pulse at the control pin     same as the light- emitting unit 450 and further descriptions
  of the microcontroller 240, and the voltage waveform across        are therefore omitted .
  the two ends of the ACLED in the light- emitting unit 450 . 50
  The zero -crossing detection circuit 453 converts the AC                         Fourth Exemplary Embodiment
  voltage sinusoidalwaveform associated with the AC power
  source to a symmetric square waveform having a low and a             Refer to FIG . 6 , which illustrates a schematic diagram of
  high voltage levels as shown in FIG . 4B (b ). At the zero -       a two - level LED security light 100 in accordance to the
  crossing point of the AC voltage sinusoidal wave, the 55 fourth exemplary embodiment of the present disclosure . The
  symmetric square waveform may transit either from the low  light-emitting unit 150 of FIG . 1 may be implemented by the
  voltage level to the high voltage level or from the high l ight-emitting unit 650 , wherein the light- emitting unit 650
  voltage level to the low voltage level. Or equivalently , the      includes three ACLED1- 3 having identical luminous power
  edge of the symmetric square waveform in the time domain           electrically connected to switches 651 and 652. In which ,
  corresponds to the zero -crossing point of the AC voltage 60 switches 651 and 52 may be relays. The parallel-connected
  sinusoidal waveform . As shown in FIG . 4B ( C ), the micro -ACLED1 and ACLED2 are series -connected to the switch
  controller 240 outputs a zero -crossing delay pulse in corre -
                                                               652 to produce double luminous power, and of which the
  spondence to the zero - crossing point of the AC sinusoidal  ACLED3 is parallel connected to , to generate triple lumi
  waveform in accordance to the output waveform of the nous power, and of which an AC power source is further
  zero -crossing detection circuit 453. The zero - crossing delay 65 coupled to through the switch 651. Moreover , the micro
  pulse is relative to an edge of symmetric square waveform          controller 240 implements the loading and power control
  behind a time gap to in the time domain . The to should fall      unit 140 of FIG . 1 . The pin PC and pin PS are respectively
                                                         Ex. B - 23 of 32
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 75 of 339 PageID #: 2270


                                                     US 10 ,187 ,947 B2
                               11                                                                   12
  connected to switches 651 and 652 for outputting voltage           In other words, the light-emitting unit may include any AC
  signals to control the operations of switches 651 and 652          lighting sources such as ACLEDs, incandescent lamps, or
  (i.e ., open or close ).                                           fluorescent lamps.
     In the PC mode, the pin PC and pin PS of the microcon             When the light source of the light emitting unit 150 is
  troller 240 control the switches 651 and 652 to be closed at 5 confined to the use of an LED load , the compliance and
  same time. Consequently , the ACLED1 ~ 3 are coupled to the satisfaction of an operating constraint attributable to the
  AC power source and the light-emitting unit 650 may                unique electrical characteristics of the LED load is vital to
  generate a high level illumination of triple luminous power.  a successful performance of an LED lighting device . Any
  After a short predetermined duration , the microcontroller        LED lighting device failing to comply with the operating
  240 returns to PS mode . In which the switch 651 is closed 10 become
                                                                constraint of the unique electrical characteristics is bound to
                                                                         a trouble art. This is because the LED as a kind of
  while the pin PS controls the switch 652 to be opened ,            solid state light source has completely different electrical
  consequently, only the ACLED3 is connected to AC power       characteristics for performing light emission compared with
  source , and the light- emitting unit 650 may thus generate the
                                                               conventional light source such as incandescent bulbs or
  low level illumination of one luminous power. In the PS 15 fluorescent
  mode, when the motion sensor 230 detects a human motion , LED there bulbs      . For instance, for a white light or blue light
                                                                            exists  a very narrow voltage domain ranging
  the microcontroller 240 temporarily closes the switch 652 to from a minimum threshold voltage at 2.5 volts to a maxi
  generate high level illumination with triple luminous power       mum working voltage at 3 . 3 volts , which allows to operate
  for a predetermined duration. After the predetermined dura        adequately and safely the LED ; in other words, when a
  tion , the switch 652 returns to open status thereby to 20 forward voltage imposed on the LED is lower than the
  generate the low level illumination of one luminous power.        minimum threshold voltage , the LED is not conducted and
  The lighting apparatus of FIG . 6 may therefore through           therefore no light is emitted , when the forward voltage
  controlling switches 651 and 652 generate two level illumi-       exceeds the maximum working voltage , the heat generated
  nations with illumination contrast of at least 3 to 1.            by a forward current could start damaging the construction
     The ACLED1 and ACLED2 of FIG . 6 may be high power 25 of the LED . Therefore , the forward voltage imposed on the
  lighting sources having color temperature of 5000K . The LED is required to operate between the minimum threshold
  ACLED3 may be a low power lighting source having color             voltage and the maximum working voltage. In respect to the
                                    lently, the ACLED may
  temperature of 2700K . Consequently                                LED load of the light- emitting unit 150 , the cut -in voltage
  generate two levels of illuminations with high illumination        V , of ACLEDs is technically also referred to as a minimum
  and hue contrast without using a zero - crossing detection 30 threshold voltage attributable to PN junctions manufactured
  circuit .                                                       in LEDs. More specifically , the LED is made with a PN
                                                                  junction semiconductor structure inherently featured with
                 Fifth Exemplary Embodiment                       three unique electrical characteristics, the first characteristic
                                                                  is one -way electric conduction through the PN junction
    Refer to FIG . 7, which illustrates a schematic diagram of 35 fabricated in the LED , the second electrical characteristic is
  a two - level LED security light in accordance to the fifth        a minimum threshold voltage V . , required to trigger the LED
  exemplary embodiment of the present disclosure . The light         to start emitting light and the third electrical characteristic is
  emitting unit 750 of FIG . 7 is different from the light-          a maximum working voltage Vmax allowed to impose on the
  emitting unit 640 of FIG . 6 in that the ACLED3 is series -       LED to avoid a thermal runaway to damage or burn out the
  connected to a circuit with a rectified diode D and a switch 40 semiconductor construction of the LED . The described
  753 parallel- connected together, and of which is further          cut-in voltage V , has the same meaning as the above men
  coupled through a switch 751 to AC power source . When the         tioned minimum threshold voltage Vth which is a more
  switch 753 closes, the AC electric current that passes             general term to be used for describing the second electrical
  through the ACLED3 may be a full sinusoidal waveform .             characteristic of a PN junction semiconductor structure .
  When the switch 753 opens, the rectified diode rectifies the 45 Also because the cut- in voltage V , is specifically tied to
  AC power , thus only one half cycle of the AC electric          forming a formula to transform the minimum threshold
  current may pass through the ACLED , consequently the              voltage into a corresponding time phase of AC power for
  luminous power of ALCED3 is cut to be half.                       lighting control, it is necessary to use the term V as a
     The pin PS of the microcontroller 240 synchronously            neutral word for describing the LED electrical characteris
  controls the operations ofswitches 752 and 753 . If the three 50 tics to avoid being confused with the specific application for
  ACLED1 - 3 have identical luminous power , then in the PC        ACLED alone. Additionally , it is to be clarified that the term
  mode, the pin PC and pin PS of the microcontroller 240           Vm is related to the amplitude of the instant maximum
  synchronously close the switches 751 – 753 to render             voltage of an AC power source which has nothing to do with
  ACLED1 - 3 illuminating, thus the light - emitting unit 750      the third electrical characteristic V mor of an LED load .
  generates a high level illumination which is three -times 55 An LED chip is a small piece of semiconductor material
  higher than the luminous power of a single ACLED . When           with at least one LED manufactured inside the semiconduc
  in the PS mode , the microcontroller 240 closes the switch         tor material. A plurality of LEDs may be manufactured and
   751 while opens switches 752 and 753. At this moment, only       packaged inside an LED chip for different levels of wattage
  the ACLED3 illuminates and as the AC power source is               specification to meet different illumination need . For each
  rectified by the rectified diode D , thus the luminous power 60 LED chip designed with a different level of wattage speci
  of ACLED3 is half of the AC power source prior to the              fication there always exists a narrow voltage domain
  rectification . The luminous power ratio between the high          Vin < V < V more wherein Vth is the minimum threshold voltage
                                                                               7712X )

  level and the low level illuminations is therefore 6 to 1 .        to enable the LED chip to start emitting light and Vmax is the
  Consequently , strong illumination contrastmay be generated       maximum working voltage allowed to impose on the LED
  to effectively warn the intruder.                              65 chip to protect the LED chip from being damaged or burned
    It should be noted that the light-emitting unit in the fifth    out by the heat generated by a higher working voltage
  exemplary embodiment is not limited to utilizing ACLEDs. exceeding Vmax :
                                                        Ex. B - 24 of 32
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 76 of 339 PageID #: 2271


                                                       US 10 ,187 ,947 B2
                                 13                                                                    14
     For an LED load configured with a plurality of the LED              and the product lifetime being substantially shortened ,
  chips in any LED lighting device , regardless such LED load            which will be unacceptable to the consumers.
  being configured with ACLED chips or DC LED chips, the                    The compliance of the operating constraint Vth < V < V mar
  working voltage of each single LED chip is required to                  is a necessary matter for any LED lighting device though it
  operate in a domain between a minimum threshold voltage 5 is not an obvious matter as it requires complicated technolo
  Vth and a maximum working voltage V max or Vth < V < V max
                                             Site               ???      gies to calculate and coordinate among an adequate level of
  and the working voltage of the LED load comprising N                   power source , a control circuitry - and a non -linear light
  pieces of LED chips connected in series is therefore required           emitting load . For conventional lighting load such as incan
  to operate in a domain established by a minimum threshold              descent bulb there exists no such operating constraint. This
  voltage NxVth and a maximum working voltage NxVmor or 10 is why in the past years there had been many consumers
                                                            7772


  NxV < V < NxV or wherein N is the number of the LED
                      24                                                 complaining about malfunction of LED bulbs that the con
  chips electrically connected in series . For any LED lighting          sumers were frustrated with the fast depreciation of lumens
  device comprising an LED load it is required that the LED              output and substantially shortened product lifetime of the
  load in conjunction with an adequate level of power source             LED bulbs purchased and used . A good example was a law
  is configured with a combination of in series and in parallel 15 suit case filed by the Federal Trade Commission on Sep . 7 ,
  connections of LED chips such that the electric current                2010 (Case No . SACV10 -01333 JVS ) for a complaint
  passing through each LED chip of the LED load remains at               against a leading lighting manufacturer (Light of America )
  an adequate level such that a voltage V across each LED       for marketing deceptive LED lamps and making false claims
  chip complies with an operating constraint of Vth < V < V max with respect to the life time of their LED lamps and a huge
  featuring electrical characteristics of the LED chip or a 20 amount ofmonetary relief was claimed with the Court in the
  voltage V across the LED load configured with N number of complaint.
  LED chips connected in series complies with an operating                  The present disclosure of a two - level LED security light
  constraint of Nx Vth < V <NxVmar. Such narrow operating                provides a unique life-style lighting solution . The motiva
  range therefore posts an engineering challenge for a circuit  tion of creating such life - style lighting solution has less to do
  designer to successfully design an adequate level of power 25 with the energy saving aspect of the low level illumination
  source and a reliable circuitry configured with an adequate mode because LED is already a very energy saving light
  combination of in series connection and in parallel connec             source compared with the conventional incandescent light
  tion ofLED chips for operating a higher power LED security    source . For instance, a 10 -watt LED security light when
  light.                                                        operated at a low level at 30 % illumination it only saves 7
     FIGS. 8A , 8B , 8C and 8D comprises 4 drawings sche - 30 watts, which is not as significant as a 100 -watt incandescent
  matically and respectively showing a V - I relationship chart bulb which can save as much as 70 watts when operated at
  (Forward Current vs. Forward Voltage ) for a white light               30 % illumination for a low level mode. While it is always
  LED chip from each of 4 different LED manufacturers ; as               good to save some extra energy , it is however not the main
  can be seen from the chart when a forward voltage V is                 incentives for developing the present invention ; the life -style
  below a minimum forward voltage at around 2 .5 volts , the 35 lighting solution of the present disclosure is featured with
  LED chip is not conducted so the current I is zero , as the            two innovations which meaningfully improve the exquisite
  forward voltage exceeds 2 .5 volts the LED chip is activated           tastes of living in the evening, the first innovation is the
  to generate a current flow to emit light, as the forward               creation of an aesthetic scene for the outdoor living envi
  voltage continues to increase , the current I increases expo -         ronment, wherein at dusk the LED security light is auto
  nentially at a much faster pace , at a maximum forward 40 matically turned on by the photo sensor to perform the low
  voltage around 3 .3 volts the current I becomes 250 mA                 level illumination which is necessary for creating a soft and
  which generates a heat that could start damaging the PN                aesthetic night scene for the outdoor living area ( such soft
  junction of the LED chip . The minimum forward voltage                 and aesthetic night view is not achievable by the high level
  (the minimum threshold voltage or cut- in voltage ) and the            illumination however ), the second innovation is the creation
  maximum forward voltage are readily available in the speci- 45 of a navigation capacity similar to a light house effect for
  fication sheets at each of LED manufacturers , such as Cree ,          guiding people to safely move toward a destination in the
  Lumileds, Samsung, Osram , and etc . Different LED manu -              outdoor living area without getting lost or encountering an
  facturers may have slightly different figures due to manu -            accident. These two innovative functions coupled with the
   facturing process but the deviations of differences are neg           motion sensor to increase illumination when people enters
  ligible . The constraints of minimum forward voltage and 50 into the short detection area makes the present invention a
  maximum forward voltage represent physical properties                  perfect life - style lighting solution for enjoying an exquisite
   inherent in any solid state light source . They are necessary         taste of evening life .
  matter for configuring any LED lighting products to ensure                   lighting apparatus may be implemented by integrating
   a normal performance of an LED load .                                 a plurality ofLEDs with a microcontroller and various types
    FIG . 9 is a data sheet showing data of the minimum 55 of sensor components in the controlling circuit in accor
  forward voltages and maximum forward voltages collected  dance to the above described five exemplary embodiments .
  from various LED manufacturers . They are fundamental                   This lighting apparatus may automatically generate high
  requirements for configuring any LED lighting control                  level illumination when the ambient light detected is insuf
  devices to ensure a successful performance of any LED                  ficient and time-switch to the low level illumination . In
  lighting device .                                                   60 addition , when a person is entering the predetermined detec
     In summary, the compliance of voltage operating con -               tion zone , the lighting apparatus may switch from the low
  straint Vin < V < Vmor featuring electrical characteristics of an      level illumination to the high level illumination , to provide
  LED chip is a critical technology for ensuring a normal the person with sufficient illumination or to generate strong
  performance of the LED load . Failing to comply with such illumination and hue contrast for monitoring the intruder.
  voltage operating constraint can quickly age or seriously 65 The above -mentioned descriptions represent merely the
  damage the semiconductor structure of the LED chip with a  exemplary embodiment of the present disclosure , without
  consequence of quick lumens depreciation of the LED bulbs  any intention to limit the scope of the present disclosure
                                                    Ex. B - 25 of 32
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 77 of 339 PageID #: 2272


                                                     US 10 , 187 ,947 B2
                               15                                                                      16
  thereto . Various equivalent changes, alternations or modifi             wherein the power supply unit is an AC /DC power
  cations based on the claims of present disclosure are all                   converter to convert AC power into DC power for
  consequently viewed as being embraced by the scope of the                   operating the life-style LED security light, wherein the
  present disclosure .                                                        power source is a DC power from the power supply
                                                                              unit ;
    What is claimed is :                                                   wherein the LED load in conjunction with the power
    1. A life -style LED security light, comprising :                         source from thepower supply unit is configured with an
    a power supply unit;                                                      adequate combination of in series and in parallel con
    a light- emitting unit, including an LED load configured                  nections ofLEDs such that an electric current passing
      with a plurality of LEDs;                                     10
    a loading and power control unit ;                                        through each LED of the LED load remains at an
                                                                              adequate level, and a voltage V across each LED
    a light sensing control unit;                                             complies with an operating constraint of Vin < V < V mar
    a motion sensing unit, including at least one motion
       sensor; and                                                            featuring electrical characteristics of the LED load ;
    a time setting unit ;                                           15     wherein Vih, is a threshold voltage required to trigger each
    wherein the loading and power control unit comprises a                   LED to start emitting light and Vmar is a maximum
       controller and a switching circuitry , and the controller       voltage across each LED to avoid a thermal damage to
       is electrically coupled with the switching circuitry ;          the LED construction; and
    wherein the switching circuitry is electrically coupled        wherein the controller comprises at least a programmable
      between a power source of the power supply unit and 20            integrated circuit device or an application specific
       the light -emitting unit;                                        integrated circuit .
    wherein the switching circuitry comprises at least one          2 . The life - style LED security light according to claim 1 ,
       unidirectional semiconductor switching device ;           wherein when the LED load is configured with a plurality of
    wherein the controller outputs control signals to control LEDs or sets of LEDs electrically connected in series , a
      the switching circuitry for delivering different average 25 working voltage across the LED load is confined in a domain
      electric currents from the power supply unit to drive the          between a minimum voltage equal to the total sum of the
      LED load of the light- emitting unit such that the                 threshold voltages of all LEDs or sets of LEDs electrically
       light- emitting unit respectively generates illuminations         connected in series and a maximum voltage equal to the total
       of different light intensities for performing different
       illumination modes activated by the light sensing con - 30 sum    of the maximum voltages of all LEDs or sets of LEDs
                                                                  electrically   connected in series.
       trol unit , the motion sensing unit and the time setting      3 . The  life - style LED security light according to claim 1 ,
      unit;
    wherein at dusk when an ambient light detected by the (PWM ) signalscontrol
                                                                  wherein     the
                                                                                       .
                                                                                             signals are pulse width modulation
       light sensing control unit is lower than a first predeter
      mined value, the light -emitting unit is turned on by the 35 4 . The life - style LED security light according to claim 1,
       loading and power control unit activated by the light wherein the first predetermined time duration is program
       sensing control unit to perform a first illumination      mable by the time setting unit.
      mode with a first level illumination and with themotion      5 . The life - style LED security light according to claim 1 ,
       sensing unit being deactivated , and the first illumina - wherein the light intensity of the first illumination mode is
      tion mode continues for a first predetermined time 40 adjustable by an external control unit.
      duration ;                                                   6 . The life -style LED security light according to claim 1 ,
    wherein upon a maturity of the first predetermined time wherein the time length of the second predetermined dura
       duration the loading and power control unitmanages to             tion is set to end at dawn activated by the light sensing
       decrease the average electric current delivered to the            control unit.
       LED load of the light- emitting unit to perform a second 45         7 . The life - style LED security light according to claim 1 ,
       illumination mode with a second level illumination for            wherein the second predetermined duration is program
       a second predetermined time duration , and at the same            mable by the time setting unit.
       time the motion sensing unit is activated ;                          8 . The life -style LED security light according to claim 1 ,
    wherein when a motion signal is detected by the motion               wherein the light intensity of the second illumination mode
       sensing unit , the loading and power control unit man - 50 is adjustable by an external control unit .
       ages to increase the average electric current delivered             9 . The life - style LED security light according to claim 1 ,
       to the LED load of the light- emitting unit to perform a          wherein the motion sensor is a passive infrared sensor.
       third illumination mode with a third level illumination       10 . The life - style LED security light according to claim 1 ,
       for a third predetermined time duration before being wherein the motion sensor is a microwave motion sensor or
       switched back to the second illumination mode ;         55 an ultrasonic motion sensor .
    wherein at dawn when the ambient light detected by the                  11 . A life -style LED security light, comprising:
       light sensing control1 unit is higher than a second                 a power supply unit ;
       predetermined value , the loading and power control                 a light -emitting unit , including an LED load configured
       unit manages to switch off the light -emitting unit;                  with a plurality of LEDs;
    wherein the light intensity of the third illumination mode 60          a loading and power control unit;
      is higher than the light intensity of the second illumi              a light sensing control unit ;
      nation mode;                                                         a motion sensing unit , including at least one motion
    wherein the time setting unit is used for adjusting and                   sensor; and
      setting at least a time length of at least one of the first          a time setting unit ;
       predetermined time duration , the second predetermined 65           wherein the loading and power control unit comprises a
       time duration and the third predetermined time dura                   controller and a switching circuitry, and the controller
       tion ;                                                                 is electrically coupled with the switching circuitry ;
                                                        Ex. B - 26 of 32
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 78 of 339 PageID #: 2273


                                                      US 10 , 187,947 B2
                                17                                                                         18
    wherein the switching circuitry is electrically coupled               a domain between a minimum voltage equal to the total sum
      between a power source of the power supply unit and                 of the threshold voltages of all LEDs or sets of LEDs
       the light- emitting unit;                                          electrically connected in series and a maximum voltage
    wherein the switching circuitry comprises at least one                equal to the total sum of the maximum voltages of all LEDs
       unidirectional semiconductor switching device;                5 or sets of LEDs electrically connected in series.
    wherein the controller outputs control signals to control               13 . The life - style LED security light according to claim
       the switching circuitry for delivering different average           11, wherein the control signals are pulse width modulation
       electric currents from the power supply unit to drive the          (PWM ) signals.
       LED load of the light- emitting unit such that the
       light-emitting unit respectively generates illuminations 10 11 ,14wherein
                                                                          . The life-style LED security light according to claim
                                                                                 the time length of the first predetermined time
       of different light intensities for performing different duration is programmable         by the time setting unit .
       illumination modes activated by the light sensing con           15 . The life -style LED security light according to claim
      trol unit , the motion sensing unit and the time setting 11 , wherein the light intensity of the first illumination mode
      unit;
    wherein at dusk when an ambient light detected by the 15 is adjustable by an external control unit .
       light sensing control unit is lower than a first predeter            16 . The life-style LED security light according to claim
      mined value, the light- emitting unit is turned on by the           11 , wherein the time length of the second predetermined
       loading and power control unit activated by the light              time duration is programmable by the time setting unit.
       sensing control unit to perform a first illumination                 17 . The life -style LED security light according to claim
      mode with a first level illumination and with the motion 2011 , wherein the light intensity of the second illumination
       sensing unit being in a deactivated state, and the first mode is adjustable by an external control unit.
      illumination mode continues for a first predetermined          18 . The life -style LED security light according to claim
      time duration ;                                            11 , wherein the motion sensor is a passive infrared sensor.
    wherein upon a maturity of the first predetermined time          19 . The life -style LED security light according to claim
      duration the loading and power control unitmanages to 25 11 , wherein the motion sensor is a microwave motion sensor
       cutoff the average electric current delivered to the LED           or an ultrasonic motion sensor.
       load of the light- emitting unit and at the same time the             20 . A life -style LED security light, comprising:
      motion sensing unit is activated ;                                    a power supply unit;
    wherein when a motion signal is detected by the motion                   a light- emitting unit, including an LED load configured
       sensing unit , the loading and power control unit man - 30             with a plurality of LEDs;
       ages to deliver the average electric current to the LED              a loading and power control unit ;
       load of the light- emitting unit to perform a second                 a light sensing control unit ;
       illumination mode with a second level illumination for               a motion sensing unit, including at least one motion
       a second predetermined time duration before being                      sensor; and
       switched back to the turned off state ;                       35     a time setting unit ;
    wherein at dawn when the ambient light detected by the                 wherein the loading and power control unit comprises a
       light sensing control unit is higher than a second                      controller and a switching circuitry , and the controller
      predetermined value, the light- emitting unit is switched                is electrically coupled with the switching circuitry ;
       off by the loading and power control unit;                           wherein the switching circuitry is electrically coupled
    wherein the time setting unit is used for adjusting and 40                between a power source of the power supply unit and
       setting at least a time length of at least one of the first            the light- emitting unit ;
       predetermined time duration and the second predeter                  wherein the switching circuitry comprises at least one
       mined time duration ;                                                   unidirectional semiconductor switching device ;
    wherein the power supply unit is an AC /DC power                        wherein the controller outputs control signals to control
      converter to convert AC power into DC power for 45                      the switching circuitry for delivering different average
       operating the life- style LED security light, wherein the               electric currents from the power supply unit to drive the
       power source is a DC power from the power supply                       LED load of the light-emitting unit such that the
       unit;                                                                  light- emitting unit respectively generates illuminations
    wherein the LED load in conjunction with the power                        of different light intensities for performing different
       source from the power supply unit is designed with an 50                illumination modes activated by the light sensing con
       adequate combination of in series and in parallel con                   trol unit , the motion sensing unit and the time setting
       nections ofLEDs such that an electric current passing                  unit:
       through each LED of the LED load remains at an                       wherein at dusk when an ambient light detected by the
       adequate level, and a voltage V across each LED                         light sensing control unit is lower than a first predeter
       complies with an operating constraint of V + < V < V max 55            mined value , the loading and power control unit oper
       featuring electrical characteristics of the LED ;                      ates to turn on the light emitting unit to perform a low
    wherein Vth is a threshold voltage required to trigger each                level illumination mode comprising at least a first level
      LED to start emitting light and Vmor is a maximum                        illumination for a first predetermined time duration ;
       voltage across each LED to avoid a thermal damage to                 wherein during the performance of the low level illumi
       LED construction , and                                        60       nation mode, the low level illumination creates two
    wherein the controller comprises at least a programmable                   life - style innovations for performing a life - style light
      integrated circuit device or an application specific                     ing solution , wherein a first innovation is the creation
       integrated circuit .                                                   of an aesthetic night scene when people are outside of
     12 . The life -style LED security light according to claim               a detection area of the motion sensor, wherein a second
   11, wherein when the LED load is configured with a 65                      innovation is the creation of a navigation capacity
  plurality ofLEDs or sets of LEDs electrically connected in                  similar to a light house for guiding people to safely
  series , a working voltage across the LED load is confined in               walk to a destination in an outdoor living area ;
                                                         Ex. B - 27 of 32
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 79 of 339 PageID #: 2274


                                                       US 10 , 187,947 B2
                                19                                                                     20
    wherein when a motion signal is detected by the motion                  26 . The life -style LED security light according to claim
       sensing unit , the loading and power control unit oper -           20 , wherein the motion sensor is a passive infrared sensor.
       ates to increase the average electric current delivered to           27 . The life -style LED security light according to claim
       the LED load of the light- emitting unit to perform a              20 , wherein themotion sensor is a microwavemotion sensor
       high level illumination mode for a preset time period 5 or an ultrasonic motion sensor.
       before being switched back to the low level illumina -                28 . The life -style LED security light according to claim
      tion mode ;                                                         20 , wherein the time length of the low level illumination
    wherein the light intensity of the high level illumination      mode is set to end at dawn activated by the light sensing
      mode is higher than the light intensity of the low level   10
                                                                    control unit.
      illumination mode;                                               29 . The life-style LED security light according to claim
    wherein at dawn when the ambient light detected by the          20 , wherein the first predetermined time duration is pro
       light sensing control unit is higher than a second grammable by the time setting unit.
       predetermined value , the light-emitting unit is switched       30 . The life -style LED security light according to claim
       off by the loading and power control unit;                 520 , wherein the time length of the preset time period is
    wherein the time setting unit is used for adjusting and               programmable by the time setting unit .
       setting at least a time length of at least one of the first          31. An LED security light, comprising :
      predetermined time duration of the low level illumina                 a power supply unit ;
       tion mode and the preset time period of the high level               a light-emitting unit , including an LED load configured
      illumination mode;                                             20       with a plurality of LEDs;
    wherein the power supply unit is an AC /DC power                        a loading and power control unit ;
      converter to convert AC power into DC power for                       a light sensing control unit;
      operating the life -style LED security light, wherein the             a motion sensing unit , including at least one motion
      power source is a DC power from the power supply                         sensor; and
       unit;                                                         25     a time setting unit;
    wherein the LED load in conjunction with an adequate                    wherein the loading and power control unit comprises a
      level of the power source is designed with an adequate                   controller and a switching circuitry , and the controller
       combination of in series and in parallel connections of                 is electrically coupled with the switching circuitry ;
       LEDs such that an electric current passing through each              wherein the switching circuitry is electrically coupled
       LED of the LED load remains at an adequate level, and 30               between a power source of the power supply unit and
       a voltage V across each LED complies with an oper                       the light-emitting unit ;
       ating constraint of Vih V < V max featuring electrical
                                       71                                   wherein the switching circuitry comprises at least one
       characteristics of the LED ;                                            unidirectional semiconductor switching device ;
    wherein Vth is a threshold voltage required to trigger each             wherein the controller outputs control signals to control
       LED to start emitting light and Vmor is a maximum 35                    the switching circuitry for delivering different average
       voltage across each LED to avoid a thermal damage to                   electric currents from the power supply unit to drive the
       LED construction ; and                                                 LED load of the light-emitting unit such that the
    wherein the controller comprises at least a programmable                   light- emitting unit respectively generates illuminations
       integrated circuit device or an application specific                    of different light intensities for performing different
       integrated circuit .                                          40        illumination modes for respective predetermined time
     21 . The life -style LED security light according to claim                durations activated by the light sensing control unit, the
  20 , wherein the low level illumination mode further com                    motion sensing unit and the time setting unit ;
  prises a second level illumination ;                                      wherein the time setting unit is used for adjusting and
     wherein upon a maturity of the first predetermined time                   setting at least a time length of the predetermined time
        duration , the loading and power control unit operates to 45           durations;
        further reduce the light intensity of the low level                 wherein the power supply unit is an AC /DC power
        illumination mode to perform the second level illumi                   converter to convert AC power into DC power for
        nation to end at dawn activated by the light sensing                  operating the life - style LED security light, wherein the
        control unit.                                                          power source is a DC power from the power supply
     22 . The life -style LED security light according to claim 50            unit;
  21 , wherein the light intensity of the second level illumina             wherein the LED load in conjunction with an adequate
  tion is set at zero .                                                       level of the power source is designed with an adequate
     23 . The life -style LED security light according to claim                combination of in series and in parallel connections of
  21, wherein the maturity of the first predetermined time                     LEDs such that an electric current passing through each
  duration is set to end at a midnight time point.                55          LED ofthe LED load remains at an adequate level, and
     24 . The life -style LED security light according to claim               a voltage V across each LED complies with an oper
  20 , wherein when the LED load is configured with a                          ating constraint of Vih < V < Vmax featuring electrical
  plurality of LEDs or sets of LEDs electrically connected in                  characteristics of the LED :
  series , a working voltage across the LED load is confined in             wherein Vth is a threshold voltage required to trigger each
  a domain between a minimum voltage equal to the total sum 60                 LED to start emitting light and Vmax is a maximum
  of the threshold voltages of all LEDs or sets of LEDs                       voltage across each LED to avoid a thermal damage to
  electrically connected in series and a maximum voltage                      LED construction ; and
  equal to the total sum of the maximum voltages of all LEDs                wherein the controller comprises at least a programmable
  or sets of LEDs electrically connected in series .                           integrated circuit device or an application specific
    25 . The life -style LED security light according to claim 65      integrated circuit .
  20 , wherein the control signals are pulse width modulation       32 . The life -style LED security light according to claim
  (PWM ) signals .                                                31, wherein at dusk when an ambient light detected by the
                                                         Ex. B - 28 of 32
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 80 of 339 PageID #: 2275


                                                      US 10 ,187 ,947 B2
                                21                                                                        22
  light sensing control unit is lower than a first predetermined          wherein during the soft off a process if no further motion
  value, the loading and power control unit operates to switch               signal is received indicating the detection area is unoc
  on the light-emitting unit ;                                              cupied , the light- emitting unit is thereby successfully
    wherein when a motion signal is detected by the motion         turned , off.
       sensing unit , the loading and power control unit man - 5 37. The life -style LED security light according to claim
      ages to turn on the light-emitting unit thru a soft on 36 , wherein the new predetermined timeduration is equal to
       process , wherein the controller successively outputs a          the predetermined time duration used prior to restarting the
       series of control signals to gradually increase the aver -       new cycle of the high level illumination .
       age electric current to drive the LED load of the                  38 . The life - style LED security light according to claim
       light- emitting unit to generate a high level illumination , 10 36 , wherein the new predetermined time duration is pro
       and the high level illumination continues for a prede -          grammed to be longer than the predetermined time duration
      termined time duration ;                                          used prior to restarting the new cycle of the high level
    wherein when the ambient light detected by the light                illumination according to a programmed combination of
       sensing control unit is higher than a second predeter -          increasing delay times.
      mined value, the light- emitting unit is turned off by the 15        39 . The life-style LED security light according to claim
        controller.                                                     31 , wherein at dusk when an ambient light detected by the
     33 . The life -style LED security light according to claim         light sensing control unit is lower than a first predetermined
  31 , wherein at dusk when an ambient light detected by the            value, the light- emitting unit is switched on by the loading
  light sensing control unit is lower than a first predetermined        and power control unit;
  value, the loading and power control unit operates to switch 20         wherein when a motion signal is detected by the motion
  on the light-emitting unit ;                                                   sensing unit, the loading and power control unit man
    wherein when a motion signal is detected by the motion                       ages to turn on the light- emitting unit to perform a high
       sensing unit , the loading and power control unit man                     level illumination for a predetermined time duration ,
       ages to turn on the light -emitting unit to generate a high               and upon a maturity of the predetermined time duration
       level illumination , the high level illumination continues 25             the loading and power control unit manages to turn off
       for a predetermined time duration before the loading                      the light -emitting unit with a two -stage shutoff process ;
       and power control unit manages to reduce illumination              wherein for the first stage of the shutoff process , the
       intensity of the light-emitting unit thru a soft off pro                  loading and power control unit manages to perform a
       cess, wherein the controller successively outputs a                       sudden disruption of illumination for a short moment
       series of control signals to gradually decrease the 30                    and resume instantly back to the high level illumination
       average electric current to drive the LED load of the                     to continue for a first short time interval, wherein for
       light -emitting unit such that the illumination intensity                 the second stage of the shutoff process the loading and
       of the light-emitting unit is gradually reduced .                         power control unit operates to gradually turn off the
    34 . The life -style LED security light according to claim                   light-emitting unit over a second short time interval.
  31 , wherein at dusk when an ambient light detected by the 35 40 . The life -style LED security light according to claim
  light sensing control unit is lower than a first predetermined 39, wherein during the two - stage shutoff process if a new
  value, the light -emitting unit is switched on by the loading motion signal is further detected by the motion sensing unit
  and power control unit;                                        indicating an occupant remaining in the detection area , the
    wherein when a motion signal is detected by the motion              loading and power control unit instantly manages to resume
       sensing unit , the loading and power control unit man - 40 the high level illumination and restarts a new cycle of the
       ages to turn on the light- emitting unit to perform a high       high level illumination for a new predetermined time dura
       level illumination for a predetermined time duration ,           tion ;
       wherein upon a maturity of the predetermined time                  wherein during the two -stage shutoff process if no further
       duration the loading and power control unit manages to                    motion signal is received indicating the detection area
       turn off the light- emitting unit that a soft off process , 45            is unoccupied , the light- emitting unit is thereby suc
       wherein the soft off process is designed with a two                       cessfully turned off.
       stage approach ;                                                    41 . The life-style LED security light according to claim
    wherein for the first stage of the soft off process, the            40 , wherein the time length of the new predetermined time
       loading and power control unit manages to instantly         duration is equal to the time length of the predetermined
       reduce the illumination level of the light-emitting unit 50 time duration .
       to a low level illumination and continues the low level            42 . The life - style LED security light according to claim
        illumination for a first short time interval, wherein for       40 , wherein the time length of the new predetermined time
       the second stage of the soft off process the loading and         duration is longer than the time length of the predetermined
       power control unit operates to turn off the light- emit -        time duration according to a programmed combination of
       ting unit .                                                55    increasing delay times.
    35 . The life- style LED security light according to claim             43 . The life -style LED security light according to claim
  34 , wherein for the second stage of the soft off process the         31, wherein at dusk when an ambient light detected by the
  loading and power control unit operates to gradually turn off         light sensing control unit is lower than a first predetermined
  the illumination of the light- emitting unit over a second            value , the light - emitting unit is switched on by the loading
  short time interval.                                          60      and power control unit to generate a low level illumination ;
     36 . The life - style LED security light according to claim          wherein when a motion signal is detected by the motion
  34 , wherein during the soft off process if a new motion                       sensing unit , the loading and power control unit man
  signal is further detected by the motion sensing unit indi                     ages to increase the average electric current from the
  cating an occupant remaining in the detection area , the                       power source to the LED load of the light- emitting unit
  loading and power control unit instantly operates to restart 65                to generate a high level illumination for a predeter
  a new cycle of the high level illumination for a new                       mined time duration , wherein upon a maturity of the
  predetermined time duration ;                                                  predetermined time duration the loading and power
                                                         Ex. B - 29 of 32
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 81 of 339 PageID #: 2276


                                                      US 10 , 187 ,947 B2
                                23                                                                24
       control unit manages the light - emitting unit to resume         wherein the light intensity of the second illumination
       the low level illumination , wherein if a new motion               mode is lower than the light intensity of the first
       signal is further detected by the motion sensing unit              illumination mode;
       within a short predetermined time interval after the             wherein at dawn when the ambient light detected by the
       light-emitting unit being switched back to the low level 5          light sensing control unit is higher than a second
       illumination , the loading and power control unit                   predetermined value , the light-emitting unit is turned
       instantly manages to resume the high level illumination             off by the controller;
       and restart a new cycle of illumination for a new          wherein the time setting unit is used for adjusting and
       predetermined time duration , wherein the time length         setting a time length of the predetermined time dura
       of the new predetermined time duration is longer than   10   tion ;
       the time length of the predetermined time duration         wherein   the power supply unit is an AC /DC power
         according to a programmed combination of increasing               converter to convert AC power into DC power for
         delay times .
                                                                           operating the LED security light, wherein the power
                                                                           source is a DC power from the power supply unit;
      44 . The life -style LED security light according to claim 15 wherein the LED load in conjunction with an adequate
  31, wherein when the LED load is configured with a                       level of the power source is designed with an adequate
  plurality of LEDs or sets of LEDs electrically connected in               combination of in series and in parallel connections of
  series, a working voltage across the LED load is confined in             LEDs such that an electric current passing through each
  a domain between a minimum voltage equal to the total sum                LED of the LED load remains at an adequate level, and
  of the threshold voltages of all LEDs or sets of LEDs 20                 a voltage V across each LED complies with an oper
   electrically connected in series and a maximum voltage                  ating constraint of Vih < V < V max featuring electrical
  equal to the total sum of the maximum voltages of all LEDs               characteristics of the LED ;
  or sets of LEDs electrically connected in series .                   wherein Vth is a threshold voltage required to trigger each
      45 . The life -style LED security light according to claim           LED to start emitting light and Vmax is a maximum
  31 , wherein the control signals are pulse width modulation 25           voltage across each LED to avoid a thermal damage to
  (PWM ) signals.                                                          LED construction ; and
     46 . The life -style LED security light according to claim         wherein the controller comprises at least a programmable
  31 , wherein the motion sensor is a passive infrared sensor .            integrated circuit device or an application specific
      47 . The life - style LED security light according to claim          integrated circuit.
  31 , wherein the motion sensor is a microwave motion sensor     30    49 . The LED security light according to claim 48 , wherein
  or an ultrasonic motion sensor .                                   when    the LED load is configured with a plurality of LEDs
     48 . An LED security light, comprising :                        or sets  of LEDs electrically connected in series , a working
    a power supply unit;                                             voltage across the LED load is confined in a domain between
                                                                  a minimum voltage equal to the total sum of the threshold
    a light-emitting unit , including an LED load4 configured
                                                   conligured  35 voltages
                                                               35           of all LEDs or sets of LEDs electrically connected
      with a plurality of LEDs ;                                  in series and a maximum voltage equal to the total sum of
    a loading and power control unit ;                            the maximum voltages of all LEDs or sets of LEDs electri
    a light sensing and control unit ; and                        cally connected in series .
    a time setting unit;                                             50 . The LED security light according to claim 48 , wherein
    wherein the loading and power control unit comprises a 40 the control signals are pulse width modulation (PWM )
       controller and a switching circuitry, wherein the con      signals.
       troller is electrically coupled with the switching cir        51 . An LED security light, comprising:
      cuitry , wherein the switching circuitry is electrically       a power supply unit ;
       coupled between a power source of the power supply            a light-emitting unit, including an LED load configured
      unit and the light - emitting unit ;                         45     with a plurality of LEDs;
    wherein with the switching circuitry the light- emitting            a loading and power control unit; and
       unit is turned on or turned off by the loading and power         a light sensing control unit;
       control unit , and the switching circuitry comprises at          wherein the loading and power control unit comprises a
       least one unidirectional semiconductor switching                    controller and a switching circuitry , wherein the con
       device;                                                     50     troller is electrically coupled with the switching cir
    wherein the controller outputs control signals to control             cuitry , wherein the switching circuitry is electrically
       the switching circuitry for delivering different average           coupled between a power source of the power supply
       electric currents from the power supply unit to drive the           unit and the LED load of the light- emitting unit;
       LED load of the light- emitting unit such that the               wherein the switching circuitry comprises at least one
       light-emitting unit respectively generates illuminations 55        unidirectional semiconductor switching device ;
       of different light intensities for performing different          wherein at dusk when an ambient light detected by the
       illumination modes activated by the light sensing con              light sensing control unit is lower than a first predeter
       trol unit and the time setting unit;                               mined value , the controller of the loading and power
    wherein at dusk when an ambient light detected by the                 control unit outputs a control signal to conduct the
       light sensing control unit is lower than a first predeter - 60     switching circuitry to deliver an average electric cur
      mined value, the light-emitting unit is turned on by the             rent to the LED load to turn on the light- emitting unit
      loading and power control unit to perform a first                   for generating an illumination ;
      illumination mode for a predetermined time duration               wherein at dawn when the ambient light detected by the
      set by the time setting unit , and then the controller               light sensing control unit is higher than a second
      manages to change the lighting performance of the 65                 predetermined value, the controller of the loading and
       LED security light from the first illumination mode to             power control unit outputs a control signal to cutoff the
       a second illumination mode;                                         switching circuitry to turn off the light-emitting unit;
                                                         Ex. B - 30 of 32
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 82 of 339 PageID #: 2277


                                                       US 10 ,187 ,947 B2
                                25                                                                      26
    wherein the power supply unit is an AC /DC power                           illumination mode; wherein whenever the short power
       converter to convert AC power into DC power for                         interruption signal is detected by the external control
      operating the LED security light, wherein the power                      unit, the controller operates to alternately switch the
      source is a DC power from the power supply unit ;                        light- emitting unit between performing the first illumi
    wherein the LED load in conjunction with an adequate 5                     nation mode and performing the second illumination
       level of the power source is designed , with an adequate                mode;
       combination of in series and in parallel connections of               wherein at dawn when the ambient light detected by the
      LEDs such that an electric current passing through each                  light sensing control unit is higher than a second
      LED of the LED load remains at an adequate level, and                    predetermined value , the controller of the loading and
       a voltage V across each LED complies with an oper - 10                  power control unit operates to cutoff the switching
      ating constraint of Vth < V < V max featuring electrical                 circuitry to turn off the light- emitting unit;
       characteristics of the LED ;                                          wherein the power supply unit is an AC /DC power
    wherein Vrh is a threshold voltage required to trigger each                 converter to convert AC power into DC power for
       LED to start emitting light and Vmax is a maximum
                                                X2                             operating the LED security light, wherein the power
      voltage across each LED to avoid a thermal damage to 15                  source is a DC power from the power supply unit;
      LED construction ; and                                                 wherein the LED load in conjunction with an adequate
    wherein the controller comprises at least an integrated                    level of the power source is designed with an adequate
       circuit device programmable for generating the control                  combination of in series and in parallel connections of
       signals or an application specific integrated circuit                   LEDs such that an electric current passing through each
       customized for generating the control signals .                20       LED ofthe LED load remains at an adequate level, and
    52 . The LED security light according to claim 51, wherein                 a working voltage V across each LED complies with an
  when the LED load is configured with a plurality of LEDs                     operating constraint of Vth < V < V max featuring electrical
  or sets of LEDs electrically connected in series, a working                   characteristics of the LED ;
  voltage across the LED load is confined in a domain between  wherein Vth is a threshold voltage required to trigger each
  a minimum voltage equal to the total sum of the threshold 25   LED to start emitting light and Vmax is a maximum
  voltages of all LEDs or sets of LEDs electrically connected     voltage across each LED to avoid a thermal damage to
  in series and a maximum voltage equal to the total sum of       LED construction ; and
  the maximum voltages of all LEDs or sets of LEDs electri     wherein the controller comprises at least an integrated
  cally connected in series.                                      circuit device programmable for generating the control
    53 . An LED security light, comprising:                           30        signals or an application specific integrated circuit
    a power supply unit ;                                                      customized for generating the control signals .
    a light-emitting unit, including an LED load configured                  54 . The LED security light according to claim 53, wherein
       with a plurality of LEDs;                                           when the LED load is configured with a plurality of LEDs
    a loading and power control unit ;                                     or sets of LEDs electrically connected in series , a working
    a light sensing control unit ; and                        35 voltage across the LED load is confined in a domain between
    an external control unit;                                    a minimum voltage equal to the total sum of the threshold
    wherein the loading and power control unit comprises a       voltages of all LEDs or sets of LEDs electrically connected
      controller and a switching circuitry, wherein the con -    in series and a maximum voltage equal to the total sum of
      troller is electrically coupled with the switching cir - the maximum voltages of all LEDs or sets of LEDs electri
      cuitry , wherein the switching circuitry is electrically 40 cally connected in series .
      coupled between a power source of the power supply             55 . An LED motion sensing security light, comprising :
      unit and the LED load of the light-emitting unit ;             a power supply unit;
    wherein the switching circuitry comprises at least one                   a light- emitting unit, including an LED load configured
       unidirectional semiconductor switching device ,                         with a plurality of LEDs;
      wherein the controller outputs control signals to control 45           a loading and power control unit ;
       the switching circuitry for delivering different average              a light sensing control unit ;
       electric currents from the power supply unit to drive the             a motion sensing unit , including at least one motion
       LED load of the light-emitting unit such that the                       sensor ; and
       light -emitting unit respectively generates illuminations             a time setting unit ;
       of different light intensities for performing at least a 50           wherein the loading and power control unit comprises a
       first illumination mode and a second illumination mode                   controller and a switching circuitry , and the controller
      activated by the light sensing control unit and the                       is electrically coupled with the switching circuitry ;
       external control unit ;                                               wherein the switching circuitry is electrically coupled
    wherein the external control unit is a power interruption                  between a power source of the power supply unit and
      detection circuitry electrically coupled to the controller 55             the light-emitting unit ;
       for detecting a short power interruption signal , wherein             wherein the switching circuitry comprises at least one
       the controller controls the switching circuitry in                       unidirectional semiconductor switching device;
       response to the short power interruption signal detected              wherein the controller outputs a control signal to control
       to alternately switch the light-emitting unit between                    the switching circuitry for transmitting an average
       performing a first illumination mode and performing a 60                 electric current from the power source to drive the LED
       second illumination mode, wherein the light intensity                    load of the light- emitting unit to generate an illumina
       of the first illumination mode is higher than the light                  tion activated by the motion sensing unit for perform
       intensity of the second illumination mode;                               ing a motion sensing illumination mode ;
    wherein at dusk when an ambient light detected by the                    wherein the power supply unit is an AC /DC power
       light sensing control unit is lower than a first predeter - 65           converter to convert AC power into DC power for
      mined value , the light - emitting unit is turned on , by the            operating the LED security light, wherein the power
       loading and power control unit to perform the first                      source is a DC power from the power supply unit;
                                                          Ex. B - 31 of 32
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 83 of 339 PageID #: 2278


                                                      US 10 , 187, 947 B2
                               27
    wherein the LED load in conjunction with the power                non -motion sensing illumination mode, a low level non
      source is designed with an adequate combination of in           motion sensing illumination mode and the motion sensing
       series and in parallel connections of LEDs such that an        illumination mode.
       electric current passing through each LED of the LED             59. The LED motion sensing security light according to
       load remains at an adequate level , and a voltage V 5          claim 58 , wherein the external control unit is a short power
       across each LED complies with an operating constraint          interruption detection circuitry and the external control
       of V . , < V < Vmor featuring electrical characteristics of
                    22x
                                                                      signal is an short power interruption signal, wherein when a
       the LED ;                                                      first short power interruption signal is detected , the control
    wherein Vth is a threshold voltage required to trigger each ler operates to change the performance of the light-emitting
       LED to start emitting light and Vmax is a maximum 10 unit from the motion sensing illumination mode to the high
      voltage across each LED to avoid a thermal damage to      level non -motion sensing illumination mode, wherein when
      LED construction ;                                        a   second short power interruption signal is furthered
    wherein at dusk when an ambient light detected by the             detected, the controller operates to change the performance
       light sensing control unit is lower than a first predeter
       mined value , the loading and power control unit oper - 15 of the light - emitting unit from the high level non -sensing
                                                                  illumination  mode to the low level non -sensing illumination
       ates to switch on the light- emitting unit ;
                                                                  mode  , wherein
     wherein when a motion signal is detected by the motion is further detected     when a third short power interruption signal
       sensing unit , the loading and power control unit man                           , the controller manages to change the
       ages to conduct the switching circuitry to deliver the     performance of the light- emitting unit back to the motion
                                                             sensing illumination mode to complete a cycle of the switch
       average electric current to drive the LED load for 20 ing
       generating the illumination for a predetermined time      process.
       duration preset by the time setting unit;               60 . The LED motion sensing security light according to
    wherein when the ambient light detected by the light              claim 55 , wherein an external control unit is further installed
        sensing control unit is higher than a second predeter        and electrically coupled with the controller to receive and
                                                                     convert an external control signal into a message signal
       mined value , the light-emitting unit is turned off by the 25 interpretable
        controller.                                                                by the controller, wherein upon receiving the
     56 . The LED motion sensing security light according to message           signal the controller operates to activate a switch
                                                                     ing process to alternately perform between a low level
  claim 55 , wherein when the LED load is configured with a
  plurality of LEDs or sets of LEDs electrically connected in      non -motion sensing illumination mode and the motion sens
  series , a working voltage across the LED load is confined in 30 ing
                                                                   in 61illumination
                                                                         . The LED
                                                                                     mode .
                                                                                     motion sensing security light according to
  a domain between a minimum voltage equal to the total sum        claim 60, wherein the external control unit is a short power
  of the threshold voltages of all LEDs or sets of LEDs               interruption detection circuitry and the external control
  electrically connected in series and a maximum voltage              signal is a short power interruption signal, wherein when a
  equal to the total sum of the maximum voltages of all LEDs
  or sets of LEDs electrically connected in series.                   1firstoperates
                                                                   35 ler    short power interruption signal is detected , the control
                                                                                      to change the performance of the light- emitting
     57. The LED security light according to claim 55 , wherein
  the control signal is pulse width modulation (PWM ) signal. unit from the motion sensing illumination mode to the low
     58 . The LED motion sensing security light according to          level non -motion sensing illumination mode, wherein when
                                                                      a second short power interruption signal is furthered
  claim 55 , wherein an external control unit is further installed 10 detected
  and electrically coupled with the controller to receive and 40 of              , the controller operates to change the performance
                                                                 a the light-emitting unit from the low level non -sensing
  convert an external control signal into a message signal
   interpretable by the controller, wherein upon receiving the        illumination mode back to the motion sensing illumination
  message signal the controller operates to activate a switch         mode to complete a cycle of the switching process .
  ing process to alternately perform among a high level                                      *   *   *   *   *




                                                         Ex. B - 32 of 32
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 84 of 339 PageID #: 2279




                               EXHIBIT C
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 85 of 339 PageID #: 2280
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 86 of 339 PageID #: 2281
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 87 of 339 PageID #: 2282
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 88 of 339 PageID #: 2283
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 89 of 339 PageID #: 2284
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 90 of 339 PageID #: 2285
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 91 of 339 PageID #: 2286
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 92 of 339 PageID #: 2287
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 93 of 339 PageID #: 2288
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 94 of 339 PageID #: 2289
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 95 of 339 PageID #: 2290
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 96 of 339 PageID #: 2291
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 97 of 339 PageID #: 2292
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 98 of 339 PageID #: 2293
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 99 of 339 PageID #: 2294
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 100 of 339 PageID #: 2295
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 101 of 339 PageID #: 2296
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 102 of 339 PageID #: 2297
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 103 of 339 PageID #: 2298
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 104 of 339 PageID #: 2299
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 105 of 339 PageID #: 2300
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 106 of 339 PageID #: 2301
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 107 of 339 PageID #: 2302
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 108 of 339 PageID #: 2303
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 109 of 339 PageID #: 2304
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 110 of 339 PageID #: 2305
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 111 of 339 PageID #: 2306
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 112 of 339 PageID #: 2307
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 113 of 339 PageID #: 2308
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 114 of 339 PageID #: 2309
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 115 of 339 PageID #: 2310
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 116 of 339 PageID #: 2311
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 117 of 339 PageID #: 2312
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 118 of 339 PageID #: 2313
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 119 of 339 PageID #: 2314
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 120 of 339 PageID #: 2315
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 121 of 339 PageID #: 2316




                                EXHIBIT D
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 122 of 339 PageID #: 2317




                                Ex. D - Page 1 of 19
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 123 of 339 PageID #: 2318




                                Ex. D - Page 2 of 19
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 124 of 339 PageID #: 2319




                                Ex. D - Page 3 of 19
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 125 of 339 PageID #: 2320




                                Ex. D - Page 4 of 19
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 126 of 339 PageID #: 2321




                                Ex. D - Page 5 of 19
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 127 of 339 PageID #: 2322




                                Ex. D - Page 6 of 19
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 128 of 339 PageID #: 2323




                                Ex. D - Page 7 of 19
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 129 of 339 PageID #: 2324




                                Ex. D - Page 8 of 19
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 130 of 339 PageID #: 2325




                                Ex. D - Page 9 of 19
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 131 of 339 PageID #: 2326




                                Ex. D - Page 10 of 19
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 132 of 339 PageID #: 2327




                                Ex. D - Page 11 of 19
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 133 of 339 PageID #: 2328




                                Ex. D - Page 12 of 19
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 134 of 339 PageID #: 2329




                                Ex. D - Page 13 of 19
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 135 of 339 PageID #: 2330




                                Ex. D - Page 14 of 19
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 136 of 339 PageID #: 2331




                                Ex. D - Page 15 of 19
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 137 of 339 PageID #: 2332




                                Ex. D - Page 16 of 19
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 138 of 339 PageID #: 2333




                                Ex. D - Page 17 of 19
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 139 of 339 PageID #: 2334




                                Ex. D - Page 18 of 19
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 140 of 339 PageID #: 2335




                                Ex. D - Page 19 of 19
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 141 of 339 PageID #: 2336




                                EXHIBIT E
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 142 of 339 PageID #: 2337




                                 Ex. E - Page 1 of 31
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 143 of 339 PageID #: 2338




                                 Ex. E - Page 2 of 31
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 144 of 339 PageID #: 2339




                                 Ex. E - Page 3 of 31
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 145 of 339 PageID #: 2340




                                 Ex. E - Page 4 of 31
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 146 of 339 PageID #: 2341




                                 Ex. E - Page 5 of 31
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 147 of 339 PageID #: 2342




                                 Ex. E - Page 6 of 31
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 148 of 339 PageID #: 2343




                                 Ex. E - Page 7 of 31
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 149 of 339 PageID #: 2344




                                 Ex. E - Page 8 of 31
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 150 of 339 PageID #: 2345




                                 Ex. E - Page 9 of 31
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 151 of 339 PageID #: 2346




                                Ex. E - Page 10 of 31
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 152 of 339 PageID #: 2347




                                Ex. E - Page 11 of 31
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 153 of 339 PageID #: 2348




                                Ex. E - Page 12 of 31
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 154 of 339 PageID #: 2349




                                Ex. E - Page 13 of 31
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 155 of 339 PageID #: 2350




                                Ex. E - Page 14 of 31
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 156 of 339 PageID #: 2351




                                Ex. E - Page 15 of 31
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 157 of 339 PageID #: 2352




                                Ex. E - Page 16 of 31
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 158 of 339 PageID #: 2353




                                Ex. E - Page 17 of 31
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 159 of 339 PageID #: 2354




                                Ex. E - Page 18 of 31
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 160 of 339 PageID #: 2355




                                Ex. E - Page 19 of 31
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 161 of 339 PageID #: 2356




                                Ex. E - Page 20 of 31
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 162 of 339 PageID #: 2357




                                Ex. E - Page 21 of 31
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 163 of 339 PageID #: 2358




                                Ex. E - Page 22 of 31
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 164 of 339 PageID #: 2359




                                Ex. E - Page 23 of 31
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 165 of 339 PageID #: 2360




                                Ex. E - Page 24 of 31
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 166 of 339 PageID #: 2361




                                Ex. E - Page 25 of 31
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 167 of 339 PageID #: 2362




                                Ex. E - Page 26 of 31
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 168 of 339 PageID #: 2363




                                Ex. E - Page 27 of 31
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 169 of 339 PageID #: 2364




                                Ex. E - Page 28 of 31
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 170 of 339 PageID #: 2365




                                Ex. E - Page 29 of 31
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 171 of 339 PageID #: 2366




                                Ex. E - Page 30 of 31
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 172 of 339 PageID #: 2367




                                Ex. E - Page 31 of 31
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 173 of 339 PageID #: 2368




                                EXHIBIT F
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 174 of 339 PageID #: 2369




                                 Ex. F - Page 1 of 40
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 175 of 339 PageID #: 2370




                                 Ex. F - Page 2 of 40
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 176 of 339 PageID #: 2371




                                 Ex. F - Page 3 of 40
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 177 of 339 PageID #: 2372




                                 Ex. F - Page 4 of 40
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 178 of 339 PageID #: 2373




                                 Ex. F - Page 5 of 40
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 179 of 339 PageID #: 2374




                                 Ex. F - Page 6 of 40
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 180 of 339 PageID #: 2375




                                 Ex. F - Page 7 of 40
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 181 of 339 PageID #: 2376




                                 Ex. F - Page 8 of 40
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 182 of 339 PageID #: 2377




                                 Ex. F - Page 9 of 40
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 183 of 339 PageID #: 2378




                                Ex. F - Page 10 of 40
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 184 of 339 PageID #: 2379




                                Ex. F - Page 11 of 40
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 185 of 339 PageID #: 2380




                                Ex. F - Page 12 of 40
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 186 of 339 PageID #: 2381




                                Ex. F - Page 13 of 40
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 187 of 339 PageID #: 2382




                                Ex. F - Page 14 of 40
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 188 of 339 PageID #: 2383




                                Ex. F - Page 15 of 40
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 189 of 339 PageID #: 2384




                                Ex. F - Page 16 of 40
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 190 of 339 PageID #: 2385




                                Ex. F - Page 17 of 40
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 191 of 339 PageID #: 2386




                                Ex. F - Page 18 of 40
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 192 of 339 PageID #: 2387




                                Ex. F - Page 19 of 40
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 193 of 339 PageID #: 2388




                                Ex. F - Page 20 of 40
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 194 of 339 PageID #: 2389




                                Ex. F - Page 21 of 40
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 195 of 339 PageID #: 2390




                                Ex. F - Page 22 of 40
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 196 of 339 PageID #: 2391




                                Ex. F - Page 23 of 40
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 197 of 339 PageID #: 2392




                                Ex. F - Page 24 of 40
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 198 of 339 PageID #: 2393




                                Ex. F - Page 25 of 40
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 199 of 339 PageID #: 2394




                                Ex. F - Page 26 of 40
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 200 of 339 PageID #: 2395




                                Ex. F - Page 27 of 40
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 201 of 339 PageID #: 2396




                                Ex. F - Page 28 of 40
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 202 of 339 PageID #: 2397




                                Ex. F - Page 29 of 40
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 203 of 339 PageID #: 2398




                                Ex. F - Page 30 of 40
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 204 of 339 PageID #: 2399




                                Ex. F - Page 31 of 40
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 205 of 339 PageID #: 2400




                                Ex. F - Page 32 of 40
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 206 of 339 PageID #: 2401




                                Ex. F - Page 33 of 40
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 207 of 339 PageID #: 2402




                                Ex. F - Page 34 of 40
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 208 of 339 PageID #: 2403




                                Ex. F - Page 35 of 40
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 209 of 339 PageID #: 2404




                                Ex. F - Page 36 of 40
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 210 of 339 PageID #: 2405




                                Ex. F - Page 37 of 40
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 211 of 339 PageID #: 2406




                                Ex. F - Page 38 of 40
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 212 of 339 PageID #: 2407




                                Ex. F - Page 39 of 40
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 213 of 339 PageID #: 2408




                                Ex. F - Page 40 of 40
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 214 of 339 PageID #: 2409




                                EXHIBIT G
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 215 of 339 PageID #: 2410




                                Ex. G - Page 1 of 39
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 216 of 339 PageID #: 2411




                                Ex. G - Page 2 of 39
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 217 of 339 PageID #: 2412




                                Ex. G - Page 3 of 39
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 218 of 339 PageID #: 2413




                                Ex. G - Page 4 of 39
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 219 of 339 PageID #: 2414




                                Ex. G - Page 5 of 39
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 220 of 339 PageID #: 2415




                                Ex. G - Page 6 of 39
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 221 of 339 PageID #: 2416




                                Ex. G - Page 7 of 39
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 222 of 339 PageID #: 2417




                                Ex. G - Page 8 of 39
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 223 of 339 PageID #: 2418




                                Ex. G - Page 9 of 39
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 224 of 339 PageID #: 2419




                                Ex. G - Page 10 of 39
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 225 of 339 PageID #: 2420




                                Ex. G - Page 11 of 39
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 226 of 339 PageID #: 2421




                                Ex. G - Page 12 of 39
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 227 of 339 PageID #: 2422




                                Ex. G - Page 13 of 39
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 228 of 339 PageID #: 2423




                                Ex. G - Page 14 of 39
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 229 of 339 PageID #: 2424




                                Ex. G - Page 15 of 39
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 230 of 339 PageID #: 2425




                                Ex. G - Page 16 of 39
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 231 of 339 PageID #: 2426




                                Ex. G - Page 17 of 39
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 232 of 339 PageID #: 2427




                                Ex. G - Page 18 of 39
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 233 of 339 PageID #: 2428




                                Ex. G - Page 19 of 39
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 234 of 339 PageID #: 2429




                                Ex. G - Page 20 of 39
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 235 of 339 PageID #: 2430




                                Ex. G - Page 21 of 39
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 236 of 339 PageID #: 2431




                                Ex. G - Page 22 of 39
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 237 of 339 PageID #: 2432




                                Ex. G - Page 23 of 39
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 238 of 339 PageID #: 2433




                                Ex. G - Page 24 of 39
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 239 of 339 PageID #: 2434




                                Ex. G - Page 25 of 39
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 240 of 339 PageID #: 2435




                                Ex. G - Page 26 of 39
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 241 of 339 PageID #: 2436




                                Ex. G - Page 27 of 39
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 242 of 339 PageID #: 2437




                                Ex. G - Page 28 of 39
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 243 of 339 PageID #: 2438




                                Ex. G - Page 29 of 39
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 244 of 339 PageID #: 2439




                                Ex. G - Page 30 of 39
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 245 of 339 PageID #: 2440




                                Ex. G - Page 31 of 39
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 246 of 339 PageID #: 2441




                                Ex. G - Page 32 of 39
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 247 of 339 PageID #: 2442




                                Ex. G - Page 33 of 39
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 248 of 339 PageID #: 2443




                                Ex. G - Page 34 of 39
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 249 of 339 PageID #: 2444




                                Ex. G - Page 35 of 39
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 250 of 339 PageID #: 2445




                                Ex. G - Page 36 of 39
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 251 of 339 PageID #: 2446




                                Ex. G - Page 37 of 39
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 252 of 339 PageID #: 2447




                                Ex. G - Page 38 of 39
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 253 of 339 PageID #: 2448




                                Ex. G - Page 39 of 39
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 254 of 339 PageID #: 2449




                                EXHIBIT H
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 255 of 339 PageID #: 2450




                                Ex. H - Page 1 of 39
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 256 of 339 PageID #: 2451




                                Ex. H - Page 2 of 39
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 257 of 339 PageID #: 2452




                                Ex. H - Page 3 of 39
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 258 of 339 PageID #: 2453




                                Ex. H - Page 4 of 39
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 259 of 339 PageID #: 2454




                                Ex. H - Page 5 of 39
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 260 of 339 PageID #: 2455




                                Ex. H - Page 6 of 39
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 261 of 339 PageID #: 2456




                                Ex. H - Page 7 of 39
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 262 of 339 PageID #: 2457




                                Ex. H - Page 8 of 39
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 263 of 339 PageID #: 2458




                                Ex. H - Page 9 of 39
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 264 of 339 PageID #: 2459




                                Ex. H - Page 10 of 39
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 265 of 339 PageID #: 2460




                                Ex. H - Page 11 of 39
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 266 of 339 PageID #: 2461




                                Ex. H - Page 12 of 39
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 267 of 339 PageID #: 2462




                                Ex. H - Page 13 of 39
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 268 of 339 PageID #: 2463




                                Ex. H - Page 14 of 39
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 269 of 339 PageID #: 2464




                                Ex. H - Page 15 of 39
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 270 of 339 PageID #: 2465




                                Ex. H - Page 16 of 39
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 271 of 339 PageID #: 2466




                                Ex. H - Page 17 of 39
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 272 of 339 PageID #: 2467




                                Ex. H - Page 18 of 39
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 273 of 339 PageID #: 2468




                                Ex. H - Page 19 of 39
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 274 of 339 PageID #: 2469




                                Ex. H - Page 20 of 39
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 275 of 339 PageID #: 2470




                                Ex. H - Page 21 of 39
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 276 of 339 PageID #: 2471




                                Ex. H - Page 22 of 39
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 277 of 339 PageID #: 2472




                                Ex. H - Page 23 of 39
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 278 of 339 PageID #: 2473




                                Ex. H - Page 24 of 39
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 279 of 339 PageID #: 2474




                                Ex. H - Page 25 of 39
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 280 of 339 PageID #: 2475




                                Ex. H - Page 26 of 39
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 281 of 339 PageID #: 2476




                                Ex. H - Page 27 of 39
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 282 of 339 PageID #: 2477




                                Ex. H - Page 28 of 39
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 283 of 339 PageID #: 2478




                                Ex. H - Page 29 of 39
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 284 of 339 PageID #: 2479




                                Ex. H - Page 30 of 39
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 285 of 339 PageID #: 2480




                                Ex. H - Page 31 of 39
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 286 of 339 PageID #: 2481




                                Ex. H - Page 32 of 39
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 287 of 339 PageID #: 2482




                                Ex. H - Page 33 of 39
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 288 of 339 PageID #: 2483




                                Ex. H - Page 34 of 39
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 289 of 339 PageID #: 2484




                                Ex. H - Page 35 of 39
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 290 of 339 PageID #: 2485




                                Ex. H - Page 36 of 39
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 291 of 339 PageID #: 2486




                                Ex. H - Page 37 of 39
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 292 of 339 PageID #: 2487




                                Ex. H - Page 38 of 39
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 293 of 339 PageID #: 2488




                                Ex. H - Page 39 of 39
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 294 of 339 PageID #: 2489




                                EXHIBIT I
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 295 of 339 PageID #: 2490




                                 Ex. I - Page 1 of 45
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 296 of 339 PageID #: 2491




                                 Ex. I - Page 2 of 45
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 297 of 339 PageID #: 2492




                                 Ex. I - Page 3 of 45
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 298 of 339 PageID #: 2493




                                 Ex. I - Page 4 of 45
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 299 of 339 PageID #: 2494




                                 Ex. I - Page 5 of 45
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 300 of 339 PageID #: 2495




                                 Ex. I - Page 6 of 45
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 301 of 339 PageID #: 2496




                                 Ex. I - Page 7 of 45
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 302 of 339 PageID #: 2497




                                 Ex. I - Page 8 of 45
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 303 of 339 PageID #: 2498




                                 Ex. I - Page 9 of 45
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 304 of 339 PageID #: 2499




                                Ex. I - Page 10 of 45
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 305 of 339 PageID #: 2500




                                Ex. I - Page 11 of 45
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 306 of 339 PageID #: 2501




                                Ex. I - Page 12 of 45
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 307 of 339 PageID #: 2502




                                Ex. I - Page 13 of 45
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 308 of 339 PageID #: 2503




                                Ex. I - Page 14 of 45
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 309 of 339 PageID #: 2504




                                Ex. I - Page 15 of 45
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 310 of 339 PageID #: 2505




                                Ex. I - Page 16 of 45
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 311 of 339 PageID #: 2506




                                Ex. I - Page 17 of 45
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 312 of 339 PageID #: 2507




                                Ex. I - Page 18 of 45
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 313 of 339 PageID #: 2508




                                Ex. I - Page 19 of 45
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 314 of 339 PageID #: 2509




                                Ex. I - Page 20 of 45
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 315 of 339 PageID #: 2510




                                Ex. I - Page 21 of 45
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 316 of 339 PageID #: 2511




                                Ex. I - Page 22 of 45
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 317 of 339 PageID #: 2512




                                Ex. I - Page 23 of 45
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 318 of 339 PageID #: 2513




                                Ex. I - Page 24 of 45
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 319 of 339 PageID #: 2514




                                Ex. I - Page 25 of 45
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 320 of 339 PageID #: 2515




                                Ex. I - Page 26 of 45
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 321 of 339 PageID #: 2516




                                Ex. I - Page 27 of 45
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 322 of 339 PageID #: 2517




                                Ex. I - Page 28 of 45
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 323 of 339 PageID #: 2518




                                Ex. I - Page 29 of 45
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 324 of 339 PageID #: 2519




                                Ex. I - Page 30 of 45
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 325 of 339 PageID #: 2520




                                Ex. I - Page 31 of 45
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 326 of 339 PageID #: 2521




                                Ex. I - Page 32 of 45
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 327 of 339 PageID #: 2522




                                Ex. I - Page 33 of 45
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 328 of 339 PageID #: 2523




                                Ex. I - Page 34 of 45
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 329 of 339 PageID #: 2524




                                Ex. I - Page 35 of 45
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 330 of 339 PageID #: 2525




                                Ex. I - Page 36 of 45
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 331 of 339 PageID #: 2526




                                Ex. I - Page 37 of 45
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 332 of 339 PageID #: 2527




                                Ex. I - Page 38 of 45
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 333 of 339 PageID #: 2528




                                Ex. I - Page 39 of 45
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 334 of 339 PageID #: 2529




                                Ex. I - Page 40 of 45
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 335 of 339 PageID #: 2530




                                Ex. I - Page 41 of 45
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 336 of 339 PageID #: 2531




                                Ex. I - Page 42 of 45
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 337 of 339 PageID #: 2532




                                Ex. I - Page 43 of 45
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 338 of 339 PageID #: 2533




                                Ex. I - Page 44 of 45
Case 1:20-cv-00224-LPS Document 30-2 Filed 10/06/20 Page 339 of 339 PageID #: 2534




                                Ex. I - Page 45 of 45
